UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (60.0%) 1 Consumer Discretionary (7.2%) McDonald's Corp. 637,338 62,523 Home Depot Inc. 960,002 48,298 Walt Disney Co. 1,062,965 46,537 * Amazon.com Inc. 226,582 45,885 Comcast Corp. Class A 1,479,490 44,400 Ford Motor Co. 2,205,880 27,551 Starbucks Corp. 464,148 25,941 News Corp. Class A 1,314,258 25,878 Lowe's Cos. Inc. 784,961 24,632 NIKE Inc. Class B 221,085 23,974 Time Warner Inc. 623,339 23,531 Target Corp. 397,387 23,156 * priceline.com Inc. 31,012 22,251 * DIRECTV Class A 439,536 21,687 Yum! Brands Inc. 286,811 20,415 TJX Cos. Inc. 469,928 18,661 Time Warner Cable Inc. 198,629 16,188 Viacom Inc. Class B 312,092 14,812 Coach Inc. 181,909 14,058 Johnson Controls Inc. 424,081 13,774 Las Vegas Sands Corp. 228,378 13,148 CBS Corp. Class B 380,850 12,915 * General Motors Co. 487,579 12,506 Macy's Inc. 262,794 10,441 * Bed Bath & Beyond Inc. 152,506 10,030 Carnival Corp. 277,926 8,916 McGraw-Hill Cos. Inc. 182,603 8,851 Omnicom Group Inc. 172,216 8,723 Ross Stores Inc. 144,100 8,372 * Chipotle Mexican Grill Inc. Class A 19,489 8,146 VF Corp. 54,970 8,025 Limited Brands Inc. 157,902 7,579 Kohl's Corp. 149,844 7,497 * O'Reilly Automotive Inc. 79,878 7,297 Harley-Davidson Inc. 145,802 7,156 Mattel Inc. 211,390 7,115 Staples Inc. 437,072 7,072 * Dollar Tree Inc. 74,142 7,006 Starwood Hotels & Resorts Worldwide Inc. 121,662 6,863 * Liberty Interactive Corp. Class A 352,974 6,738 Comcast Corp. 228,274 6,736 Ralph Lauren Corp. Class A 38,300 6,677 Wynn Resorts Ltd. 50,612 6,320 Marriott International Inc. Class A 166,922 6,318 Genuine Parts Co. 97,168 6,097 Liberty Media Corp. - Liberty Capital Class A 67,798 5,976 Nordstrom Inc. 105,661 5,887 * BorgWarner Inc. 68,437 5,772 * AutoZone Inc. 14,940 5,555 * Sirius XM Radio Inc. 2,336,554 5,397 * Dollar General Corp. 113,564 5,247 Tiffany & Co. 75,409 5,213 Gap Inc. 197,798 5,170 * CarMax Inc. 141,317 4,897 * Lululemon Athletica Inc. 62,701 4,683 Best Buy Co. Inc. 191,991 4,546 Wyndham Worldwide Corp. 96,067 4,468 * Discovery Communications Inc. Class A 88,094 4,458 Virgin Media Inc. 178,268 4,453 * Fossil Inc. 33,270 4,391 * Liberty Global Inc. Class A 86,435 4,329 DISH Network Corp. Class A 129,628 4,269 Darden Restaurants Inc. 82,849 4,239 Advance Auto Parts Inc. 45,382 4,020 Tractor Supply Co. 44,358 4,017 PetSmart Inc. 69,670 3,987 Family Dollar Stores Inc. 62,309 3,943 * Netflix Inc. 32,866 3,781 Autoliv Inc. 55,874 3,746 Whirlpool Corp. 47,793 3,673 JC Penney Co. Inc. 99,903 3,540 * Liberty Global Inc. 72,966 3,494 * Tempur-Pedic International Inc. 41,363 3,492 Garmin Ltd. 72,819 3,419 * Discovery Communications Inc. 72,785 3,412 PVH Corp. 38,051 3,399 Interpublic Group of Cos. Inc. 287,959 3,286 Newell Rubbermaid Inc. 180,647 3,217 H&R Block Inc. 191,118 3,148 International Game Technology 186,137 3,125 * TRW Automotive Holdings Corp. 65,495 3,042 Lear Corp. 64,332 2,991 Foot Locker Inc. 95,284 2,959 Polaris Industries Inc. 40,835 2,946 * MGM Resorts International 213,169 2,903 * Panera Bread Co. Class A 17,986 2,894 Dick's Sporting Goods Inc. 59,931 2,882 Ulta Salon Cosmetics & Fragrance Inc. 30,768 2,858 * Apollo Group Inc. Class A 73,130 2,826 * LKQ Corp. 87,196 2,718 Abercrombie & Fitch Co. 54,525 2,705 DR Horton Inc. 177,919 2,699 Scripps Networks Interactive Inc. Class A 55,189 2,687 Hasbro Inc. 72,582 2,665 Royal Caribbean Cruises Ltd. 88,469 2,604 Signet Jewelers Ltd. 54,445 2,574 * Mohawk Industries Inc. 36,380 2,420 Gannett Co. Inc. 148,478 2,276 * Urban Outfitters Inc. 77,765 2,264 Tupperware Brands Corp. 35,641 2,263 * Toll Brothers Inc. 94,177 2,259 * Under Armour Inc. Class A 23,823 2,239 * TripAdvisor Inc. 61,861 2,207 Gentex Corp. 89,981 2,205 Williams-Sonoma Inc. 58,065 2,176 * Sally Beauty Holdings Inc. 86,832 2,153 * NVR Inc. 2,937 2,133 Lennar Corp. Class A 77,573 2,108 Harman International Industries Inc. 44,022 2,061 Expedia Inc. 61,161 2,045 Leggett & Platt Inc. 87,566 2,015 GameStop Corp. Class A 87,304 1,907 * PulteGroup Inc. 215,423 1,907 Cablevision Systems Corp. Class A 128,296 1,883 Jarden Corp. 46,720 1,880 American Eagle Outfitters Inc. 108,357 1,863 * Ascena Retail Group Inc. 41,115 1,822 * Carter's Inc. 36,421 1,813 * Penn National Gaming Inc. 41,746 1,794 * Hanesbrands Inc. 60,522 1,788 * Sears Holdings Corp. 26,783 1,774 * Big Lots Inc. 41,154 1,770 * Charter Communications Inc. Class A 27,287 1,731 * Goodyear Tire & Rubber Co. 152,402 1,710 Sotheby's 42,275 1,663 Service Corp. International 147,111 1,656 * Visteon Corp. 30,659 1,625 Chico's FAS Inc. 106,768 1,612 * Warnaco Group Inc. 26,680 1,558 * Deckers Outdoor Corp. 24,152 1,523 GNC Holdings Inc. Class A 43,276 1,510 * AMC Networks Inc. Class A 32,964 1,471 Dunkin' Brands Group Inc. 48,679 1,466 Rent-A-Center Inc. 38,153 1,440 Dana Holding Corp. 91,370 1,416 Brinker International Inc. 51,230 1,411 * Tenneco Inc. 37,531 1,394 John Wiley & Sons Inc. Class A 29,042 1,382 Brunswick Corp. 52,789 1,359 ^ Weight Watchers International Inc. 17,196 1,327 Dillard's Inc. Class A 20,913 1,318 DeVry Inc. 38,135 1,292 Six Flags Entertainment Corp. 27,522 1,287 * Bally Technologies Inc. 27,450 1,283 Guess? Inc. 40,849 1,277 * Lamar Advertising Co. Class A 39,207 1,271 Cinemark Holdings Inc. 57,207 1,256 * Life Time Fitness Inc. 24,020 1,215 *,^ Tesla Motors Inc. 32,366 1,205 * Madison Square Garden Co. Class A 35,158 1,202 Aaron's Inc. 46,233 1,197 * Hyatt Hotels Corp. Class A 27,986 1,196 * Pier 1 Imports Inc. 65,602 1,193 * Crocs Inc. 56,609 1,184 * Express Inc. 47,347 1,183 Men's Wearhouse Inc. 30,149 1,169 * Coinstar Inc. 18,288 1,162 Washington Post Co. Class B 3,089 1,154 Wolverine World Wide Inc. 30,316 1,127 Pool Corp. 29,907 1,119 Domino's Pizza Inc. 30,490 1,107 * Aeropostale Inc. 50,534 1,093 * Genesco Inc. 15,023 1,076 * Cabela's Inc. 28,188 1,075 * Steven Madden Ltd. 24,283 1,038 * Buffalo Wild Wings Inc. 11,421 1,036 DSW Inc. Class A 18,866 1,033 * Select Comfort Corp. 31,776 1,029 Morningstar Inc. 15,845 999 HSN Inc. 25,813 982 Wendy's Co. 195,487 979 * Cheesecake Factory Inc. 33,288 978 Vail Resorts Inc. 22,351 967 * ANN Inc. 33,018 946 * Hibbett Sports Inc. 17,037 929 * AutoNation Inc. 26,994 926 Hillenbrand Inc. 39,470 906 * JOS A Bank Clothiers Inc. 17,564 885 * Live Nation Entertainment Inc. 94,059 884 Thor Industries Inc. 27,592 871 Buckle Inc. 17,783 852 * WMS Industries Inc. 35,242 836 * ITT Educational Services Inc. 12,541 829 Group 1 Automotive Inc. 14,636 822 * Children's Place Retail Stores Inc. 15,897 821 * Saks Inc. 70,238 815 * Iconix Brand Group Inc. 46,609 810 Cracker Barrel Old Country Store Inc. 14,453 806 * DreamWorks Animation SKG Inc. Class A 43,308 799 * Liz Claiborne Inc. 59,477 795 * BJ's Restaurants Inc. 15,575 784 * Collective Brands Inc. 39,036 767 Monro Muffler Brake Inc. 18,160 753 Meredith Corp. 22,948 745 Regal Entertainment Group Class A 54,376 740 * Gaylord Entertainment Co. 23,792 733 Jones Group Inc. 58,211 731 Bob Evans Farms Inc. 19,145 722 * Vitamin Shoppe Inc. 16,300 721 Texas Roadhouse Inc. Class A 43,024 716 Penske Automotive Group Inc. 28,641 705 Strayer Education Inc. 7,443 702 * Shuffle Master Inc. 39,861 702 Finish Line Inc. Class A 32,991 700 * Orient-Express Hotels Ltd. Class A 68,103 695 Sturm Ruger & Co. Inc. 13,987 687 * Jack in the Box Inc. 28,540 684 Choice Hotels International Inc. 18,313 684 * Valassis Communications Inc. 29,513 679 Arbitron Inc. 18,072 668 Regis Corp. 35,739 659 News Corp. Class B 31,585 631 * Office Depot Inc. 180,259 622 Matthews International Corp. Class A 19,545 618 * Lions Gate Entertainment Corp. 42,565 593 * Shutterfly Inc. 18,613 583 MDC Holdings Inc. 22,485 580 * Helen of Troy Ltd. 16,153 549 Scholastic Corp. 15,566 549 * La-Z-Boy Inc. 36,391 544 Cooper Tire & Rubber Co. 35,368 538 PF Chang's China Bistro Inc. 13,574 536 * Papa John's International Inc. 14,152 533 * Scientific Games Corp. Class A 45,424 530 CEC Entertainment Inc. 13,816 524 * Charming Shoppes Inc. 88,605 523 Ryland Group Inc. 26,351 508 * Peet's Coffee & Tea Inc. 6,835 504 * New York Times Co. Class A 74,106 503 Ethan Allen Interiors Inc. 19,828 502 * DineEquity Inc. 10,071 500 International Speedway Corp. Class A 17,499 486 Interval Leisure Group Inc. 27,698 482 National CineMedia Inc. 31,301 479 PEP Boys-Manny Moe & Jack 31,098 464 * Marriott Vacations Worldwide Corp. 16,011 456 * Zumiez Inc. 12,229 442 * Pinnacle Entertainment Inc. 38,258 440 Lennar Corp. Class B 19,234 430 * Knology Inc. 23,265 423 Cato Corp. Class A 15,285 422 * American Public Education Inc. 11,102 422 * Meritage Homes Corp. 15,556 421 * Grand Canyon Education Inc. 23,110 410 Sonic Automotive Inc. Class A 22,533 404 * American Axle & Manufacturing Holdings Inc. 34,420 403 Oxford Industries Inc. 7,925 403 Belo Corp. Class A 55,552 398 * K12 Inc. 16,759 396 RadioShack Corp. 63,619 396 * Asbury Automotive Group Inc. 14,389 389 KB Home 42,628 379 Superior Industries International Inc. 19,396 379 * True Religion Apparel Inc. 13,793 378 * Ruby Tuesday Inc. 41,070 375 Churchill Downs Inc. 6,656 372 American Greetings Corp. Class A 24,246 372 Fred's Inc. Class A 25,247 369 * Quiksilver Inc. 91,071 368 Stage Stores Inc. 22,528 366 Sinclair Broadcast Group Inc. Class A 33,079 366 * Career Education Corp. 45,017 363 Stewart Enterprises Inc. Class A 59,415 361 * Standard Pacific Corp. 80,666 360 HOT Topic Inc. 35,183 357 * Biglari Holdings Inc. 884 356 * Dorman Products Inc. 6,980 353 * Steiner Leisure Ltd. 7,084 346 * Skechers U.S.A. Inc. Class A 27,037 344 * iRobot Corp. 12,522 341 * Sonic Corp. 44,150 339 * Drew Industries Inc. 12,122 331 Ameristar Casinos Inc. 17,759 331 Columbia Sportswear Co. 6,876 326 * Ascent Capital Group Inc. Class A 6,741 319 * Capella Education Co. 8,854 318 * Arctic Cat Inc. 7,317 313 * Education Management Corp. 22,806 312 * Red Robin Gourmet Burgers Inc. 8,221 306 * Krispy Kreme Doughnuts Inc. 41,334 302 * Amerigon Inc. 18,646 302 Lithia Motors Inc. Class A 11,504 301 * Vera Bradley Inc. 9,876 298 * Maidenform Brands Inc. 13,116 295 * Conn's Inc. 19,213 295 Movado Group Inc. 11,879 292 * Blue Nile Inc. 8,836 291 Jakks Pacific Inc. 16,143 282 * OfficeMax Inc. 49,074 281 * Lumber Liquidators Holdings Inc. 11,125 279 * America's Car-Mart Inc. 6,119 269 Callaway Golf Co. 39,574 268 * Barnes & Noble Inc. 20,147 267 * Wet Seal Inc. Class A 77,208 266 Blyth Inc. 3,454 258 * Bridgepoint Education Inc. 10,281 254 * Smith & Wesson Holding Corp. 31,693 246 * Boyd Gaming Corp. 30,530 239 * G-III Apparel Group Ltd. 8,191 233 * Federal-Mogul Corp. 13,443 231 Brown Shoe Co. Inc. 24,445 226 Standard Motor Products Inc. 12,653 224 * Rue21 Inc. 7,544 221 * Universal Electronics Inc. 10,955 219 * Modine Manufacturing Co. 24,743 218 * Rentrak Corp. 9,150 208 Harte-Hanks Inc. 22,321 202 * Systemax Inc. 11,829 199 * Fuel Systems Solutions Inc. 7,571 198 Marcus Corp. 15,559 195 Universal Technical Institute Inc. 14,744 194 Destination Maternity Corp. 10,343 192 * Leapfrog Enterprises Inc. 22,692 190 * Bravo Brio Restaurant Group Inc. 9,503 190 * Corinthian Colleges Inc. 45,219 187 Nutrisystem Inc. 16,447 185 * Cavco Industries Inc. 3,962 185 * West Marine Inc. 15,389 184 * Denny's Corp. 45,438 184 * Caribou Coffee Co. Inc. 9,790 183 * Carrols Restaurant Group Inc. 11,626 177 * AFC Enterprises Inc. 10,237 174 * Exide Technologies 52,997 166 * Shoe Carnival Inc. 5,141 166 * Cost Plus Inc. 8,936 160 * Winnebago Industries Inc. 16,278 160 * Digital Generation Inc. 15,261 156 * hhgregg Inc. 13,377 152 Speedway Motorsports Inc. 8,106 151 * Zagg Inc. 14,113 150 * Perry Ellis International Inc. 8,020 150 Core-Mark Holding Co. Inc. 3,606 148 * Stein Mart Inc. 21,111 139 * Saga Communications Inc. Class A 3,886 139 * Midas Inc. 12,032 138 * Stoneridge Inc. 13,917 138 PetMed Express Inc. 11,101 137 Clear Channel Outdoor Holdings Inc. Class A 17,098 136 * Kirkland's Inc. 8,332 135 World Wrestling Entertainment Inc. Class A 14,953 133 * Journal Communications Inc. Class A 23,342 131 * Libbey Inc. 10,086 131 Collectors Universe 7,436 128 * EW Scripps Co. Class A 12,958 128 *,^ Hovnanian Enterprises Inc. Class A 51,485 126 Weyco Group Inc. 5,270 125 * Citi Trends Inc. 10,813 124 * Multimedia Games Holding Co. Inc. 11,166 122 * Entercom Communications Corp. Class A 18,832 122 Bebe Stores Inc. 13,194 122 * VOXX International Corp. Class A 8,832 120 Haverty Furniture Cos. Inc. 10,595 118 * McClatchy Co. Class A 40,609 117 * Unifi Inc. 11,691 113 Big 5 Sporting Goods Corp. 14,278 112 * Body Central Corp. 3,839 111 Mac-Gray Corp. 7,085 107 * Isle of Capri Casinos Inc. 15,073 106 * Fisher Communications Inc. 3,430 105 * Steinway Musical Instruments Inc. 4,102 103 * Cumulus Media Inc. Class A 29,079 102 Carriage Services Inc. Class A 13,362 101 * Talbots Inc. 33,236 101 Benihana Inc. Class A 7,509 98 * Beazer Homes USA Inc. 30,096 98 Spartan Motors Inc. 18,288 97 * O'Charleys Inc. 9,739 96 * Pacific Sunwear of California Inc. 53,748 95 Cherokee Inc. 8,203 93 * Casual Male Retail Group Inc. 27,724 93 * Great Wolf Resorts Inc. 16,003 92 Lincoln Educational Services Corp. 11,331 90 * Premier Exhibitions Inc. 24,380 86 * Kenneth Cole Productions Inc. Class A 5,235 84 * Nexstar Broadcasting Group Inc. Class A 9,980 83 * M/I Homes Inc. 6,703 83 * K-Swiss Inc. Class A 19,429 80 * Daily Journal Corp. 1,028 79 * 1-800-Flowers.com Inc. Class A 25,383 77 * Famous Dave's Of America Inc. 6,450 75 * MTR Gaming Group Inc. 15,037 74 * Geeknet Inc. 4,913 71 * Orbitz Worldwide Inc. 22,726 69 Bassett Furniture Industries Inc. 7,483 69 * MarineMax Inc. 8,361 69 Lifetime Brands Inc. 6,025 68 * Luby's Inc. 11,142 68 * Town Sports International Holdings Inc. 5,265 67 * Tuesday Morning Corp. 17,194 66 * Cambium Learning Group Inc. 24,731 66 * Ruth's Hospitality Group Inc. 8,550 65 Ambassadors Group Inc. 12,025 64 * Furniture Brands International Inc. 36,291 61 * Monarch Casino & Resort Inc. 5,883 61 * School Specialty Inc. 16,918 60 * Bluegreen Corp. 13,766 59 * Zale Corp. 19,148 59 CSS Industries Inc. 3,040 59 * Gaiam Inc. Class A 14,492 58 * Morgans Hotel Group Co. 11,572 57 * Reading International Inc. Class A 11,662 54 * Coldwater Creek Inc. 46,814 54 Christopher & Banks Corp. 28,609 53 * Stanley Furniture Co. Inc. 10,564 51 * Overstock.com Inc. 9,488 50 AH Belo Corp. Class A 9,735 48 * Carmike Cinemas Inc. 3,341 47 * Culp Inc. 4,239 47 * New York & Co. Inc. 12,466 47 * TravelCenters of America LLC 7,329 46 Flexsteel Industries Inc. 2,531 46 Marine Products Corp. 7,638 45 * LIN TV Corp. Class A 11,065 45 * Rocky Brands Inc. 3,080 42 * Learning Tree International Inc. 6,906 41 Entravision Communications Corp. Class A 24,110 41 * Valuevision Media Inc. Class A 19,694 41 Strattec Security Corp. 1,725 40 * Delta Apparel Inc. 2,400 39 * Harris Interactive Inc. 29,374 39 Hooker Furniture Corp. 2,819 38 * Media General Inc. Class A 7,422 38 * Nautilus Inc. 13,242 37 * Gray Television Inc. 19,179 36 * Vitacost.com Inc. 4,490 36 * Lee Enterprises Inc. 28,123 36 * dELiA*s Inc. 25,321 35 * Sealy Corp. 16,779 34 National American University Holdings Inc. 5,355 34 Skyline Corp. 4,088 31 * LodgeNet Interactive Corp. 8,712 31 Superior Uniform Group Inc. 2,596 30 * Cosi Inc. 28,038 30 Martha Stewart Living Omnimedia Class A 7,853 30 * Cache Inc. 4,206 29 * Kid Brands Inc. 10,612 29 * Navarre Corp. 15,747 28 * American Apparel Inc. 34,772 28 Books-A-Million Inc. 8,698 28 * Build-A-Bear Workshop Inc. 5,246 28 Bon-Ton Stores Inc. 2,944 27 * Motorcar Parts of America Inc. 2,786 27 * Orchard Supply Hardware Stores Corp. Class A 1,263 26 * Jamba Inc. 12,383 26 Outdoor Channel Holdings Inc. 3,494 26 * Archipelago Learning Inc. 2,286 25 * Black Diamond Inc. 2,714 25 * Century Casinos Inc. 8,747 25 * Heelys Inc. 11,278 25 Frisch's Restaurants Inc. 877 24 Koss Corp. 4,241 23 * UQM Technologies Inc. 14,188 21 * Emerson Radio Corp. 10,262 21 Shiloh Industries Inc. 2,072 20 * Johnson Outdoors Inc. Class A 984 19 Salem Communications Corp. Class A 3,960 19 * Radio One Inc. 18,020 17 Dover Downs Gaming & Entertainment Inc. 6,783 17 * Red Lion Hotels Corp. 2,033 17 * Gordmans Stores Inc. 729 16 * Radio One Inc. Class A 15,550 16 * Trans World Entertainment Corp. 7,150 15 * Lakes Entertainment Inc. 8,285 15 * Rick's Cabaret International Inc. 1,511 14 * SuperMedia Inc. 5,531 13 Escalade Inc. 2,187 13 * ReachLocal Inc. 1,656 12 * US Auto Parts Network Inc. 3,160 11 * Tower International Inc. 935 11 * Empire Resorts Inc. 4,551 10 * Dover Motorsports Inc. 6,600 10 * Dex One Corp. 6,700 10 Winmark Corp. 163 9 * Hollywood Media Corp. 7,234 8 * Duckwall-ALCO Stores Inc. 785 7 Einstein Noah Restaurant Group Inc. 348 5 * Joe's Jeans Inc. 4,000 5 * Dial Global Inc. 1,896 4 * Dixie Group Inc. 1,011 4 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 3,834 3 * Sport Chalet Inc. Class A 1,442 2 * Canterbury Park Holding Corp. 100 1 * SPAR Group Inc. 300 — * Entertainment Gaming Asia Inc. 300 — Consumer Staples (5.6%) Procter & Gamble Co. 1,713,173 115,142 Philip Morris International Inc. 1,081,580 95,839 Coca-Cola Co. 1,272,823 94,202 Wal-Mart Stores Inc. 1,180,610 72,253 PepsiCo Inc. 973,667 64,603 Kraft Foods Inc. 1,045,458 39,738 Altria Group Inc. 1,280,801 39,538 CVS Caremark Corp. 810,392 36,306 Colgate-Palmolive Co. 301,462 29,477 Costco Wholesale Corp. 269,986 24,515 Walgreen Co. 546,776 18,312 Kimberly-Clark Corp. 245,503 18,140 General Mills Inc. 400,975 15,818 Archer-Daniels-Midland Co. 416,515 13,187 Sysco Corp. 367,773 10,982 Lorillard Inc. 84,120 10,892 HJ Heinz Co. 199,659 10,692 Mead Johnson Nutrition Co. 126,708 10,451 Reynolds American Inc. 218,122 9,039 Estee Lauder Cos. Inc. Class A 145,486 9,011 Kroger Co. 353,988 8,577 Kellogg Co. 156,533 8,395 Whole Foods Market Inc. 94,962 7,901 Sara Lee Corp. 349,364 7,522 ConAgra Foods Inc. 258,045 6,776 Hershey Co. 102,872 6,309 Bunge Ltd. 90,977 6,226 * Monster Beverage Corp. 92,950 5,771 JM Smucker Co. 70,864 5,765 Clorox Co. 82,194 5,651 Coca-Cola Enterprises Inc. 196,678 5,625 Dr Pepper Snapple Group Inc. 133,909 5,384 Avon Products Inc. 268,537 5,199 Beam Inc. 87,282 5,112 Herbalife Ltd. 73,117 5,032 Molson Coors Brewing Co. Class B 98,575 4,461 Church & Dwight Co. Inc. 89,237 4,390 Brown-Forman Corp. Class B 51,948 4,332 Safeway Inc. 211,919 4,283 McCormick & Co. Inc. 75,077 4,086 Campbell Soup Co. 120,020 4,063 * Green Mountain Coffee Roasters Inc. 81,772 3,830 Tyson Foods Inc. Class A 187,903 3,598 * Energizer Holdings Inc. 42,418 3,147 Corn Products International Inc. 47,501 2,738 Hormel Foods Corp. 91,191 2,692 * Constellation Brands Inc. Class A 111,918 2,640 * Ralcorp Holdings Inc. 34,452 2,553 Nu Skin Enterprises Inc. Class A 34,947 2,024 * Smithfield Foods Inc. 91,567 2,017 Flowers Foods Inc. 72,620 1,479 * Dean Foods Co. 115,238 1,396 * United Natural Foods Inc. 29,071 1,356 * TreeHouse Foods Inc. 22,456 1,336 Casey's General Stores Inc. 23,951 1,328 * Darling International Inc. 72,807 1,268 Ruddick Corp. 27,983 1,122 * Hain Celestial Group Inc. 21,974 963 * Fresh Market Inc. 18,140 870 PriceSmart Inc. 11,248 819 Lancaster Colony Corp. 11,852 788 SUPERVALU Inc. 133,303 761 * Rite Aid Corp. 422,444 735 Sanderson Farms Inc. 13,156 698 B&G Foods Inc. Class A 30,459 686 Universal Corp. 14,443 673 Fresh Del Monte Produce Inc. 27,562 630 * Boston Beer Co. Inc. Class A 5,769 616 Snyders-Lance Inc. 23,435 606 Andersons Inc. 11,689 569 * Post Holdings Inc. 16,976 559 * Elizabeth Arden Inc. 15,771 552 J&J Snack Foods Corp. 10,156 533 Vector Group Ltd. 29,343 520 * Prestige Brands Holdings Inc. 25,867 452 * Spectrum Brands Holdings Inc. 12,561 439 WD-40 Co. 8,317 377 Cal-Maine Foods Inc. 9,672 370 Diamond Foods Inc. 14,078 321 * Central Garden and Pet Co. Class A 30,163 290 Tootsie Roll Industries Inc. 12,400 284 * Chiquita Brands International Inc. 30,776 271 Weis Markets Inc. 5,826 254 * Smart Balance Inc. 37,697 249 Nash Finch Co. 8,652 246 * Central European Distribution Corp. 46,377 237 Spartan Stores Inc. 12,789 232 * Alliance One International Inc. 60,677 229 * USANA Health Sciences Inc. 5,649 211 * Pilgrim's Pride Corp. 27,234 203 * Medifast Inc. 11,181 195 * Revlon Inc. Class A 11,180 193 * Dole Food Co. Inc. 17,249 172 * Pantry Inc. 11,708 152 * National Beverage Corp. 9,274 149 * Nutraceutical International Corp. 10,199 149 *,^ Star Scientific Inc. 43,516 143 * Central Garden and Pet Co. 15,138 142 Calavo Growers Inc. 5,312 142 Coca-Cola Bottling Co. Consolidated 2,239 140 Inter Parfums Inc. 8,244 129 Ingles Markets Inc. Class A 7,209 127 * Susser Holdings Corp. 4,733 121 Village Super Market Inc. Class A 3,510 111 * Omega Protein Corp. 11,680 89 Oil-Dri Corp. of America 3,637 77 * Lifeway Foods Inc. 8,078 75 Griffin Land & Nurseries Inc. 2,716 72 MGP Ingredients Inc. 13,280 71 * John B Sanfilippo & Son Inc. 5,657 71 Alico Inc. 2,961 68 Limoneira Co. 3,951 67 * Parlux Fragrances Inc. 10,616 60 * Seneca Foods Corp. Class A 1,893 50 * Nature's Sunshine Products Inc. 2,788 45 * Schiff Nutrition International Inc. 3,446 42 * Farmer Bros Co. 3,475 38 Orchids Paper Products Co. 1,953 35 Female Health Co. 6,230 34 Imperial Sugar Co. 7,036 33 * Craft Brew Alliance Inc. 2,154 17 * Primo Water Corp. 6,736 13 * Overhill Farms Inc. 1,767 8 * Physicians Formula Holdings Inc. 2,471 7 * Inventure Foods Inc. 1,121 6 * Jones Soda Co. 7,330 3 * Mannatech Inc. 665 2 * Crystal Rock Holdings Inc. 800 1 Energy (6.3%) Exxon Mobil Corp. 2,984,552 258,850 Chevron Corp. 1,240,016 132,979 ConocoPhillips 785,518 59,707 Schlumberger Ltd. 835,621 58,435 Occidental Petroleum Corp. 505,572 48,146 Anadarko Petroleum Corp. 310,121 24,295 Apache Corp. 239,162 24,021 National Oilwell Varco Inc. 264,045 20,984 Halliburton Co. 573,102 19,021 EOG Resources Inc. 167,488 18,608 Devon Energy Corp. 239,080 17,003 El Paso Corp. 480,653 14,203 Marathon Oil Corp. 438,493 13,900 Spectra Energy Corp. 405,316 12,788 Baker Hughes Inc. 271,640 11,393 Williams Cos. Inc. 367,484 11,322 Hess Corp. 190,387 11,223 Noble Energy Inc. 109,987 10,755 Marathon Petroleum Corp. 221,888 9,621 Chesapeake Energy Corp. 411,129 9,526 Valero Energy Corp. 349,096 8,996 * Cameron International Corp. 152,665 8,065 Pioneer Natural Resources Co. 68,239 7,615 * FMC Technologies Inc. 148,398 7,482 * Weatherford International Ltd. 472,030 7,123 * Southwestern Energy Co. 216,969 6,639 Murphy Oil Corp. 114,563 6,447 * Concho Resources Inc. 61,377 6,265 Noble Corp. 162,745 6,098 Range Resources Corp. 100,485 5,842 Peabody Energy Corp. 168,894 4,891 Consol Energy Inc. 141,425 4,823 * Denbury Resources Inc. 244,126 4,450 EQT Corp. 88,526 4,268 HollyFrontier Corp. 130,537 4,197 Kinder Morgan Management LLC 55,266 4,125 Cabot Oil & Gas Corp. 130,312 4,062 Cimarex Energy Co. 53,603 4,045 * Whiting Petroleum Corp. 73,313 3,981 Core Laboratories NV 29,023 3,819 * Plains Exploration & Production Co. 87,692 3,740 Oceaneering International Inc. 67,554 3,641 Helmerich & Payne Inc. 66,973 3,613 * Cobalt International Energy Inc. 114,638 3,443 QEP Resources Inc. 110,562 3,372 * Nabors Industries Ltd. 179,492 3,139 * Newfield Exploration Co. 83,710 2,903 Diamond Offshore Drilling Inc. 43,320 2,892 SM Energy Co. 40,060 2,835 ^ Kinder Morgan Inc. 69,003 2,667 * Rowan Cos. Inc. 78,894 2,598 * Superior Energy Services Inc. 97,244 2,563 Sunoco Inc. 66,839 2,550 * Oil States International Inc. 31,891 2,489 * Continental Resources Inc. 28,084 2,410 * Tesoro Corp. 88,569 2,377 * Dresser-Rand Group Inc. 48,400 2,245 * WPX Energy Inc. 122,760 2,211 Energen Corp. 44,869 2,205 * Ultra Petroleum Corp. 95,173 2,154 * Alpha Natural Resources Inc. 139,212 2,117 * McDermott International Inc. 146,382 1,875 World Fuel Services Corp. 44,414 1,821 * SandRidge Energy Inc. 232,481 1,820 Tidewater Inc. 32,375 1,749 Patterson-UTI Energy Inc. 97,466 1,685 Lufkin Industries Inc. 20,617 1,663 * Atwood Oceanics Inc. 36,600 1,643 * Rosetta Resources Inc. 33,038 1,611 * Kodiak Oil & Gas Corp. 157,860 1,572 * Energy XXI Bermuda Ltd. 42,849 1,547 * CVR Energy Inc. 54,229 1,451 Arch Coal Inc. 131,751 1,411 * Cheniere Energy Inc. 93,807 1,405 Berry Petroleum Co. Class A 29,261 1,379 * Dril-Quip Inc. 20,082 1,306 * Key Energy Services Inc. 84,121 1,300 ^ CARBO Ceramics Inc. 12,216 1,288 * SEACOR Holdings Inc. 12,877 1,233 * Helix Energy Solutions Group Inc. 62,981 1,121 * Unit Corp. 25,540 1,092 * Gran Tierra Energy Inc. 172,115 1,083 Bristow Group Inc. 22,516 1,075 * Oasis Petroleum Inc. 31,721 978 * Forest Oil Corp. 71,794 870 * Hornbeck Offshore Services Inc. 20,346 855 * Gulfport Energy Corp. 29,142 849 * Stone Energy Corp. 27,314 781 * Swift Energy Co. 26,813 778 * Bill Barrett Corp. 29,886 777 * Northern Oil and Gas Inc. 35,626 739 * SemGroup Corp. Class A 24,640 718 * Gulfmark Offshore Inc. 15,140 696 * Carrizo Oil & Gas Inc. 24,142 682 * Clean Energy Fuels Corp. 31,654 674 * Enbridge Energy Management LLC 20,994 668 Western Refining Inc. 35,409 666 Targa Resources Corp. 14,461 657 * McMoRan Exploration Co. 60,239 645 * Cloud Peak Energy Inc. 37,478 597 EXCO Resources Inc. 84,524 560 * Petroleum Development Corp. 14,090 523 * Approach Resources Inc. 13,650 504 * Exterran Holdings Inc. 37,915 500 * Newpark Resources Inc. 60,292 494 * ION Geophysical Corp. 75,505 487 ^ RPC Inc. 45,313 481 * Contango Oil & Gas Co. 7,923 467 * Parker Drilling Co. 74,735 446 * Goodrich Petroleum Corp. 22,662 431 * Magnum Hunter Resources Corp. 66,870 429 * Tetra Technologies Inc. 45,154 425 * Comstock Resources Inc. 26,812 424 W&T Offshore Inc. 19,920 420 * Hercules Offshore Inc. 82,147 389 * Rentech Inc. 175,857 366 Crosstex Energy Inc. 25,588 362 * BPZ Resources Inc. 83,396 336 * Patriot Coal Corp. 53,790 336 * Pioneer Drilling Co. 36,219 319 * Clayton Williams Energy Inc. 3,911 311 * OYO Geospace Corp. 2,932 309 * Heckmann Corp. 70,947 306 * Energy Partners Ltd. 18,013 299 * Rex Energy Corp. 27,038 289 Gulf Island Fabrication Inc. 9,619 282 * Quicksilver Resources Inc. 55,438 279 * Vaalco Energy Inc. 29,478 279 * Lone Pine Resources Inc. 42,524 276 * GeoResources Inc. 8,392 275 * Venoco Inc. 24,734 268 * Basic Energy Services Inc. 15,135 263 * Resolute Energy Corp. 22,824 260 *,^ ATP Oil & Gas Corp. 32,802 241 * Cal Dive International Inc. 71,540 236 * Tesco Corp. 16,637 236 * Matrix Service Co. 16,360 229 * Abraxas Petroleum Corp. 72,211 225 * FX Energy Inc. 40,981 223 ^ Overseas Shipholding Group Inc. 17,343 219 * Endeavour International Corp. 16,819 199 * Harvest Natural Resources Inc. 28,113 199 * TransAtlantic Petroleum Ltd. 148,505 193 * PHI Inc. 8,164 189 * Petroquest Energy Inc. 30,553 188 * Solazyme Inc. 11,400 167 * Uranerz Energy Corp. 63,601 160 * REX American Resources Corp. 5,161 158 * Warren Resources Inc. 43,076 140 * Hyperdynamics Corp. 105,880 137 * James River Coal Co. 25,858 132 Penn Virginia Corp. 27,470 125 * Uranium Energy Corp. 31,595 123 * Callon Petroleum Co. 18,549 117 * Vantage Drilling Co. 72,850 117 * Uranium Resources Inc. 118,877 108 * Dawson Geophysical Co. 3,085 106 * Triangle Petroleum Corp. 14,941 103 Panhandle Oil and Gas Inc. Class A 3,293 97 * Global Geophysical Services Inc. 9,113 97 * Natural Gas Services Group Inc. 7,311 97 * Willbros Group Inc. 28,013 91 * Houston American Energy Corp. 16,230 85 * Mitcham Industries Inc. 3,689 83 * USEC Inc. 75,859 80 * Syntroleum Corp. 80,510 78 * ZaZa Energy Corp. 16,443 77 * Green Plains Renewable Energy Inc. 6,676 72 Delek US Holdings Inc. 4,469 69 * CAMAC Energy Inc. 66,121 66 * Energy Transfer Equity LP 1,637 66 * Gastar Exploration Ltd. 19,065 57 * CREDO Petroleum Corp. 5,344 55 * Amyris Inc. 9,608 50 * RigNet Inc. 2,560 45 * Double Eagle Petroleum Co. 7,447 45 * Crimson Exploration Inc. 10,486 44 * ENGlobal Corp. 16,952 41 * Isramco Inc. 447 39 Adams Resources & Energy Inc. 682 39 Bolt Technology Corp. 2,414 37 * Union Drilling Inc. 6,305 35 * Miller Energy Resources Inc. 8,243 35 Alon USA Energy Inc. 3,737 34 * HKN Inc. 14,054 31 * Gasco Energy Inc. 91,529 24 * Westmoreland Coal Co. 2,188 24 *,^ GMX Resources Inc. 18,398 23 * TGC Industries Inc. 2,298 23 * Verenium Corp. 5,463 23 * Evolution Petroleum Corp. 1,328 12 * Oilsands Quest Inc. 188,472 8 * PostRock Energy Corp. 1,842 6 * GeoGlobal Resources Inc. 21,100 4 * PrimeEnergy Corp. 141 4 * Barnwell Industries Inc. 1,000 3 * Tri-Valley Corp. 13,900 2 * Geokinetics Inc. 600 1 Financials (9.4%) JPMorgan Chase & Co. 2,365,964 108,787 Wells Fargo & Co. 3,119,472 106,499 Citigroup Inc. 1,820,366 66,534 Bank of America Corp. 6,311,288 60,399 US Bancorp 1,188,761 37,660 American Express Co. 650,807 37,656 Goldman Sachs Group Inc. 291,232 36,221 * Berkshire Hathaway Inc. Class B 431,268 34,997 Simon Property Group Inc. 183,002 26,660 MetLife Inc. 658,621 24,599 PNC Financial Services Group Inc. 327,800 21,140 Prudential Financial Inc. 292,880 18,566 Bank of New York Mellon Corp. 755,398 18,228 Morgan Stanley 900,468 17,685 Capital One Financial Corp. 310,585 17,312 * American Tower Corporation 244,969 15,438 ACE Ltd. 209,939 15,368 Travelers Cos. Inc. 257,281 15,231 State Street Corp. 306,614 13,951 BB&T Corp. 434,422 13,637 Aflac Inc. 290,970 13,382 BlackRock Inc. 65,078 13,334 Public Storage 90,571 12,514 Chubb Corp. 173,065 11,961 Franklin Resources Inc. 96,260 11,939 Equity Residential 184,660 11,563 Discover Financial Services 342,618 11,423 CME Group Inc. 39,318 11,376 Marsh & McLennan Cos. Inc. 334,889 10,981 * Berkshire Hathaway Inc. Class A 89 10,849 Allstate Corp. 314,502 10,353 * American International Group Inc. 334,834 10,323 T. Rowe Price Group Inc. 157,926 10,313 ProLogis Inc. 285,707 10,291 Ventas Inc. 179,195 10,232 HCP Inc. 253,963 10,021 Charles Schwab Corp. 671,968 9,656 Boston Properties Inc. 91,875 9,646 Annaly Capital Management Inc. 604,980 9,571 Aon Corp. 181,105 8,885 Vornado Realty Trust 103,414 8,707 Progressive Corp. 365,422 8,470 AvalonBay Communities Inc. 59,281 8,379 SunTrust Banks Inc. 334,358 8,081 Ameriprise Financial Inc. 140,801 8,044 Fifth Third Bancorp 572,496 8,044 Loews Corp. 199,252 7,944 Invesco Ltd. 280,812 7,489 Weyerhaeuser Co. 333,970 7,321 Host Hotels & Resorts Inc. 439,630 7,219 Health Care REIT Inc. 130,995 7,199 Northern Trust Corp. 135,160 6,413 * IntercontinentalExchange Inc. 45,382 6,236 M&T Bank Corp. 70,564 6,131 Regions Financial Corp. 879,322 5,795 Principal Financial Group Inc. 190,128 5,611 Hartford Financial Services Group Inc. 263,853 5,562 American Capital Agency Corp. 180,965 5,346 Moody's Corp. 124,558 5,244 KeyCorp 594,052 5,049 Lincoln National Corp. 190,236 5,015 SLM Corp. 317,275 5,000 * CIT Group Inc. 118,965 4,906 NYSE Euronext 163,327 4,901 Kimco Realty Corp. 253,665 4,886 Digital Realty Trust Inc. 65,467 4,843 Macerich Co. 82,361 4,756 Unum Group 182,317 4,463 General Growth Properties Inc. 262,319 4,457 XL Group plc Class A 199,912 4,336 SL Green Realty Corp. 53,859 4,177 Plum Creek Timber Co. Inc. 100,306 4,169 Comerica Inc. 124,234 4,020 Federal Realty Investment Trust 39,763 3,849 New York Community Bancorp Inc. 273,416 3,803 * CBRE Group Inc. Class A 184,344 3,680 UDR Inc. 136,799 3,654 Willis Group Holdings plc 102,955 3,601 * Affiliated Managers Group Inc. 32,083 3,587 Huntington Bancshares Inc. 537,148 3,465 Leucadia National Corp. 130,002 3,393 Rayonier Inc. 76,115 3,356 Cincinnati Financial Corp. 96,088 3,316 Essex Property Trust Inc. 21,384 3,240 Torchmark Corp. 64,917 3,236 Realty Income Corp. 82,880 3,210 Camden Property Trust 48,457 3,186 * Arch Capital Group Ltd. 83,971 3,127 Everest Re Group Ltd. 33,443 3,094 People's United Financial Inc. 225,339 2,983 Alexandria Real Estate Equities Inc. 38,582 2,821 * MSCI Inc. Class A 75,475 2,778 TD Ameritrade Holding Corp. 139,121 2,746 PartnerRe Ltd. 40,229 2,731 Reinsurance Group of America Inc. Class A 45,921 2,731 WR Berkley Corp. 73,750 2,664 Raymond James Financial Inc. 72,455 2,647 Taubman Centers Inc. 36,051 2,630 Alleghany Corp. 7,990 2,630 Axis Capital Holdings Ltd. 77,737 2,579 Liberty Property Trust 72,096 2,575 * Markel Corp. 5,710 2,563 * Genworth Financial Inc. Class A 305,976 2,546 Arthur J Gallagher & Co. 70,935 2,535 Regency Centers Corp. 55,887 2,486 Zions Bancorporation 114,716 2,462 RenaissanceRe Holdings Ltd. 32,338 2,449 Legg Mason Inc. 86,108 2,405 BRE Properties Inc. 46,875 2,370 Fidelity National Financial Inc. Class A 130,706 2,357 Assurant Inc. 58,179 2,356 Duke Realty Corp. 157,347 2,256 Jones Lang LaSalle Inc. 27,044 2,253 Senior Housing Properties Trust 101,991 2,249 Ares Capital Corp. 136,786 2,236 Hudson City Bancorp Inc. 295,491 2,160 East West Bancorp Inc. 92,915 2,145 First Niagara Financial Group Inc. 216,785 2,133 HCC Insurance Holdings Inc. 68,196 2,126 Eaton Vance Corp. 72,962 2,085 White Mountains Insurance Group Ltd. 4,066 2,040 Hospitality Properties Trust 76,952 2,037 DDR Corp. 138,303 2,019 * NASDAQ OMX Group Inc. 77,363 2,004 Cullen/Frost Bankers Inc. 34,431 2,004 Apartment Investment & Management Co. 75,609 1,997 American Campus Communities Inc. 44,016 1,968 Commerce Bancshares Inc. 48,516 1,966 Kilroy Realty Corp. 41,957 1,956 * E*Trade Financial Corp. 177,362 1,942 Piedmont Office Realty Trust Inc. Class A 107,975 1,917 Weingarten Realty Investors 71,866 1,899 SEI Investments Co. 90,517 1,873 * American Capital Ltd. 215,742 1,870 Home Properties Inc. 30,033 1,832 BioMed Realty Trust Inc. 96,331 1,828 Chimera Investment Corp. 639,976 1,811 * Signature Bank 28,722 1,811 Brown & Brown Inc. 76,051 1,808 American Financial Group Inc. 46,762 1,804 Hancock Holding Co. 50,416 1,790 * SVB Financial Group 27,238 1,752 National Retail Properties Inc. 64,333 1,749 * First Republic Bank 52,958 1,744 Douglas Emmett Inc. 75,645 1,725 Waddell & Reed Financial Inc. Class A 53,056 1,720 First Horizon National Corp. 165,582 1,719 Assured Guaranty Ltd. 102,652 1,696 Equity Lifestyle Properties Inc. 24,081 1,679 CBL & Associates Properties Inc. 88,500 1,674 MFA Financial Inc. 222,572 1,663 Hatteras Financial Corp. 59,272 1,654 Old Republic International Corp. 153,993 1,625 Extra Space Storage Inc. 56,183 1,618 ProAssurance Corp. 18,294 1,612 Tanger Factory Outlet Centers 53,882 1,602 CBOE Holdings Inc. 56,174 1,596 Mid-America Apartment Communities Inc. 23,509 1,576 Mack-Cali Realty Corp. 54,349 1,566 City National Corp. 29,750 1,561 Allied World Assurance Co. Holdings AG 22,701 1,559 Protective Life Corp. 52,368 1,551 Jefferies Group Inc. 81,602 1,537 Associated Banc-Corp 108,443 1,514 Post Properties Inc. 32,292 1,513 Highwoods Properties Inc. 45,215 1,507 LaSalle Hotel Properties 52,817 1,486 Valley National Bancorp 111,322 1,442 Bank of Hawaii Corp. 29,125 1,408 Erie Indemnity Co. Class A 18,042 1,406 Delphi Financial Group Inc. 30,788 1,378 Entertainment Properties Trust 29,445 1,366 Omega Healthcare Investors Inc. 64,012 1,361 Two Harbors Investment Corp. 131,789 1,336 Federated Investors Inc. Class B 59,151 1,326 Fulton Financial Corp. 126,010 1,323 * Popular Inc. 643,811 1,320 * Forest City Enterprises Inc. Class A 84,126 1,317 Prosperity Bancshares Inc. 27,757 1,271 Invesco Mortgage Capital Inc. 71,640 1,264 Capitol Federal Financial Inc. 105,062 1,246 Validus Holdings Ltd. 40,044 1,239 Washington REIT 41,644 1,237 Aspen Insurance Holdings Ltd. 43,933 1,227 Starwood Property Trust Inc. 58,304 1,226 * Stifel Financial Corp. 32,183 1,218 * CNO Financial Group Inc. 155,613 1,211 FirstMerit Corp. 68,676 1,158 Hanover Insurance Group Inc. 27,997 1,151 Washington Federal Inc. 68,052 1,145 TCF Financial Corp. 95,985 1,141 Colonial Properties Trust 52,182 1,134 Susquehanna Bancshares Inc. 114,210 1,128 StanCorp Financial Group Inc. 27,412 1,122 RLJ Lodging Trust 59,359 1,106 First American Financial Corp. 65,752 1,093 DiamondRock Hospitality Co. 105,243 1,083 Healthcare Realty Trust Inc. 48,975 1,077 CapitalSource Inc. 161,993 1,069 * Howard Hughes Corp. 16,650 1,063 FNB Corp. 87,939 1,062 Alterra Capital Holdings Ltd. 45,521 1,046 Webster Financial Corp. 46,133 1,046 Corporate Office Properties Trust 44,977 1,044 Janus Capital Group Inc. 117,101 1,043 Iberiabank Corp. 18,864 1,009 Synovus Financial Corp. 490,251 1,005 * Ocwen Financial Corp. 63,282 989 Kemper Corp. 32,335 979 Umpqua Holdings Corp. 71,752 973 Brandywine Realty Trust 84,413 969 CommonWealth REIT 52,022 969 Trustmark Corp. 38,491 962 BOK Financial Corp. 16,942 953 DuPont Fabros Technology Inc. 38,884 951 Endurance Specialty Holdings Ltd. 22,715 924 DCT Industrial Trust Inc. 154,712 913 * Ezcorp Inc. Class A 28,124 913 UMB Financial Corp. 20,355 911 * MBIA Inc. 92,221 904 CYS Investments Inc. 68,014 890 Cash America International Inc. 18,522 888 Apollo Investment Corp. 123,649 887 Glimcher Realty Trust 84,925 868 Sovran Self Storage Inc. 17,342 864 CubeSmart 72,280 860 Platinum Underwriters Holdings Ltd. 23,496 858 Westamerica Bancorporation 17,859 857 RLI Corp. 11,919 854 EastGroup Properties Inc. 16,884 848 Cathay General Bancorp 46,892 830 Prospect Capital Corp. 75,399 828 * St. Joe Co. 43,131 820 Northwest Bancshares Inc. 64,193 815 * Texas Capital Bancshares Inc. 23,510 814 PS Business Parks Inc. 12,368 811 Equity One Inc. 40,027 809 United Bankshares Inc. 28,001 808 Wintrust Financial Corp. 22,417 802 Potlatch Corp. 25,493 799 Lexington Realty Trust 88,525 796 Old National Bancorp 60,122 790 Primerica Inc. 30,469 768 * Altisource Portfolio Solutions SA 12,594 764 Medical Properties Trust Inc. 81,732 758 Montpelier Re Holdings Ltd. 39,089 755 * Knight Capital Group Inc. Class A 58,450 752 Mercury General Corp. 17,191 752 * First Cash Financial Services Inc. 17,443 748 MarketAxess Holdings Inc. 20,032 747 Pebblebrook Hotel Trust 32,323 730 ARMOUR Residential REIT Inc. 107,647 727 International Bancshares Corp. 34,156 722 Greenhill & Co. Inc. 16,550 722 * Sunstone Hotel Investors Inc. 73,905 720 National Health Investors Inc. 14,654 715 National Penn Bancshares Inc. 80,172 710 Capstead Mortgage Corp. 54,000 708 BancorpSouth Inc. 52,159 703 * Strategic Hotels & Resorts Inc. 106,733 702 LTC Properties Inc. 21,797 697 MB Financial Inc. 32,930 691 First Financial Bancorp 39,216 678 CVB Financial Corp. 57,293 673 Community Bank System Inc. 23,129 666 Glacier Bancorp Inc. 44,013 658 * MGIC Investment Corp. 128,131 636 Argo Group International Holdings Ltd. 21,097 630 Redwood Trust Inc. 55,603 623 * First Industrial Realty Trust Inc. 49,512 611 * BBCN Bancorp Inc. 54,916 611 Symetra Financial Corp. 52,837 609 Bank of the Ozarks Inc. 19,310 604 Tower Group Inc. 26,496 594 * Enstar Group Ltd. 5,958 590 Anworth Mortgage Asset Corp. 89,398 588 * World Acceptance Corp. 9,420 577 Selective Insurance Group Inc. 32,187 567 * Credit Acceptance Corp. 5,609 567 Sun Communities Inc. 12,967 562 First Citizens BancShares Inc. Class A 3,017 551 * LPL Investment Holdings Inc. 14,480 549 Fifth Street Finance Corp. 56,082 547 First Financial Bankshares Inc. 15,351 541 * TFS Financial Corp. 56,252 534 Horace Mann Educators Corp. 30,210 532 * DFC Global Corp. 28,047 529 Acadia Realty Trust 23,397 527 Education Realty Trust Inc. 48,648 527 * PHH Corp. 33,882 524 Provident Financial Services Inc. 35,866 521 Amtrust Financial Services Inc. 19,366 521 Franklin Street Properties Corp. 49,038 520 PrivateBancorp Inc. Class A 34,220 519 First Midwest Bancorp Inc. 43,137 517 NBT Bancorp Inc. 23,301 514 Alexander's Inc. 1,287 507 Park National Corp. 7,328 507 Astoria Financial Corp. 51,361 506 Oritani Financial Corp. 34,118 501 Solar Capital Ltd. 22,670 500 Government Properties Income Trust 20,504 494 Cousins Properties Inc. 64,471 489 Hersha Hospitality Trust Class A 87,934 480 * National Financial Partners Corp. 31,627 479 Inland Real Estate Corp. 53,973 479 Nelnet Inc. Class A 18,347 475 Employers Holdings Inc. 26,751 474 BlackRock Kelso Capital Corp. 47,453 466 * Sterling Financial Corp. 22,277 465 American Equity Investment Life Holding Co. 36,316 464 * Investors Bancorp Inc. 30,717 461 Columbia Banking System Inc. 20,253 461 Boston Private Financial Holdings Inc. 46,196 458 PacWest Bancorp 18,642 453 * Western Alliance Bancorp 52,939 448 * Citizens Republic Bancorp Inc. 28,639 447 Infinity Property & Casualty Corp. 8,531 446 Interactive Brokers Group Inc. 25,884 440 BankUnited Inc. 17,489 437 Chesapeake Lodging Trust 24,267 436 * iStar Financial Inc. 59,279 430 Trustco Bank Corp. NY 74,916 428 * Pinnacle Financial Partners Inc. 23,253 427 * Navigators Group Inc. 9,026 426 * Financial Engines Inc. 19,024 425 Harleysville Group Inc. 7,330 423 Oriental Financial Group Inc. 34,884 422 Pennsylvania REIT 27,233 416 WesBanco Inc. 20,476 412 Associated Estates Realty Corp. 24,572 402 CreXus Investment Corp. 38,645 400 PennantPark Investment Corp. 37,973 395 * Greenlight Capital Re Ltd. Class A 16,027 395 American National Insurance Co. 5,432 394 City Holding Co. 11,253 391 American Assets Trust Inc. 16,533 377 Saul Centers Inc. 9,308 376 First Commonwealth Financial Corp. 60,608 371 Chemical Financial Corp. 15,552 365 BGC Partners Inc. Class A 49,311 364 Home Bancshares Inc. 13,660 363 * Forestar Group Inc. 23,392 360 Newcastle Investment Corp. 57,148 359 Ashford Hospitality Trust Inc. 39,825 359 Radian Group Inc. 82,266 358 KBW Inc. 19,235 356 * Piper Jaffray Cos. 13,216 352 * AMERISAFE Inc. 14,125 349 Brookline Bancorp Inc. 37,190 348 Evercore Partners Inc. Class A 11,971 348 Investors Real Estate Trust 44,442 342 Advance America Cash Advance Centers Inc. 32,195 338 S&T Bancorp Inc. 15,525 337 Meadowbrook Insurance Group Inc. 35,761 334 * Investment Technology Group Inc. 27,896 334 Ramco-Gershenson Properties Trust 26,980 330 Cohen & Steers Inc. 10,278 328 Walter Investment Management Corp. 14,423 325 Hercules Technology Growth Capital Inc. 29,334 325 FBL Financial Group Inc. Class A 9,529 321 Getty Realty Corp. 20,563 320 * Citizens Inc. 31,923 315 * Safeguard Scientifics Inc. 18,279 314 Sabra Health Care REIT Inc. 19,115 314 * HFF Inc. Class A 19,057 314 * FelCor Lodging Trust Inc. 86,552 312 NorthStar Realty Finance Corp. 57,466 311 1st Source Corp. 12,642 309 First Potomac Realty Trust 25,556 309 Dime Community Bancshares Inc. 20,955 306 * West Coast Bancorp 16,055 304 Community Trust Bancorp Inc. 9,446 303 * Green Dot Corp. Class A 11,252 298 * Wilshire Bancorp Inc. 61,516 297 Independent Bank Corp. 10,174 292 Universal Health Realty Income Trust 7,357 292 * ICG Group Inc. 32,160 288 ViewPoint Financial Group 18,465 284 Colony Financial Inc. 17,206 282 Safety Insurance Group Inc. 6,722 280 * Virtus Investment Partners Inc. 3,250 279 * Bancorp Inc. 27,569 277 Retail Opportunity Investments Corp. 22,643 273 Main Street Capital Corp. 10,905 269 MCG Capital Corp. 61,636 262 Rockville Financial Inc. 22,386 261 * Beneficial Mutual Bancorp Inc. 29,808 261 Urstadt Biddle Properties Inc. Class A 13,096 259 Campus Crest Communities Inc. 22,000 257 Northfield Bancorp Inc. 18,000 256 Cardinal Financial Corp. 22,505 254 Winthrop Realty Trust 21,907 254 * Ameris Bancorp 19,124 251 * Hilltop Holdings Inc. 29,551 248 Southside Bancshares Inc. 11,197 247 Berkshire Hills Bancorp Inc. 10,721 246 * PICO Holdings Inc. 10,276 241 Trico Bancshares 13,806 240 Renasant Corp. 14,669 239 PennyMac Mortgage Investment Trust 12,694 237 Republic Bancorp Inc. Class A 9,781 234 United Fire Group Inc. 13,023 233 First Financial Corp. 7,306 232 Triangle Capital Corp. 11,691 231 * Virginia Commerce Bancorp Inc. 25,820 227 Simmons First National Corp. Class A 8,764 226 * Hanmi Financial Corp. 22,237 225 Flagstone Reinsurance Holdings SA 28,399 223 Duff & Phelps Corp. Class A 14,271 222 Resource Capital Corp. 41,059 221 Maiden Holdings Ltd. 24,537 221 * United Community Banks Inc. 22,360 218 * Heritage Commerce Corp. 33,158 213 SCBT Financial Corp. 6,500 213 Provident New York Bancorp 25,130 213 Westfield Financial Inc. 26,868 213 TICC Capital Corp. 21,701 211 * State Bank Financial Corp. 11,949 209 * Tejon Ranch Co. 7,122 204 Lakeland Bancorp Inc. 20,698 204 Dynex Capital Inc. 21,317 204 Sandy Spring Bancorp Inc. 11,102 202 First Merchants Corp. 16,338 202 * Walker & Dunlop Inc. 15,991 201 Epoch Holding Corp. 8,372 200 Gladstone Commercial Corp. 11,598 200 * Taylor Capital Group Inc. 13,774 198 * Southwest Bancorp Inc. 21,029 194 Lakeland Financial Corp. 7,437 194 TowneBank 14,323 193 Coresite Realty Corp. 8,110 191 National Bankshares Inc. 6,344 191 * Metro Bancorp Inc. 16,232 190 * 1st United Bancorp Inc. 31,228 189 * Doral Financial Corp. 122,034 188 Bancfirst Corp. 4,260 186 MainSource Financial Group Inc. 15,307 184 * Cowen Group Inc. Class A 67,701 183 Tompkins Financial Corp. 4,556 183 Cedar Realty Trust Inc. 35,306 181 * Central Pacific Financial Corp. 13,811 179 * Sun Bancorp Inc. 50,362 178 * Ladenburg Thalmann Financial Services Inc. 98,786 176 StellarOne Corp. 14,787 176 Flushing Financial Corp. 13,019 175 * eHealth Inc. 10,600 173 * Suffolk Bancorp 13,305 173 * Eagle Bancorp Inc. 10,305 173 Univest Corp. of Pennsylvania 10,052 169 GFI Group Inc. 44,696 168 Banner Corp. 7,565 167 WSFS Financial Corp. 4,038 166 OneBeacon Insurance Group Ltd. Class A 10,739 165 Kennedy-Wilson Holdings Inc. 12,083 163 * INTL. FCStone Inc. 7,701 162 * Netspend Holdings Inc. 20,925 162 German American Bancorp Inc. 8,278 161 SY Bancorp Inc. 6,823 158 * Seacoast Banking Corp. of Florida 88,489 156 * Global Indemnity plc 7,924 154 National Western Life Insurance Co. Class A 1,114 152 * Flagstar Bancorp Inc. 164,895 152 Cogdell Spencer Inc. 35,411 150 Consolidated-Tomoka Land Co. 4,991 148 * FBR & Co. 57,538 148 MVC Capital Inc. 11,144 146 * Guaranty Bancorp 73,153 146 Peoples Bancorp Inc. 8,225 144 Calamos Asset Management Inc. Class A 10,993 144 Excel Trust Inc. 11,756 142 Washington Trust Bancorp Inc. 5,873 142 First Bancorp 12,921 141 * Rouse Properties Inc. 10,293 139 * Phoenix Cos. Inc. 56,347 138 Hudson Valley Holding Corp. 8,526 138 GAMCO Investors Inc. 2,732 136 * OmniAmerican Bancorp Inc. 6,883 133 RAIT Financial Trust 26,770 133 * NewStar Financial Inc. 11,928 133 Mission West Properties Inc. 13,394 132 First Busey Corp. 26,561 131 Westwood Holdings Group Inc. 3,373 131 Enterprise Financial Services Corp. 11,118 131 Presidential Life Corp. 11,352 130 Hudson Pacific Properties Inc. 8,532 129 Union First Market Bankshares Corp. 9,054 127 Arrow Financial Corp. 5,158 126 Capital Southwest Corp. 1,316 124 Merchants Bancshares Inc. 4,363 123 NGP Capital Resources Co. 18,720 123 Great Southern Bancorp Inc. 5,104 122 Bank Mutual Corp. 30,162 122 CapLease Inc. 29,027 117 * First Financial Northwest Inc. 15,135 117 CoBiz Financial Inc. 16,515 117 Medallion Financial Corp. 10,400 116 Kite Realty Group Trust 21,990 116 Parkway Properties Inc. 11,057 116 Citizens & Northern Corp. 5,792 116 SeaBright Holdings Inc. 12,584 114 One Liberty Properties Inc. 6,187 113 ESSA Bancorp Inc. 11,543 113 Gladstone Investment Corp. 14,912 113 Arlington Asset Investment Corp. Class A 5,027 112 First Bancorp Inc. 7,436 110 SWS Group Inc. 19,275 110 Agree Realty Corp. 4,855 110 Camden National Corp. 3,095 109 Bryn Mawr Bank Corp. 4,806 108 Ames National Corp. 4,521 108 Heartland Financial USA Inc. 6,154 107 Sterling Bancorp 11,105 106 BankFinancial Corp. 15,767 104 * Bridge Capital Holdings 7,711 104 First Community Bancshares Inc. 7,746 103 * Gramercy Capital Corp. 37,816 101 Territorial Bancorp Inc. 4,784 100 * MPG Office Trust Inc. 42,509 99 * Encore Bancshares Inc. 4,845 99 Center Bancorp Inc. 9,838 99 OceanFirst Financial Corp. 6,912 98 Penns Woods Bancorp Inc. 2,387 98 Oppenheimer Holdings Inc. Class A 5,519 96 Monmouth Real Estate Investment Corp. Class A 9,724 95 Northrim BanCorp Inc. 4,388 94 State Auto Financial Corp. 6,441 94 Stewart Information Services Corp. 6,608 94 Washington Banking Co. 6,749 93 Roma Financial Corp. 9,497 93 West Bancorporation Inc. 9,152 91 ESB Financial Corp. 6,290 91 AG Mortgage Investment Trust Inc. 4,585 91 Apollo Commercial Real Estate Finance Inc. 5,701 89 Donegal Group Inc. Class A 6,422 88 * Macatawa Bank Corp. 24,939 87 Edelman Financial Group Inc. 12,873 85 Financial Institutions Inc. 5,207 84 * Harris & Harris Group Inc. 20,075 83 CFS Bancorp Inc. 14,578 82 EMC Insurance Group Inc. 3,988 80 UMH Properties Inc. 7,300 80 Gladstone Capital Corp. 9,849 80 * United Community Financial Corp. 34,582 80 * CIFC Corp. 12,808 79 Peapack Gladstone Financial Corp. 5,610 76 Heritage Financial Corp. 5,569 76 First Financial Holdings Inc. 6,851 75 United Financial Bancorp Inc. 4,753 75 Golub Capital BDC Inc. 4,883 75 Eastern Insurance Holdings Inc. 5,106 75 * Gleacher & Co. Inc. 54,657 74 Centerstate Banks Inc. 9,105 74 Fox Chase Bancorp Inc. 5,447 71 * Pacific Mercantile Bancorp 12,873 71 Artio Global Investors Inc. Class A 14,675 70 Provident Financial Holdings Inc. 6,338 69 American National Bankshares Inc. 3,239 69 Pulaski Financial Corp. 8,623 68 Baldwin & Lyons Inc. 2,995 67 FXCM Inc. Class A 5,149 67 * Arbor Realty Trust Inc. 11,271 63 * First Marblehead Corp. 51,051 62 Federal Agricultural Mortgage Corp. Class A 3,500 62 First Connecticut Bancorp Inc. 4,669 62 Diamond Hill Investment Group Inc. 834 61 Kaiser Federal Financial Group Inc. 4,371 61 * Capital Trust Inc. 16,219 61 * AmeriServ Financial Inc. 23,113 61 First Interstate Bancsystem Inc. 4,125 60 HF Financial Corp. 5,010 60 Marlin Business Services Corp. 3,908 59 * CompuCredit Holdings Corp. 9,995 58 Century Bancorp Inc. Class A 2,107 58 * NewBridge Bancorp 11,952 57 Chatham Lodging Trust 4,493 57 Summit Hotel Properties Inc. 7,512 57 Thomas Properties Group Inc. 11,860 54 * American Safety Insurance Holdings Ltd. 2,883 54 Home Federal Bancorp Inc. 5,290 54 US Global Investors Inc. Class A 7,310 53 Pacific Continental Corp. 5,542 52 Bank of Marin Bancorp 1,373 52 Sierra Bancorp 5,207 51 Crawford & Co. Class B 10,423 51 * Cape Bancorp Inc. 6,395 51 CNB Financial Corp. 3,043 51 First of Long Island Corp. 1,878 50 * MBT Financial Corp. 20,941 49 * Waterstone Financial Inc. 15,579 49 First Defiance Financial Corp. 2,812 47 * Stratus Properties Inc. 5,000 47 * Intervest Bancshares Corp. Class A 12,083 46 Resource America Inc. Class A 7,178 45 * Mercantile Bank Corp. 3,113 44 MidSouth Bancorp Inc. 3,241 44 * Hampton Roads Bankshares Inc. 14,511 44 PMC Commercial Trust 4,948 42 Kansas City Life Insurance Co. 1,298 42 Independence Holding Co. 4,185 42 Life Partners Holdings Inc. 10,173 41 Federal Agricultural Mortgage Corp. 1,811 41 * AV Homes Inc. 3,128 38 Investors Title Co. 812 38 STAG Industrial Inc. 2,662 37 Capital City Bank Group Inc. 4,949 37 * Unity Bancorp Inc. 5,863 37 THL Credit Inc. 2,684 35 * Tree.com Inc. 4,530 34 National Interstate Corp. 1,253 32 HopFed Bancorp Inc. 3,515 31 Alliance Financial Corp. 1,020 31 TF Financial Corp. 1,219 29 Bridge Bancorp Inc. 1,402 29 MutualFirst Financial Inc. 2,926 29 Wayne Savings Bancshares Inc. 3,056 27 * First Acceptance Corp. 18,537 26 JMP Group Inc. 3,491 26 Codorus Valley Bancorp Inc. 2,297 26 Pzena Investment Management Inc. Class A 4,277 25 * Home Bancorp Inc. 1,433 25 Kohlberg Capital Corp. 3,615 25 * First South Bancorp Inc. 6,153 25 * Republic First Bancorp Inc. 10,119 24 Terreno Realty Corp. 1,641 23 Bank of Kentucky Financial Corp. 912 23 Bar Harbor Bankshares 695 23 * BRT Realty Trust 3,293 23 Orrstown Financial Services Inc. 2,523 22 Shore Bancshares Inc. 3,101 22 * BCSB Bancorp Inc. 1,582 22 Cheviot Financial Corp. 2,571 22 VIST Financial Corp. 1,806 22 * Preferred Bank 1,791 21 Meta Financial Group Inc. 976 20 Medley Capital Corp. 1,800 20 Evans Bancorp Inc. 1,390 20 Nicholas Financial Inc. 1,498 20 First Pactrust Bancorp Inc. 1,647 20 * Fortegra Financial Corp. 2,256 19 * BancTrust Financial Group Inc. 13,039 19 * Consumer Portfolio Services Inc. 14,900 19 First M&F Corp. 3,952 18 * BankAtlantic Bancorp Inc. Class A 4,430 18 Landmark Bancorp Inc. 909 18 Indiana Community Bancorp 711 17 * United Security Bancshares 6,745 17 * Eastern Virginia Bankshares Inc. 4,460 16 Clifton Savings Bancorp Inc. 1,535 16 Hawthorn Bancshares Inc. 2,042 16 Fidelity Southern Corp. 2,146 14 * Independent Bank Corp. 6,486 14 * Premier Financial Bancorp Inc. 1,706 13 Charter Financial Corp. 1,426 13 * Jefferson Bancshares Inc. 5,500 13 MidWestOne Financial Group Inc. 642 12 * Penson Worldwide Inc. 18,209 12 * Colony Bankcorp Inc. 3,062 12 C&F Financial Corp. 395 12 * North Valley Bancorp 930 11 * NASB Financial Inc. 739 11 Heritage Financial Group Inc. 955 11 * Old Second Bancorp Inc. 6,115 11 Middleburg Financial Corp. 698 11 Oneida Financial Corp. 1,076 11 Citizens South Banking Corp. 2,348 11 * BofI Holding Inc. 600 10 Hingham Institution for Savings 178 10 Ameriana Bancorp 2,003 9 * Premierwest Bancorp 4,710 9 Peoples Bancorp of North Carolina Inc. 1,166 9 * Farmers Capital Bank Corp. 1,430 9 QC Holdings Inc. 2,008 8 * Franklin Financial Corp. 611 8 * American Independence Corp. 1,827 8 * Riverview Bancorp Inc. 3,447 8 LNB Bancorp Inc. 1,100 8 United Security Bancshares 1,292 7 North Central Bancshares Inc. 239 7 Gain Capital Holdings Inc. 1,338 7 * Yadkin Valley Financial Corp. 2,300 7 * Hallmark Financial Services 830 7 * Royal Bancshares of Pennsylvania Inc. 4,060 6 Crawford & Co. Class A 1,640 6 California First National Bancorp 342 5 * Southern Community Financial Corp. 1,940 5 New Hampshire Thrift Bancshares Inc. 390 5 Salisbury Bancorp Inc. 198 5 * Firstcity Financial Corp. 518 5 Central Bancorp Inc. 232 4 SI Financial Group Inc. 369 4 Institutional Financial Markets Inc. 2,883 4 * Park Sterling Corp. 803 4 * Community Bankers Trust Corp. 1,417 3 * Rurban Financial Corp. 700 3 United Bancorp Inc. 287 3 Fauquier Bankshares Inc. 200 2 Alliance Bancorp Inc. of Pennsylvania 200 2 Commercial National Financial Corp. 100 2 * Maui Land & Pineapple Co. Inc. 499 2 Citizens Holding Co. 100 2 * Vestin Realty Mortgage II Inc. 1,269 2 * ZipRealty Inc. 900 1 * Valley National Bancorp Warrants 570 1 * First United Corp. 200 1 Northeast Bancorp 100 1 * Affirmative Insurance Holdings Inc. 500 — Peoples Financial Corp. 2 — * First Security Group Inc. 1 — Health Care (6.9%) Johnson & Johnson 1,700,446 112,161 Pfizer Inc. 4,786,388 108,460 Merck & Co. Inc. 1,898,149 72,889 Abbott Laboratories 970,168 59,462 UnitedHealth Group Inc. 663,699 39,118 Bristol-Myers Squibb Co. 1,054,974 35,605 Amgen Inc. 494,046 33,590 Eli Lilly & Co. 648,929 26,132 Medtronic Inc. 657,670 25,774 * Gilead Sciences Inc. 467,913 22,858 * Celgene Corp. 276,590 21,441 Baxter International Inc. 351,271 20,999 Allergan Inc. 190,104 18,142 * Biogen Idec Inc. 143,663 18,097 * Medco Health Solutions Inc. 241,178 16,955 Covidien plc 300,578 16,436 WellPoint Inc. 216,841 16,003 * Express Scripts Inc. 287,386 15,571 McKesson Corp. 153,111 13,439 Thermo Fisher Scientific Inc. 235,811 13,295 * Intuitive Surgical Inc. 24,305 13,167 Aetna Inc. 225,905 11,331 * Alexion Pharmaceuticals Inc. 115,493 10,725 Becton Dickinson and Co. 133,867 10,395 Stryker Corp. 179,333 9,949 Agilent Technologies Inc. 216,082 9,618 Humana Inc. 101,784 9,413 Cardinal Health Inc. 215,127 9,274 St. Jude Medical Inc. 198,517 8,796 Cigna Corp. 177,726 8,753 Zimmer Holdings Inc. 111,526 7,169 * Cerner Corp. 89,694 6,831 AmerisourceBergen Corp. Class A 160,898 6,384 * Mylan Inc. 265,610 6,229 Quest Diagnostics Inc. 98,504 6,024 * Forest Laboratories Inc. 166,414 5,773 * Laboratory Corp. of America Holdings 62,576 5,728 * Boston Scientific Corp. 922,709 5,518 * Life Technologies Corp. 111,430 5,440 Perrigo Co. 52,269 5,400 * Vertex Pharmaceuticals Inc. 130,023 5,332 * Watson Pharmaceuticals Inc. 79,275 5,316 CR Bard Inc. 53,585 5,290 * DaVita Inc. 58,332 5,260 * Regeneron Pharmaceuticals Inc. 45,096 5,259 * Waters Corp. 56,429 5,229 * Edwards Lifesciences Corp. 71,234 5,181 * Varian Medical Systems Inc. 70,243 4,844 * Henry Schein Inc. 57,089 4,320 * Illumina Inc. 76,786 4,040 * Hospira Inc. 102,845 3,845 * CareFusion Corp. 140,256 3,637 * Mettler-Toledo International Inc. 19,651 3,631 DENTSPLY International Inc. 88,531 3,553 * Hologic Inc. 164,376 3,542 Coventry Health Care Inc. 91,998 3,272 * IDEXX Laboratories Inc. 35,218 3,080 * ResMed Inc. 93,794 2,899 * Endo Pharmaceuticals Holdings Inc. 73,168 2,834 HCA Holdings Inc. 108,845 2,693 Omnicare Inc. 71,310 2,536 * BioMarin Pharmaceutical Inc. 71,438 2,447 Cooper Cos. Inc. 29,934 2,446 * Amylin Pharmaceuticals Inc. 95,121 2,374 Universal Health Services Inc. Class B 55,749 2,336 * Mednax Inc. 30,671 2,281 * Health Net Inc. 52,108 2,070 * AMERIGROUP Corp. 30,512 2,053 Patterson Cos. Inc. 59,628 1,992 * Allscripts Healthcare Solutions Inc. 118,762 1,971 * Gen-Probe Inc. 29,614 1,967 PerkinElmer Inc. 70,698 1,955 * Salix Pharmaceuticals Ltd. 36,809 1,932 * WellCare Health Plans Inc. 26,786 1,925 * Covance Inc. 38,153 1,817 * Sirona Dental Systems Inc. 34,714 1,789 * Catalyst Health Solutions Inc. 28,070 1,789 * Cepheid Inc. 39,817 1,666 * Cubist Pharmaceuticals Inc. 38,386 1,660 * HMS Holdings Corp. 52,940 1,652 * Medivation Inc. 20,954 1,566 * athenahealth Inc. 21,011 1,557 * United Therapeutics Corp. 32,966 1,554 * Centene Corp. 31,724 1,554 Teleflex Inc. 25,316 1,548 * Ariad Pharmaceuticals Inc. 97,027 1,548 Techne Corp. 21,811 1,529 * Onyx Pharmaceuticals Inc. 39,957 1,506 Lincare Holdings Inc. 57,895 1,498 Medicis Pharmaceutical Corp. Class A 39,163 1,472 * Warner Chilcott plc Class A 86,839 1,460 * Tenet Healthcare Corp. 269,538 1,431 * Alkermes plc 76,967 1,428 * Questcor Pharmaceuticals Inc. 37,197 1,399 * Incyte Corp. Ltd. 71,253 1,375 * Vivus Inc. 60,859 1,361 * Jazz Pharmaceuticals plc 28,011 1,358 * Alere Inc. 50,910 1,324 * Viropharma Inc. 43,758 1,316 Hill-Rom Holdings Inc. 39,053 1,305 * Zoll Medical Corp. 13,872 1,285 * Community Health Systems Inc. 57,458 1,278 * LifePoint Hospitals Inc. 32,212 1,270 * Thoratec Corp. 37,620 1,268 * Bio-Rad Laboratories Inc. Class A 12,208 1,266 * Myriad Genetics Inc. 53,149 1,257 * Seattle Genetics Inc. 61,584 1,255 * HealthSouth Corp. 59,097 1,210 Owens & Minor Inc. 39,665 1,206 * VCA Antech Inc. 51,930 1,205 * Brookdale Senior Living Inc. Class A 63,918 1,197 STERIS Corp. 36,768 1,163 Quality Systems Inc. 25,991 1,137 * Haemonetics Corp. 15,899 1,108 * Align Technology Inc. 38,936 1,073 * Health Management Associates Inc. Class A 157,845 1,061 * Charles River Laboratories International Inc. 28,441 1,026 * Human Genome Sciences Inc. 123,368 1,017 * PAREXEL International Corp. 37,298 1,006 * Dendreon Corp. 94,178 1,003 * Theravance Inc. 51,188 998 * Pharmacyclics Inc. 35,644 989 * Impax Laboratories Inc. 39,413 969 * Volcano Corp. 33,260 943 * Magellan Health Services Inc. 18,904 923 West Pharmaceutical Services Inc. 21,031 894 * Par Pharmaceutical Cos. Inc. 22,885 886 * PSS World Medical Inc. 32,962 835 Chemed Corp. 13,275 832 * Masimo Corp. 33,897 792 * MAKO Surgical Corp. 18,495 780 * Halozyme Therapeutics Inc. 59,018 753 * Bruker Corp. 46,983 719 * Acorda Therapeutics Inc. 25,780 684 * Cyberonics Inc. 17,815 679 * Medicines Co. 33,779 678 * Immunogen Inc. 46,160 664 * MWI Veterinary Supply Inc. 7,313 644 * Auxilium Pharmaceuticals Inc. 34,559 642 * Air Methods Corp. 7,225 630 * Amsurg Corp. Class A 21,660 606 * Nektar Therapeutics 76,027 602 CONMED Corp. 19,409 580 * Isis Pharmaceuticals Inc. 65,917 578 * Luminex Corp. 24,212 565 * Akorn Inc. 47,227 553 * NxStage Medical Inc. 28,246 544 * Wright Medical Group Inc. 27,526 532 PDL BioPharma Inc. 82,363 523 Analogic Corp. 7,680 519 * ABIOMED Inc. 23,058 512 Meridian Bioscience Inc. 25,645 497 * Idenix Pharmaceuticals Inc. 50,095 490 * Molina Healthcare Inc. 14,556 490 * InterMune Inc. 33,306 489 * Abaxis Inc. 16,257 474 * Ironwood Pharmaceuticals Inc. Class A 35,578 474 * Bio-Reference Labs Inc. 20,081 472 * Insulet Corp. 24,172 463 * Neogen Corp. 11,771 460 * Momenta Pharmaceuticals Inc. 29,998 460 * NuVasive Inc. 26,576 448 * Integra LifeSciences Holdings Corp. 12,862 446 * Accretive Health Inc. 22,200 443 Computer Programs & Systems Inc. 7,565 428 * Medidata Solutions Inc. 15,796 421 * Hanger Orthopedic Group Inc. 18,981 415 * Endologix Inc. 28,216 413 * Greatbatch Inc. 16,856 413 * OraSure Technologies Inc. 35,479 408 * Arthrocare Corp. 14,966 402 * Exelixis Inc. 75,291 390 * Omnicell Inc. 25,402 386 * Rigel Pharmaceuticals Inc. 47,736 384 * ICU Medical Inc. 7,806 384 * Quidel Corp. 20,812 382 * DexCom Inc. 36,553 381 * Arena Pharmaceuticals Inc. 120,421 370 * MedAssets Inc. 28,003 369 * Spectrum Pharmaceuticals Inc. 29,174 368 * Opko Health Inc. 77,660 367 * NPS Pharmaceuticals Inc. 51,855 355 * Orthofix International NV 9,270 348 * Optimer Pharmaceuticals Inc. 25,001 348 * HeartWare International Inc. 5,176 340 Landauer Inc. 6,399 339 * Dynavax Technologies Corp. 66,451 336 * Accuray Inc. 46,549 329 * Curis Inc. 67,468 325 * Affymax Inc. 27,699 325 * Neurocrine Biosciences Inc. 40,542 323 * IPC The Hospitalist Co. Inc. 8,690 321 Invacare Corp. 19,186 318 * AVANIR Pharmaceuticals Inc. 92,293 316 * Lexicon Pharmaceuticals Inc. 165,847 308 * Spectranetics Corp. 29,152 303 * Team Health Holdings Inc. 14,550 299 * Conceptus Inc. 20,227 291 * Sequenom Inc. 70,808 288 * Natus Medical Inc. 23,558 281 * Exact Sciences Corp. 24,438 273 * Kindred Healthcare Inc. 30,465 263 * PharMerica Corp. 21,138 263 * Ardea Biosciences Inc. 11,976 261 * Merit Medical Systems Inc. 20,928 260 * Protalix BioTherapeutics Inc. 39,678 253 * Arqule Inc. 36,032 253 * Amedisys Inc. 17,343 251 * Depomed Inc. 39,879 250 * ZIOPHARM Oncology Inc. 46,207 250 * Cell Therapeutics Inc. 190,135 247 * Progenics Pharmaceuticals Inc. 24,957 247 * ExamWorks Group Inc. 19,710 245 Cantel Medical Corp. 9,737 244 * Emeritus Corp. 13,744 243 Assisted Living Concepts Inc. Class A 14,423 240 * Alnylam Pharmaceuticals Inc. 21,402 237 * Emergent Biosolutions Inc. 14,739 236 * Enzon Pharmaceuticals Inc. 33,855 232 * Sunrise Senior Living Inc. 36,234 229 * AVEO Pharmaceuticals Inc. 18,339 228 * Corvel Corp. 5,677 226 * AMAG Pharmaceuticals Inc. 14,059 224 US Physical Therapy Inc. 9,706 224 * Ligand Pharmaceuticals Inc. Class B 13,865 221 Universal American Corp. 20,228 218 * IRIS International Inc. 16,039 217 * Triple-S Management Corp. Class B 9,244 214 * Genomic Health Inc. 6,951 213 *,^ Navidea Biopharmaceuticals Inc. 64,777 212 * Immunomedics Inc. 56,770 206 * eResearchTechnology Inc. 26,334 206 * Affymetrix Inc. 47,830 204 * Hi-Tech Pharmacal Co. Inc. 5,631 202 * Corcept Therapeutics Inc. 51,415 202 * AngioDynamics Inc. 16,480 202 * Sciclone Pharmaceuticals Inc. 31,683 200 * RTI Biologics Inc. 53,268 197 Ensign Group Inc. 7,170 195 * Healthways Inc. 25,320 186 * Achillion Pharmaceuticals Inc. 19,179 184 * Orexigen Therapeutics Inc. 44,275 182 * MannKind Corp. 72,176 178 * Select Medical Holdings Corp. 22,655 174 * Capital Senior Living Corp. 18,828 174 * BioScrip Inc. 25,477 173 * HealthStream Inc. 7,420 172 * Merge Healthcare Inc. 28,266 165 * Staar Surgical Co. 15,211 165 National Healthcare Corp. 3,458 158 * Unilife Corp. 37,990 154 * Geron Corp. 91,251 154 Kensey Nash Corp. 5,267 154 * Gentiva Health Services Inc. 17,578 154 *,^ Oncothyreon Inc. 34,916 152 * Sangamo Biosciences Inc. 31,045 152 * AMN Healthcare Services Inc. 24,806 150 * BioCryst Pharmaceuticals Inc. 30,935 149 * LHC Group Inc. 8,033 149 * Alphatec Holdings Inc. 62,759 149 Atrion Corp. 694 146 * ISTA Pharmaceuticals Inc. 15,760 142 * Zalicus Inc. 116,845 140 * Symmetry Medical Inc. 19,705 139 * Hansen Medical Inc. 46,281 139 * AVI BioPharma Inc. 88,374 136 *,^ Keryx Biopharmaceuticals Inc. 26,739 133 * Furiex Pharmaceuticals Inc. 5,564 131 * Anika Therapeutics Inc. 10,358 130 * Sun Healthcare Group Inc. 18,664 128 * Cerus Corp. 31,576 127 * SurModics Inc. 8,196 126 *,^ Savient Pharmaceuticals Inc. 57,226 125 * Vical Inc. 35,820 122 * Array Biopharma Inc. 35,560 121 * Tornier NV 4,670 120 * Acadia Pharmaceuticals Inc. 54,396 117 * PROLOR Biotech Inc. 19,756 117 * Metropolitan Health Networks Inc. 12,317 115 * Cross Country Healthcare Inc. 23,007 115 * Providence Service Corp. 7,254 112 * Vanguard Health Systems Inc. 11,393 112 * CryoLife Inc. 21,170 112 * Cambrex Corp. 15,774 110 * Santarus Inc. 18,745 110 * Pain Therapeutics Inc. 30,441 109 * Palomar Medical Technologies Inc. 11,683 109 * MModal Inc. 10,270 108 * MAP Pharmaceuticals Inc. 7,542 108 Young Innovations Inc. 3,431 106 * Cytokinetics Inc. 91,898 106 * MELA Sciences Inc. 23,282 104 * XOMA Corp. 36,870 102 * Raptor Pharmaceutical Corp. 14,889 101 * Rochester Medical Corp. 10,205 100 * Biotime Inc. 22,685 100 * Transcend Services Inc. 3,307 97 * Pozen Inc. 15,678 94 * Maxygen Inc. 16,199 93 * Solta Medical Inc. 30,375 92 * Biolase Technology Inc. 32,750 89 * Antares Pharma Inc. 27,102 88 * Almost Family Inc. 3,364 87 * Novavax Inc. 66,616 84 * SIGA Technologies Inc. 23,958 80 * Cadence Pharmaceuticals Inc. 21,509 80 * Chelsea Therapeutics International Ltd. 30,516 78 * Astex Pharmaceuticals 41,117 76 * Five Star Quality Care Inc. 22,405 76 * Targacept Inc. 14,467 74 * Chindex International Inc. 7,782 74 * Obagi Medical Products Inc. 5,506 74 * XenoPort Inc. 15,798 71 * Celldex Therapeutics Inc. 13,474 69 * Medical Action Industries Inc. 11,756 67 * Fluidigm Corp. 4,233 67 * Medtox Scientific Inc. 3,823 64 * Dyax Corp. 39,056 61 * Skilled Healthcare Group Inc. 7,829 60 * Harvard Bioscience Inc. 15,002 59 * Allos Therapeutics Inc. 39,325 58 *,^ Biosante Pharmaceuticals Inc. 85,505 58 * Delcath Systems Inc. 18,227 57 * Repligen Corp. 9,409 55 * LCA-Vision Inc. 8,549 54 * Lannett Co. Inc. 12,824 53 * Metabolix Inc. 18,733 53 * GTx Inc. 13,624 52 * Nabi Biopharmaceuticals 27,892 52 Psychemedics Corp. 5,240 51 * Exactech Inc. 3,147 50 * PDI Inc. 7,191 48 * Hooper Holmes Inc. 69,270 48 * Cynosure Inc. Class A 2,665 48 * Infinity Pharmaceuticals Inc. 3,927 47 * Codexis Inc. 12,540 46 * Peregrine Pharmaceuticals Inc. 80,399 43 * Cytori Therapeutics Inc. 17,311 43 * Vanda Pharmaceuticals Inc. 8,947 43 * Osiris Therapeutics Inc. 8,327 43 * Albany Molecular Research Inc. 15,491 42 * KV Pharmaceutical Co. Class A 31,528 42 *,^ Aastrom Biosciences Inc. 20,330 41 * Sagent Pharmaceuticals Inc. 2,255 40 * Synta Pharmaceuticals Corp. 9,045 39 * Myrexis Inc. 12,740 39 * Omeros Corp. 3,863 39 * Cutera Inc. 4,463 38 * RadNet Inc. 11,986 38 * Pacific Biosciences of California Inc. 11,021 38 * OncoGenex Pharmaceutical Inc. 2,801 37 * Enzo Biochem Inc. 13,621 37 * Apricus Biosciences Inc. 12,988 37 * Biospecifics Technologies Corp. 2,292 36 * Zogenix Inc. 17,674 35 * Durect Corp. 43,794 35 * AtriCure Inc. 3,429 34 * Vascular Solutions Inc. 3,150 34 * Cardiovascular Systems Inc. 3,615 33 * Endocyte Inc. 6,291 31 * Sucampo Pharmaceuticals Inc. Class A 4,106 31 * Columbia Laboratories Inc. 40,148 28 * Inovio Pharmaceuticals Inc. 42,536 28 * BioMimetic Therapeutics Inc. 11,147 28 * CytRx Corp. 66,512 27 * Insmed Inc. 7,311 27 * Dusa Pharmaceuticals Inc. 4,122 26 * Somaxon Pharmaceuticals Inc. 48,102 25 * Amicus Therapeutics Inc. 4,729 25 * Theragenics Corp. 13,219 24 * Aegerion Pharmaceuticals Inc. 1,735 24 * Cumberland Pharmaceuticals Inc. 3,142 24 * CardioNet Inc. 7,373 23 * GenVec Inc. 8,464 22 * Hemispherx Biopharma Inc. 55,442 22 * Strategic Diagnostics Inc. 11,377 21 * Alliance HealthCare Services Inc. 14,065 21 * Agenus Inc. 3,040 20 Utah Medical Products Inc. 630 20 National Research Corp. 427 18 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Stereotaxis Inc. 26,943 17 * Synergetics USA Inc. 2,643 17 * Pacira Pharmaceuticals Inc. 1,384 16 * Mediware Information Systems 1,053 15 * Anthera Pharmaceuticals Inc. 6,533 14 * EnteroMedics Inc. 6,331 14 * Complete Genomics Inc. 4,884 14 * Authentidate Holding Corp. 17,998 14 * BioClinica Inc. 2,392 13 * Vision Sciences Inc. 7,510 13 * Discovery Laboratories Inc. 4,729 13 * Anacor Pharmaceuticals Inc. 2,145 13 * Cardica Inc. 5,774 12 * Cleveland Biolabs Inc. 4,857 12 * Cornerstone Therapeutics Inc. 1,995 12 *,^ Galena Biopharma Inc. 5,236 12 * Icad Inc. 21,800 11 * Entremed Inc. 4,828 11 * Rockwell Medical Technologies Inc. 1,100 10 * Arrowhead Research Corp. 1,518 10 * Alexza Pharmaceuticals Inc. 15,566 10 * Sharps Compliance Corp. 2,564 9 * BSD Medical Corp. 4,539 9 * Cel-Sci Corp. 19,362 9 * Bovie Medical Corp. 3,373 9 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 9 * Alimera Sciences Inc. 2,578 9 * ThermoGenesis Corp. 9,641 9 * Idera Pharmaceuticals Inc. 4,300 7 * Acura Pharmaceuticals Inc. 2,008 7 * Digirad Corp. 3,306 7 * TranS1 Inc. 1,691 6 * Telik Inc. 41,683 6 * IVAX Diagnostics Inc. 8,700 6 * Repros Therapeutics Inc. 1,256 5 * StemCells Inc. 4,690 5 * Epocrates Inc. 600 5 * Biodel Inc. 2,000 1 * ADVENTRX Pharmaceuticals Inc. 1,416 1 Daxor Corp. 100 1 * AspenBio Pharma Inc. 1,200 1 * Palatin Technologies Inc. 160 — Industrials (6.7%) General Electric Co. 6,573,688 131,934 United Technologies Corp. 536,161 44,469 Caterpillar Inc. 402,583 42,883 3M Co. 414,545 36,982 United Parcel Service Inc. Class B 450,515 36,366 Boeing Co. 439,646 32,696 Union Pacific Corp. 300,805 32,331 Honeywell International Inc. 457,650 27,940 Emerson Electric Co. 458,178 23,908 Deere & Co. 257,852 20,860 Danaher Corp. 363,388 20,350 FedEx Corp. 187,854 17,275 Tyco International Ltd. 287,869 16,172 Precision Castparts Corp. 89,817 15,529 Illinois Tool Works Inc. 271,034 15,481 Lockheed Martin Corp. 171,453 15,407 Norfolk Southern Corp. 222,165 14,625 CSX Corp. 654,253 14,080 General Dynamics Corp. 188,655 13,843 Cummins Inc. 114,225 13,712 Raytheon Co. 215,795 11,390 Eaton Corp. 197,971 9,865 Goodrich Corp. 78,047 9,790 Waste Management Inc. 272,695 9,533 Fastenal Co. 174,544 9,443 Northrop Grumman Corp. 154,468 9,435 PACCAR Inc. 201,114 9,418 Ingersoll-Rand plc 194,298 8,034 Parker Hannifin Corp. 94,059 7,953 WW Grainger Inc. 36,900 7,926 Stanley Black & Decker Inc. 100,048 7,700 Dover Corp. 115,520 7,271 Rockwell Automation Inc. 88,579 7,060 CH Robinson Worldwide Inc. 102,369 6,704 Fluor Corp. 105,709 6,347 Cooper Industries plc 98,526 6,301 Expeditors International of Washington Inc. 132,159 6,147 Roper Industries Inc. 60,224 5,972 Republic Services Inc. Class A 185,750 5,677 Rockwell Collins Inc. 94,858 5,460 * Delta Air Lines Inc. 527,931 5,232 * Kansas City Southern 68,503 4,911 AMETEK Inc. 99,745 4,839 Textron Inc. 173,465 4,828 Joy Global Inc. 65,561 4,819 * United Continental Holdings Inc. 206,412 4,438 L-3 Communications Holdings Inc. 62,223 4,404 Pall Corp. 71,874 4,286 * Stericycle Inc. 50,345 4,211 * Verisk Analytics Inc. Class A 86,753 4,075 Southwest Airlines Co. 485,368 3,999 Flowserve Corp. 34,571 3,993 * Jacobs Engineering Group Inc. 80,031 3,551 * TransDigm Group Inc. 29,767 3,446 Equifax Inc. 75,613 3,347 KBR Inc. 93,056 3,308 JB Hunt Transport Services Inc. 59,490 3,234 Donaldson Co. Inc. 88,380 3,158 Xylem Inc. 109,046 3,026 Masco Corp. 225,347 3,013 Pentair Inc. 61,420 2,924 * AGCO Corp. 60,720 2,867 Cintas Corp. 73,090 2,859 * BE Aerospace Inc. 61,211 2,844 * Quanta Services Inc. 128,450 2,685 Timken Co. 51,971 2,637 * Owens Corning 72,222 2,602 Hubbell Inc. Class B 32,712 2,571 Dun & Bradstreet Corp. 30,309 2,568 Robert Half International Inc. 84,624 2,564 * Hertz Global Holdings Inc. 169,631 2,551 Iron Mountain Inc. 87,115 2,509 * WABCO Holdings Inc. 41,372 2,502 * IHS Inc. Class A 26,265 2,460 SPX Corp. 31,719 2,459 MSC Industrial Direct Co. Inc. Class A 29,263 2,437 Manpower Inc. 51,015 2,417 Waste Connections Inc. 73,378 2,387 * Nielsen Holdings NV 78,573 2,368 Towers Watson & Co. Class A 34,797 2,299 Wabtec Corp. 29,970 2,259 Lincoln Electric Holdings Inc. 49,762 2,255 Kennametal Inc. 50,049 2,229 * Thomas & Betts Corp. 30,974 2,227 IDEX Corp. 52,289 2,203 Pitney Bowes Inc. 124,472 2,188 URS Corp. 49,566 2,108 Snap-on Inc. 34,515 2,104 * Kirby Corp. 31,202 2,053 Gardner Denver Inc. 32,446 2,045 * Clean Harbors Inc. 30,026 2,022 Graco Inc. 37,396 1,984 Nordson Corp. 35,793 1,951 Carlisle Cos. Inc. 38,701 1,932 * Fortune Brands Home & Security Inc. 86,943 1,919 Avery Dennison Corp. 62,859 1,894 * Copart Inc. 72,522 1,891 * Sensata Technologies Holding NV 55,137 1,846 * Spirit Aerosystems Holdings Inc. Class A 74,017 1,810 * Babcock & Wilcox Co. 69,676 1,794 * WESCO International Inc. 27,118 1,771 * Navistar International Corp. 43,178 1,747 Triumph Group Inc. 27,745 1,738 Landstar System Inc. 29,589 1,708 * Corrections Corp. of America 62,529 1,708 Regal-Beloit Corp. 26,024 1,706 * Foster Wheeler AG 74,514 1,696 * United Rentals Inc. 39,278 1,685 Ryder System Inc. 31,860 1,682 Acuity Brands Inc. 26,637 1,674 Valmont Industries Inc. 14,002 1,644 Trinity Industries Inc. 49,801 1,641 * Alaska Air Group Inc. 44,472 1,593 Woodward Inc. 36,675 1,571 * Terex Corp. 68,732 1,546 * AECOM Technology Corp. 66,846 1,495 * Hexcel Corp. 61,829 1,485 CLARCOR Inc. 30,001 1,473 * Dollar Thrifty Automotive Group Inc. 18,085 1,463 ^ RR Donnelley & Sons Co. 117,804 1,460 Crane Co. 29,074 1,410 * Teledyne Technologies Inc. 22,024 1,389 Exelis Inc. 109,981 1,377 * Genesee & Wyoming Inc. Class A 25,121 1,371 * Esterline Technologies Corp. 19,158 1,369 Toro Co. 19,160 1,362 * Chart Industries Inc. 18,537 1,359 Robbins & Myers Inc. 26,000 1,353 * Oshkosh Corp. 56,858 1,317 * Shaw Group Inc. 40,770 1,293 Covanta Holding Corp. 79,464 1,290 * Old Dominion Freight Line Inc. 27,019 1,288 Alexander & Baldwin Inc. 26,342 1,276 ITT Corp. 55,244 1,267 Actuant Corp. Class A 42,990 1,246 * Colfax Corp. 34,538 1,217 Watsco Inc. 16,077 1,190 Harsco Corp. 50,593 1,187 * Huntington Ingalls Industries Inc. 28,842 1,161 EMCOR Group Inc. 41,625 1,154 Con-way Inc. 34,865 1,137 * Middleby Corp. 11,137 1,127 Lennox International Inc. 27,877 1,123 Belden Inc. 29,578 1,121 UTi Worldwide Inc. 64,733 1,115 * Acacia Research Corp. 26,604 1,110 * CoStar Group Inc. 16,074 1,110 AO Smith Corp. 24,552 1,104 Mueller Industries Inc. 23,843 1,084 Manitowoc Co. Inc. 77,915 1,080 * EnerSys 30,750 1,065 GATX Corp. 26,139 1,053 * Air Lease Corp. 43,753 1,053 * Moog Inc. Class A 24,434 1,048 Alliant Techsystems Inc. 20,505 1,028 * Tetra Tech Inc. 38,904 1,026 Curtiss-Wright Corp. 27,562 1,020 Brady Corp. Class A 30,407 984 * FTI Consulting Inc. 25,919 972 Applied Industrial Technologies Inc. 23,642 972 * General Cable Corp. 32,716 951 * Avis Budget Group Inc. 65,423 926 * Advisory Board Co. 10,414 923 Corporate Executive Board Co. 21,284 915 Mine Safety Appliances Co. 21,978 903 * GrafTech International Ltd. 72,421 865 Macquarie Infrastructure Co. LLC 25,797 851 Healthcare Services Group Inc. 39,357 837 * HUB Group Inc. Class A 23,219 837 * USG Corp. 48,486 834 * Atlas Air Worldwide Holdings Inc. 16,731 823 * RSC Holdings Inc. 35,744 807 United Stationers Inc. 25,922 804 Herman Miller Inc. 34,627 795 HNI Corp. 28,414 788 Rollins Inc. 36,920 786 Barnes Group Inc. 29,786 784 * II-VI Inc. 33,112 783 * US Airways Group Inc. 102,855 781 Simpson Manufacturing Co. Inc. 24,112 778 * Portfolio Recovery Associates Inc. 10,842 778 * JetBlue Airways Corp. 157,144 768 * Geo Group Inc. 40,301 766 ABM Industries Inc. 31,359 762 * Polypore International Inc. 21,664 762 Deluxe Corp. 31,836 746 * Beacon Roofing Supply Inc. 28,937 745 Knight Transportation Inc. 41,072 725 Brink's Co. 29,353 701 Forward Air Corp. 18,967 696 * MasTec Inc. 38,369 694 Granite Construction Inc. 24,121 693 Watts Water Technologies Inc. Class A 16,933 690 Werner Enterprises Inc. 27,469 683 Raven Industries Inc. 10,585 646 Armstrong World Industries Inc. 12,816 625 Franklin Electric Co. Inc. 12,649 621 * EnPro Industries Inc. 14,374 591 ESCO Technologies Inc. 15,980 588 * Dycom Industries Inc. 25,095 586 Titan International Inc. 24,248 573 * RBC Bearings Inc. 12,212 563 * Swift Transportation Co. 48,129 555 Interface Inc. Class A 38,594 538 Briggs & Stratton Corp. 30,014 538 * TrueBlue Inc. 29,555 528 Heartland Express Inc. 35,713 516 Kaman Corp. 15,191 516 * Mobile Mini Inc. 24,418 516 Kaydon Corp. 20,179 515 * Interline Brands Inc. 23,489 508 Ceradyne Inc. 15,570 507 Insperity Inc. 16,144 495 Unifirst Corp. 8,018 494 HEICO Corp. Class A 12,253 492 Knoll Inc. 29,546 492 Steelcase Inc. Class A 51,089 490 Cubic Corp. 10,315 488 * Spirit Airlines Inc. 24,234 486 * Wabash National Corp. 46,574 482 AAR Corp. 26,216 478 * Blount International Inc. 28,629 478 HEICO Corp. 9,180 474 Amerco Inc. 4,474 472 * Seaboard Corp. 241 470 * Allegiant Travel Co. Class A 8,610 469 TAL International Group Inc. 12,549 461 * Huron Consulting Group Inc. 12,239 460 Tennant Co. 10,272 452 Resources Connection Inc. 31,933 449 McGrath Rentcorp 13,927 447 Lindsay Corp. 6,747 447 * Orbital Sciences Corp. 33,890 446 * SYKES Enterprises Inc. 27,649 437 * Korn/Ferry International 25,692 430 * Meritor Inc. 52,785 426 Aircastle Ltd. 34,202 419 Universal Forest Products Inc. 11,747 405 * Navigant Consulting Inc. 28,877 402 American Science & Engineering Inc. 5,972 400 * Aegion Corp. Class A 22,297 398 * Rush Enterprises Inc. Class A 18,474 392 * H&E Equipment Services Inc. 20,696 392 * Astec Industries Inc. 10,710 391 * Altra Holdings Inc. 20,326 390 * Kforce Inc. 25,725 383 Griffon Corp. 35,054 375 Arkansas Best Corp. 19,833 373 Standex International Corp. 8,993 370 Sauer-Danfoss Inc. 7,827 368 Quanex Building Products Corp. 20,733 366 SkyWest Inc. 32,988 365 * Generac Holdings Inc. 14,517 356 * ACCO Brands Corp. 28,244 351 * Exponent Inc. 7,175 348 * KAR Auction Services Inc. 21,342 346 Albany International Corp. 14,959 343 Cascade Corp. 6,795 341 * Tutor Perini Corp. 21,411 334 AAON Inc. 16,188 327 AZZ Inc. 6,296 325 Sun Hydraulics Corp. 12,172 318 * Team Inc. 10,152 314 * DigitalGlobe Inc. 23,533 314 Encore Wire Corp. 10,450 311 G&K Services Inc. Class A 9,063 310 Gorman-Rupp Co. 10,510 307 * Titan Machinery Inc. 10,683 301 * On Assignment Inc. 17,116 299 Apogee Enterprises Inc. 23,089 299 CIRCOR International Inc. 8,689 289 * EnergySolutions Inc. 58,660 287 NACCO Industries Inc. Class A 2,423 282 * GeoEye Inc. 11,566 278 * Kadant Inc. 11,637 277 * InnerWorkings Inc. 23,576 275 * Trimas Corp. 12,262 275 Mueller Water Products Inc. Class A 81,368 271 * ICF International Inc. 10,485 266 John Bean Technologies Corp. 16,323 264 Comfort Systems USA Inc. 23,968 261 * Encore Capital Group Inc. 11,403 257 Great Lakes Dredge & Dock Corp. 35,589 257 * Consolidated Graphics Inc. 5,594 253 Celadon Group Inc. 16,274 253 Kelly Services Inc. Class A 15,756 252 US Ecology Inc. 11,545 251 * Federal Signal Corp. 44,892 250 FreightCar America Inc. 10,711 241 * GenCorp Inc. 33,797 240 * Aerovironment Inc. 8,950 240 * Greenbrier Cos. Inc. 11,981 237 * GP Strategies Corp. 13,141 230 * Mistras Group Inc. 9,486 226 * Columbus McKinnon Corp. 13,843 225 Viad Corp. 11,356 221 Heidrick & Struggles International Inc. 9,960 219 * CBIZ Inc. 34,285 217 * Layne Christensen Co. 9,723 216 * MYR Group Inc. 12,066 215 * Capstone Turbine Corp. 206,590 211 * RailAmerica Inc. 9,788 210 Alamo Group Inc. 6,801 204 * Trex Co. Inc. 6,362 204 * Gibraltar Industries Inc. 13,317 202 Ennis Inc. 12,603 199 * Global Power Equipment Group Inc. 7,182 199 CDI Corp. 11,000 197 * Flow International Corp. 48,130 193 * Furmanite Corp. 29,603 190 * DXP Enterprises Inc. 4,356 189 Primoris Services Corp. 11,654 187 * Taser International Inc. 42,673 185 Houston Wire & Cable Co. 13,216 184 Graham Corp. 8,237 180 National Presto Industries Inc. 2,362 179 * Lydall Inc. 17,493 178 * Saia Inc. 10,405 177 * Astronics Corp. 5,023 176 * Accuride Corp. 20,077 174 * Pendrell Corp. 66,846 174 LB Foster Co. Class A 6,035 172 Marten Transport Ltd. 7,656 169 Quad/Graphics Inc. 11,733 163 * American Reprographics Co. 30,134 162 * Commercial Vehicle Group Inc. 13,259 162 Kimball International Inc. Class B 23,209 160 * FuelCell Energy Inc. 102,021 160 * Powell Industries Inc. 4,576 157 Vicor Corp. 19,156 153 * Metalico Inc. 34,810 149 * Builders FirstSource Inc. 34,299 145 Miller Industries Inc. 8,444 143 * Odyssey Marine Exploration Inc. 45,044 140 * Park-Ohio Holdings Corp. 6,929 139 * Standard Parking Corp. 6,682 137 Aceto Corp. 14,366 136 * Air Transport Services Group Inc. 23,358 135 Multi-Color Corp. 5,775 130 American Woodmark Corp. 7,124 128 * CAI International Inc. 6,958 126 * Perma-Fix Environmental Services 79,328 126 * Genco Shipping & Trading Ltd. 19,732 125 * CRA International Inc. 4,914 124 * Casella Waste Systems Inc. Class A 19,716 123 * Cenveo Inc. 36,250 123 * Fuel Tech Inc. 22,233 121 Intersections Inc. 9,353 120 * Pacer International Inc. 18,629 118 * Hawaiian Holdings Inc. 22,370 117 * Quality Distribution Inc. 8,481 117 *,^ American Superconductor Corp. 28,239 116 Dynamic Materials Corp. 5,484 116 Ampco-Pittsburgh Corp. 5,663 114 * Dolan Co. 12,430 113 * Republic Airways Holdings Inc. 22,342 110 Met-Pro Corp. 10,328 109 *,^ A123 Systems Inc. 94,397 106 Twin Disc Inc. 3,995 104 * PMFG Inc. 6,918 104 * Sterling Construction Co. Inc. 10,629 104 Insteel Industries Inc. 8,334 101 * LMI Aerospace Inc. 5,487 100 * Swisher Hygiene Inc. 40,296 99 * Hudson Highland Group Inc. 18,270 98 * Michael Baker Corp. 4,038 96 * Orion Marine Group Inc. 12,711 92 * USA Truck Inc. 11,774 91 * Willis Lease Finance Corp. 6,897 90 * American Railcar Industries Inc. 3,786 89 * Pike Electric Corp. 10,717 88 * Northwest Pipe Co. 4,138 88 * Ducommun Inc. 6,959 83 Schawk Inc. Class A 6,570 82 Preformed Line Products Co. 1,227 80 * TRC Cos. Inc. 13,085 80 * NN Inc. 9,782 80 * BlueLinx Holdings Inc. 30,118 80 * NCI Building Systems Inc. 6,866 79 International Shipholding Corp. 3,283 76 Douglas Dynamics Inc. 5,504 76 * EnerNOC Inc. 10,170 73 * Kratos Defense & Security Solutions Inc. 13,684 73 * Roadrunner Transportation Systems Inc. 4,152 72 SeaCube Container Leasing Ltd. 4,160 72 * Key Technology Inc. 5,155 68 LSI Industries Inc. 9,079 67 * Hurco Cos. Inc. 2,292 65 Courier Corp. 5,480 64 * Valence Technology Inc. 78,290 63 * Energy Recovery Inc. 27,356 63 * Ameresco Inc. Class A 4,642 63 * Hill International Inc. 15,822 62 Asta Funding Inc. 7,505 61 * Ultralife Corp. 11,350 59 * Eagle Bulk Shipping Inc. 28,511 55 * PowerSecure International Inc. 9,123 55 Baltic Trading Ltd. 13,281 55 * Thermon Group Holdings Inc. 2,620 54 * Asset Acceptance Capital Corp. 10,857 51 * Xerium Technologies Inc. 7,688 50 Barrett Business Services Inc. 2,491 49 * AT Cross Co. Class A 3,822 46 Lawson Products Inc. 2,928 44 * Patriot Transportation Holding Inc. 1,824 42 PAM Transportation Services Inc. 3,724 42 * Magnetek Inc. 2,118 41 * RPX Corp. 2,356 40 Argan Inc. 2,465 40 * Zipcar Inc. 2,600 39 * SL Industries Inc. 1,950 38 LS Starrett Co. Class A 2,650 34 VSE Corp. 1,353 34 * Orion Energy Systems Inc. 13,048 31 * Active Power Inc. 38,722 30 Hardinge Inc. 3,155 30 * Integrated Electrical Services Inc. 7,350 28 * Tecumseh Products Co. Class A 6,781 27 * Covenant Transportation Group Inc. Class A 8,013 26 * Broadwind Energy Inc. 53,910 25 * Innovative Solutions & Support Inc. 5,724 25 * Sparton Corp. 2,504 24 * Heritage-Crystal Clean Inc. 1,092 22 * Franklin Covey Co. 2,286 22 * Coleman Cable Inc. 2,064 20 * Omega Flex Inc. 1,403 18 *,^ Hoku Corp. 28,093 18 * Pinnacle Airlines Corp. 11,988 16 Virco Manufacturing 7,831 16 * Satcon Technology Corp. 43,610 16 US Home Systems Inc. 1,619 15 * Astronics Corp. Class B 369 14 * KEYW Holding Corp. 1,668 13 * Plug Power Inc. 9,836 13 * Lime Energy Co. 3,621 10 Ceco Environmental Corp. 1,246 10 Sypris Solutions Inc. 2,100 9 Standard Register Co. 6,708 8 * Innotrac Corp. 5,748 7 * Frozen Food Express Industries 6,120 7 * Altair Nanotechnologies Inc. 11,679 7 * Arotech Corp. 4,507 6 * Tecumseh Products Co. Class B 1,000 4 Eastern Co. 156 3 * PGT Inc. 664 1 Information Technology (12.0%) * Apple Inc. 578,703 346,915 International Business Machines Corp. 733,881 153,124 Microsoft Corp. 4,714,104 152,030 * Google Inc. Class A 159,408 102,219 Intel Corp. 3,170,654 89,127 Oracle Corp. 2,512,935 73,277 QUALCOMM Inc. 1,046,631 71,192 Cisco Systems Inc. 3,347,815 70,806 Visa Inc. Class A 324,725 38,318 * EMC Corp. 1,270,586 37,965 Hewlett-Packard Co. 1,237,153 29,481 Mastercard Inc. Class A 68,010 28,601 * eBay Inc. 723,510 26,690 Accenture plc Class A 399,173 25,747 Texas Instruments Inc. 711,414 23,911 Automatic Data Processing Inc. 304,482 16,804 * Dell Inc. 1,007,176 16,719 * Cognizant Technology Solutions Corp. Class A 188,290 14,489 Corning Inc. 979,290 13,788 * Salesforce.com Inc. 80,461 12,432 Broadcom Corp. Class A 302,977 11,907 * Yahoo! Inc. 734,412 11,178 Intuit Inc. 175,947 10,580 * Adobe Systems Inc. 306,090 10,502 * NetApp Inc. 229,306 10,266 Applied Materials Inc. 821,308 10,217 TE Connectivity Ltd. 264,144 9,707 * Citrix Systems Inc. 116,294 9,177 Motorola Solutions Inc. 172,572 8,772 * Symantec Corp. 458,821 8,580 Altera Corp. 199,682 7,951 * Juniper Networks Inc. 328,355 7,513 Analog Devices Inc. 185,783 7,506 * SanDisk Corp. 149,899 7,433 * Red Hat Inc. 120,197 7,199 * Teradata Corp. 104,219 7,103 Seagate Technology plc 261,395 7,045 Xerox Corp. 864,622 6,986 * Motorola Mobility Holdings Inc. 177,525 6,966 Western Union Co. 386,813 6,808 CA Inc. 245,716 6,772 * F5 Networks Inc. 49,837 6,726 Paychex Inc. 203,146 6,295 Amphenol Corp. Class A 103,260 6,172 * Fiserv Inc. 87,743 6,088 * Western Digital Corp. 145,767 6,033 * VMware Inc. Class A 53,450 6,006 * Autodesk Inc. 141,194 5,975 Xilinx Inc. 163,548 5,958 * NVIDIA Corp. 380,247 5,852 KLA-Tencor Corp. 103,998 5,660 Avago Technologies Ltd. 137,776 5,369 Maxim Integrated Products Inc. 181,883 5,200 * Marvell Technology Group Ltd. 320,530 5,042 Fidelity National Information Services Inc. 151,100 5,004 Linear Technology Corp. 142,135 4,790 * Equinix Inc. 29,514 4,647 * Micron Technology Inc. 557,646 4,517 Microchip Technology Inc. 119,301 4,438 * BMC Software Inc. 106,247 4,267 * Trimble Navigation Ltd. 77,100 4,196 * Akamai Technologies Inc. 113,945 4,182 Activision Blizzard Inc. 321,422 4,121 * Alliance Data Systems Corp. 31,512 3,969 * Nuance Communications Inc. 151,030 3,863 * Rackspace Hosting Inc. 65,546 3,788 * ANSYS Inc. 57,777 3,757 VeriSign Inc. 94,391 3,619 * Informatica Corp. 66,407 3,513 * Avnet Inc. 94,097 3,424 * Electronic Arts Inc. 207,030 3,412 * VeriFone Systems Inc. 65,726 3,409 * Lam Research Corp. 76,294 3,404 Harris Corp. 73,927 3,333 * Flextronics International Ltd. 452,119 3,269 * Skyworks Solutions Inc. 117,479 3,248 * TIBCO Software Inc. 103,096 3,144 * LSI Corp. 354,507 3,077 * Arrow Electronics Inc. 70,866 2,974 * Advanced Micro Devices Inc. 370,555 2,972 Jabil Circuit Inc. 117,078 2,941 Computer Sciences Corp. 96,652 2,894 * Atmel Corp. 288,133 2,841 * MICROS Systems Inc. 49,965 2,763 * Synopsys Inc. 89,733 2,751 Factset Research Systems Inc. 26,879 2,662 * Riverbed Technology Inc. 91,718 2,575 * ON Semiconductor Corp. 281,547 2,537 FLIR Systems Inc. 98,332 2,489 Total System Services Inc. 107,197 2,473 IAC/InterActiveCorp 48,804 2,396 Global Payments Inc. 49,413 2,346 * Gartner Inc. 53,661 2,288 * SAIC Inc. 170,947 2,256 * Rovi Corp. 69,008 2,246 * Cree Inc. 68,700 2,173 * Novellus Systems Inc. 42,982 2,145 * NCR Corp. 97,990 2,127 * Polycom Inc. 111,108 2,119 * JDS Uniphase Corp. 146,209 2,119 * Parametric Technology Corp. 73,625 2,057 * Ariba Inc. 62,621 2,048 Solera Holdings Inc. 44,140 2,026 * Cadence Design Systems Inc. 170,719 2,021 * Teradyne Inc. 115,002 1,942 Broadridge Financial Solutions Inc. 77,357 1,850 Molex Inc. 65,596 1,845 * Ingram Micro Inc. 97,314 1,806 * Brocade Communications Systems Inc. 305,452 1,756 Jack Henry & Associates Inc. 51,355 1,752 MercadoLibre Inc. 17,910 1,751 National Instruments Corp. 60,160 1,716 * Concur Technologies Inc. 28,625 1,642 Lexmark International Inc. Class A 49,035 1,630 * Fortinet Inc. 57,801 1,598 * NeuStar Inc. Class A 41,070 1,530 * QLIK Technologies Inc. 46,724 1,495 * Wright Express Corp. 22,804 1,476 * Tech Data Corp. 26,887 1,459 Diebold Inc. 37,518 1,445 Cypress Semiconductor Corp. 91,253 1,426 Lender Processing Services Inc. 53,130 1,381 * Zebra Technologies Corp. 33,166 1,366 * Anixter International Inc. 18,360 1,332 * CommVault Systems Inc. 26,062 1,294 DST Systems Inc. 23,154 1,256 * Compuware Corp. 136,417 1,254 * Dolby Laboratories Inc. Class A 32,370 1,232 * SolarWinds Inc. 31,843 1,231 * Viasat Inc. 25,301 1,220 * FEI Co. 24,492 1,203 * Taleo Corp. Class A 25,830 1,186 ADTRAN Inc. 37,706 1,176 * Microsemi Corp. 54,807 1,175 * LinkedIn Corp. Class A 11,500 1,173 * Semtech Corp. 41,146 1,171 * Itron Inc. 25,729 1,168 Plantronics Inc. 28,878 1,163 * Fairchild Semiconductor International Inc. Class A 78,680 1,157 * Aspen Technology Inc. 56,260 1,155 * QLogic Corp. 64,965 1,154 * AOL Inc. 60,441 1,147 * Zynga Inc. Class A 86,871 1,142 * Finisar Corp. 56,682 1,142 * Ultimate Software Group Inc. 15,459 1,133 * Aruba Networks Inc. 49,966 1,113 * Silicon Laboratories Inc. 25,867 1,112 * Vishay Intertechnology Inc. 90,390 1,099 Cognex Corp. 25,128 1,064 * IPG Photonics Corp. 20,418 1,063 Fair Isaac Corp. 24,035 1,055 * PMC - Sierra Inc. 144,786 1,047 * ValueClick Inc. 51,347 1,014 * International Rectifier Corp. 43,526 1,004 * Convergys Corp. 75,148 1,003 InterDigital Inc. 28,723 1,001 * ACI Worldwide Inc. 24,590 990 * Progress Software Corp. 41,520 981 * Acme Packet Inc. 35,586 979 * Ciena Corp. 60,185 974 * VistaPrint NV 25,102 970 * CACI International Inc. Class A 15,550 969 * Hittite Microwave Corp. 17,774 965 * Universal Display Corp. 25,816 943 MKS Instruments Inc. 31,484 930 * Cirrus Logic Inc. 38,771 923 * Cymer Inc. 18,412 921 Blackbaud Inc. 27,670 919 Littelfuse Inc. 14,634 918 * Netgear Inc. 23,688 905 * TiVo Inc. 75,243 902 * Cavium Inc. 29,158 902 * FleetCor Technologies Inc. 23,266 902 * Coherent Inc. 15,462 902 * WebMD Health Corp. 34,936 894 * First Solar Inc. 35,517 890 Intersil Corp. Class A 79,131 886 * CoreLogic Inc. 53,923 880 * Sourcefire Inc. 18,272 879 Sapient Corp. 70,173 874 * Quest Software Inc. 37,423 871 Tellabs Inc. 214,900 870 * Mentor Graphics Corp. 58,397 868 * RF Micro Devices Inc. 173,348 863 MAXIMUS Inc. 21,184 862 j2 Global Inc. 29,676 851 * Arris Group Inc. 70,516 797 * Entegris Inc. 84,939 793 * DealerTrack Holdings Inc. 26,184 792 * Plexus Corp. 22,023 771 * Fusion-io Inc. 26,800 761 * MicroStrategy Inc. Class A 5,417 758 * Synaptics Inc. 20,736 757 * Omnivision Technologies Inc. 37,841 757 * NetSuite Inc. 15,008 755 * Acxiom Corp. 50,866 747 * Monster Worldwide Inc. 76,186 743 * JDA Software Group Inc. 26,754 735 * Veeco Instruments Inc. 25,689 735 * TriQuint Semiconductor Inc. 105,149 725 * OSI Systems Inc. 11,743 720 Heartland Payment Systems Inc. 24,822 716 * Take-Two Interactive Software Inc. 45,513 700 * Tyler Technologies Inc. 18,077 694 Power Integrations Inc. 18,197 675 * Integrated Device Technology Inc. 94,091 673 * Manhattan Associates Inc. 14,059 668 * Scansource Inc. 17,438 651 * GT Advanced Technologies Inc. 78,674 651 * 3D Systems Corp. 27,039 636 * EchoStar Corp. Class A 22,086 621 * Cardtronics Inc. 23,620 620 * Euronet Worldwide Inc. 29,540 617 Syntel Inc. 10,992 616 Ebix Inc. 26,482 613 * Constant Contact Inc. 20,546 612 * SYNNEX Corp. 16,028 611 Brooks Automation Inc. 48,844 602 * FARO Technologies Inc. 10,277 599 * Sanmina-SCI Corp. 52,037 596 * Benchmark Electronics Inc. 35,965 593 * Insight Enterprises Inc. 26,201 575 * Kenexa Corp. 18,189 568 Cabot Microelectronics Corp. 14,507 564 * Advent Software Inc. 21,771 557 * Electronics for Imaging Inc. 33,499 557 * Websense Inc. 26,056 550 * Bottomline Technologies Inc. 19,459 544 * Tessera Technologies Inc. 31,203 538 * Diodes Inc. 22,810 529 * LivePerson Inc. 31,356 526 * Bankrate Inc. 21,100 522 * ATMI Inc. 22,346 521 Earthlink Inc. 65,092 520 * MEMC Electronic Materials Inc. 142,472 514 * Lattice Semiconductor Corp. 79,827 513 * Emulex Corp. 49,039 509 Comtech Telecommunications Corp. 15,459 504 * Amkor Technology Inc. 81,098 498 * Unisys Corp. 25,238 498 * Synchronoss Technologies Inc. 15,587 498 * BroadSoft Inc. 12,945 495 Mantech International Corp. Class A 14,170 488 * Rofin-Sinar Technologies Inc. 18,325 483 * Digital River Inc. 25,673 480 MTS Systems Corp. 8,988 477 Molex Inc. Class A 20,300 476 * Liquidity Services Inc. 10,487 470 * Kulicke & Soffa Industries Inc. 37,673 468 * VirnetX Holding Corp. 19,457 466 * Volterra Semiconductor Corp. 13,250 456 AVX Corp. 34,043 451 * OpenTable Inc. 11,097 449 * Loral Space & Communications Inc. 5,599 446 * ExlService Holdings Inc. 16,207 445 * Stratasys Inc. 11,859 433 * Ancestry.com Inc. 18,903 430 * Monolithic Power Systems Inc. 21,753 428 * Spansion Inc. Class A 34,463 420 * Infinera Corp. 51,639 419 * Rogers Corp. 10,800 418 * TNS Inc. 18,358 399 * Silicon Image Inc. 67,700 398 * SS&C Technologies Holdings Inc. 16,611 388 * Freescale Semiconductor Holdings I Ltd. 25,123 387 * InfoSpace Inc. 30,044 385 * Rambus Inc. 59,401 383 * RealPage Inc. 19,827 380 NIC Inc. 30,927 375 * Checkpoint Systems Inc. 33,135 374 * Ultratech Inc. 12,896 374 Forrester Research Inc. 11,313 367 * Quantum Corp. 138,972 364 * iGate Corp. 21,476 360 * CSG Systems International Inc. 23,556 357 * Applied Micro Circuits Corp. 51,107 355 * Sonus Networks Inc. 122,191 354 * Maxwell Technologies Inc. 19,213 352 OPNET 12,081 350 * Accelrys Inc. 43,292 345 * Standard Microsystems Corp. 13,310 344 * LogMeIn Inc. 9,721 342 * Netscout Systems Inc. 16,790 341 Pegasystems Inc. 8,936 341 * DTS Inc. 11,187 338 * Newport Corp. 19,063 338 * Ixia 26,912 336 * comScore Inc. 15,478 331 * Harmonic Inc. 59,501 325 * Power-One Inc. 71,368 325 * Rudolph Technologies Inc. 29,025 322 Electro Scientific Industries Inc. 21,052 316 Micrel Inc. 30,381 312 * Brightpoint Inc. 38,588 311 * TeleTech Holdings Inc. 19,199 309 * RealD Inc. 22,888 309 Black Box Corp. 12,100 309 * Exar Corp. 36,706 308 * Dice Holdings Inc. 32,822 306 * Verint Systems Inc. 9,260 300 Park Electrochemical Corp. 9,837 297 * Move Inc. 30,269 294 * Global Cash Access Holdings Inc. 37,664 294 * TTM Technologies Inc. 25,552 294 * ServiceSource International Inc. 18,700 289 * Ceva Inc. 12,676 288 *,^ Higher One Holdings Inc. 19,234 288 * PROS Holdings Inc. 15,264 285 * IXYS Corp. 21,450 283 Electro Rent Corp. 14,869 274 Badger Meter Inc. 8,007 272 * Cornerstone OnDemand Inc. 12,418 271 * Sycamore Networks Inc. 15,224 270 * Extreme Networks 70,435 270 * VASCO Data Security International Inc. 24,743 267 CTS Corp. 25,355 267 * Monotype Imaging Holdings Inc. 17,718 264 * Avid Technology Inc. 23,677 260 * LoopNet Inc. 13,495 253 * Entropic Communications Inc. 43,317 253 * Advanced Energy Industries Inc. 19,169 251 * Intermec Inc. 32,472 251 * LTX-Credence Corp. 34,626 249 * Oplink Communications Inc. 13,810 236 * Fabrinet 13,201 234 EPIQ Systems Inc. 19,184 232 * Formfactor Inc. 41,106 229 * Super Micro Computer Inc. 12,953 226 * STEC Inc. 23,808 225 * Interactive Intelligence Group Inc. 7,301 223 * Silicon Graphics International Corp. 22,965 222 * Internap Network Services Corp. 30,080 221 * Perficient Inc. 18,366 221 * Measurement Specialties Inc. 6,362 214 * Integrated Silicon Solution Inc. 18,910 211 * KIT Digital Inc. 29,190 210 * RealNetworks Inc. 20,895 208 * Stamps.com Inc. 7,410 207 * Openwave Systems Inc. 89,483 203 * Mercury Computer Systems Inc. 15,276 202 * Kemet Corp. 21,233 199 * Nanometrics Inc. 10,633 197 * OCZ Technology Group Inc. 27,895 195 * Zygo Corp. 9,810 192 Daktronics Inc. 21,381 190 United Online Inc. 38,801 190 Methode Electronics Inc. 20,236 188 Keynote Systems Inc. 9,464 187 * CIBER Inc. 42,118 179 * Glu Mobile Inc. 36,728 178 * Zix Corp. 60,346 176 * Globecomm Systems Inc. 12,058 175 * PDF Solutions Inc. 20,342 171 ModusLink Global Solutions Inc. 31,617 171 DDi Corp. 13,902 170 * Net 1 UEPS Technologies Inc. 18,751 169 * Convio Inc. 10,922 169 * Limelight Networks Inc. 50,752 167 * Multi-Fineline Electronix Inc. 6,031 166 * Saba Software Inc. 16,613 163 * Photronics Inc. 24,374 162 * Anaren Inc. 8,757 161 * Ipass Inc. 61,638 160 Cohu Inc. 13,973 159 * Web.com Group Inc. 10,987 159 * QuinStreet Inc. 14,831 156 Cass Information Systems Inc. 3,636 145 * Axcelis Technologies Inc. 84,122 145 * Symmetricom Inc. 24,781 143 * Oclaro Inc. 36,097 142 * Vocus Inc. 10,704 142 * MIPS Technologies Inc. Class A 25,995 141 * Computer Task Group Inc. 9,180 141 * Calix Inc. 16,174 138 * Actuate Corp. 21,595 136 * Kopin Corp. 33,079 135 * XO Group Inc. 14,166 133 * Imation Corp. 21,124 131 * Digi International Inc. 11,876 131 * Envestnet Inc. 10,295 129 * Hackett Group Inc. 21,481 128 * Lionbridge Technologies Inc. 43,678 126 * Cray Inc. 17,137 125 * STR Holdings Inc. 25,426 123 * FalconStor Software Inc. 32,842 123 * SunPower Corp. Class A 18,921 121 * CalAmp Corp. 24,411 118 * Westell Technologies Inc. Class A 50,182 117 * SciQuest Inc. 7,635 116 * X-Rite Inc. 25,562 116 * Mattson Technology Inc. 41,622 115 Rimage Corp. 11,453 115 * Seachange International Inc. 14,522 113 * Ultra Clean Holdings 14,896 112 * IntraLinks Holdings Inc. 21,215 112 Pulse Electronics Corp. 44,703 112 QAD Inc. Class A 8,468 111 * MoneyGram International Inc. 6,136 110 * Mindspeed Technologies Inc. 17,301 110 * Vishay Precision Group Inc. 7,362 109 * Aviat Networks Inc. 38,549 109 * GSI Group Inc. 9,003 109 * Agilysys Inc. 11,474 103 * Echelon Corp. 23,254 103 PC-Tel Inc. 15,337 102 *,^ Wave Systems Corp. Class A 54,506 101 * Virtusa Corp. 5,820 101 PC Connection Inc. 12,191 100 * NVE Corp. 1,868 99 * Inphi Corp. 6,959 99 * KVH Industries Inc. 9,261 97 * ShoreTel Inc. 16,884 96 Telular Corp. 11,113 94 * Pericom Semiconductor Corp. 11,541 93 * Aeroflex Holding Corp. 8,237 92 * Intevac Inc. 10,787 92 * Immersion Corp. 16,249 89 American Software Inc. Class A 10,339 89 * support.com Inc. 27,817 88 * Anadigics Inc. 36,691 87 * Rubicon Technology Inc. 8,106 85 * SPS Commerce Inc. 3,137 84 * DSP Group Inc. 12,416 83 * PLX Technology Inc. 20,417 82 * Radisys Corp. 10,993 81 * Novatel Wireless Inc. 24,087 81 * Dot Hill Systems Corp. 53,184 80 Bel Fuse Inc. Class A 4,000 78 * Callidus Software Inc. 9,770 76 * Sigma Designs Inc. 14,565 75 Marchex Inc. Class B 16,895 75 * AXT Inc. 11,736 75 * Dynamics Research Corp. 7,548 73 * Supertex Inc. 3,989 72 * Emcore Corp. 15,100 72 * MoSys Inc. 16,896 67 * Deltek Inc. 6,154 66 * Identive Group Inc. 31,300 65 * FSI International Inc. 13,302 65 * Online Resources Corp. 22,640 65 * Active Network Inc. 3,751 63 * QuickLogic Corp. 21,808 60 * PC Mall Inc. 9,786 59 * Digimarc Corp. 2,096 59 * LeCroy Corp. 5,053 52 * Travelzoo Inc. 2,240 52 * Rosetta Stone Inc. 4,886 50 * Ramtron International Corp. 25,125 50 * Demand Media Inc. 6,864 50 * Responsys Inc. 4,100 49 * TeleNav Inc. 6,980 49 * GSI Technology Inc. 11,375 48 * Opnext Inc. 30,704 48 * Smith Micro Software Inc. 19,707 46 * ePlus Inc. 1,420 45 * Datalink Corp. 4,648 44 Richardson Electronics Ltd. 3,681 44 * Official Payments Holdings Inc. Class B 8,667 44 * LoJack Corp. 11,044 44 TheStreet Inc. 19,297 43 * GTSI Corp. 8,434 42 * Transwitch Corp. 15,699 41 * Transact Technologies Inc. 5,204 41 * ID Systems Inc. 6,824 41 * Aware Inc. 10,422 41 Bel Fuse Inc. Class B 2,233 39 * LRAD Corp. 25,183 39 * THQ Inc. 66,940 37 * TeleCommunication Systems Inc. Class A 13,167 37 * Echo Global Logistics Inc. 2,155 35 * Hutchinson Technology Inc. 15,740 35 * Newtek Business Services Inc. 22,635 34 * Edgewater Technology Inc. 8,642 34 * Magnachip Semiconductor Corp. 2,800 34 * Powerwave Technologies Inc. 16,275 33 *,^ Motricity Inc. 29,175 32 * Autobytel Inc. 32,774 32 * Guidance Software Inc. 2,847 31 * Reis Inc. 3,475 31 * Viasystems Group Inc. 1,616 31 * Network Engines Inc. 21,345 31 * PRGX Global Inc. 4,784 30 * AuthenTec Inc. 9,175 29 * Research Frontiers Inc. 7,828 28 * GSE Systems Inc. 11,559 28 * Network Equipment Technologies Inc. 24,020 26 * Innodata Isogen Inc. 4,766 26 * Zhone Technologies Inc. 21,824 25 Crexendo Inc. 7,385 25 * Pervasive Software Inc. 3,948 24 * Amtech Systems Inc. 2,616 22 * Microvision Inc. 7,912 22 Evolving Systems Inc. 3,847 21 * Planar Systems Inc. 9,036 21 * Numerex Corp. Class A 2,145 21 * StarTek Inc. 9,400 21 * Comverge Inc. 10,900 20 * NCI Inc. Class A 3,078 20 * TechTarget Inc. 2,321 16 * Frequency Electronics Inc. 1,877 16 * iGO Inc. 18,184 15 * Concurrent Computer Corp. 4,233 15 * MaxLinear Inc. 2,694 15 * Alpha & Omega Semiconductor Ltd. 1,523 15 * Looksmart Ltd. 12,032 13 * Lantronix Inc. 4,400 12 QAD Inc. Class B 922 12 * Market Leader Inc. 3,100 11 * Superconductor Technologies Inc. 13,815 11 * SRS Labs Inc. 1,548 11 * Information Services Group Inc. 8,116 11 * Pixelworks Inc. 4,533 10 * Mitel Networks Corp. 2,411 10 * Cinedigm Digital Cinema Corp. Class A 6,083 10 * Bsquare Corp. 2,800 9 MOCON Inc. 551 9 * Meru Networks Inc. 2,198 9 * Parkervision Inc. 8,145 9 * Ditech Networks Inc. 8,294 8 * Management Network Group Inc. 3,023 7 * Ikanos Communications Inc. 10,260 7 * Performance Technologies Inc. 2,900 7 * PAR Technology Corp. 1,513 7 * Wireless Telecom Group Inc. 5,909 7 * Presstek Inc. 11,967 7 * WebMediaBrands Inc. 6,017 6 * NAPCO Security Technologies Inc. 1,948 6 * CyberOptics Corp. 593 6 * Qualstar Corp. 2,400 5 * BTU International Inc. 1,419 4 * Selectica Inc. 1,020 4 * Intellicheck Mobilisa Inc. 1,597 3 * Document Security Systems Inc. 773 2 * Spark Networks Inc. 400 2 * Rainmaker Systems Inc. 2,180 2 * Mattersight Corp. 91 1 Materials (2.4%) EI du Pont de Nemours & Co. 575,279 30,432 Monsanto Co. 333,433 26,595 Dow Chemical Co. 735,896 25,491 Freeport-McMoRan Copper & Gold Inc. 590,393 22,459 Praxair Inc. 186,703 21,404 Newmont Mining Corp. 308,346 15,809 Air Products & Chemicals Inc. 131,238 12,048 Ecolab Inc. 186,874 11,534 Mosaic Co. 190,384 10,526 PPG Industries Inc. 96,106 9,207 International Paper Co. 258,387 9,069 Nucor Corp. 197,099 8,465 LyondellBasell Industries NV Class A 179,709 7,844 CF Industries Holdings Inc. 40,757 7,444 Alcoa Inc. 662,628 6,640 Cliffs Natural Resources Inc. 90,141 6,243 Sherwin-Williams Co. 54,968 5,973 Sigma-Aldrich Corp. 75,295 5,501 FMC Corp. 44,119 4,670 Celanese Corp. Class A 97,552 4,505 Eastman Chemical Co. 86,652 4,479 Ball Corp. 96,367 4,132 Airgas Inc. 45,076 4,010 * Crown Holdings Inc. 94,434 3,478 Vulcan Materials Co. 80,747 3,450 Albemarle Corp. 53,613 3,427 MeadWestvaco Corp. 106,676 3,370 Ashland Inc. 48,673 2,972 Rock-Tenn Co. Class A 43,834 2,961 International Flavors & Fragrances Inc. 50,388 2,953 Valspar Corp. 55,569 2,683 * WR Grace & Co. 46,020 2,660 Reliance Steel & Aluminum Co. 46,623 2,633 United States Steel Corp. 89,509 2,629 Allegheny Technologies Inc. 62,788 2,585 Martin Marietta Materials Inc. 28,499 2,440 * Owens-Illinois Inc. 102,840 2,400 Royal Gold Inc. 36,582 2,386 Domtar Corp. 24,461 2,333 Walter Energy Inc. 38,889 2,303 Aptargroup Inc. 41,142 2,253 RPM International Inc. 81,777 2,142 Solutia Inc. 76,239 2,130 * Rockwood Holdings Inc. 40,663 2,121 Sealed Air Corp. 108,179 2,089 Bemis Co. Inc. 64,537 2,084 Sonoco Products Co. 62,091 2,061 Steel Dynamics Inc. 129,360 1,881 Packaging Corp. of America 62,527 1,850 Cytec Industries Inc. 29,569 1,798 Cabot Corp. 40,524 1,730 * Allied Nevada Gold Corp. 52,760 1,716 Huntsman Corp. 119,944 1,680 Compass Minerals International Inc. 20,515 1,472 Scotts Miracle-Gro Co. Class A 27,044 1,465 Carpenter Technology Corp. 27,751 1,449 Silgan Holdings Inc. 30,403 1,344 * Coeur d'Alene Mines Corp. 55,823 1,325 NewMarket Corp. 6,993 1,311 *,^ Molycorp Inc. 36,693 1,241 Sensient Technologies Corp. 30,059 1,142 Olin Corp. 50,471 1,098 Commercial Metals Co. 71,694 1,063 * Chemtura Corp. 61,626 1,046 HB Fuller Co. 31,120 1,022 Eagle Materials Inc. 26,515 921 * Stillwater Mining Co. 72,811 920 * AbitibiBowater Inc. 61,126 873 Buckeye Technologies Inc. 24,934 847 PolyOne Corp. 58,128 837 Greif Inc. Class A 14,904 833 * Georgia Gulf Corp. 23,814 831 Hecla Mining Co. 174,415 806 Westlake Chemical Corp. 12,407 804 * Intrepid Potash Inc. 32,931 801 * Louisiana-Pacific Corp. 85,159 796 Titanium Metals Corp. 55,890 758 Minerals Technologies Inc. 11,415 747 Worthington Industries Inc. 36,052 692 Schweitzer-Mauduit International Inc. 9,992 690 Innophos Holdings Inc. 13,429 673 * SunCoke Energy Inc. 44,847 637 Schnitzer Steel Industries Inc. 15,012 599 * Calgon Carbon Corp. 37,780 590 Globe Specialty Metals Inc. 39,325 585 * OM Group Inc. 20,610 567 * Kraton Performance Polymers Inc. 20,721 551 * McEwen Mining Inc. 123,182 547 Balchem Corp. 17,957 543 Boise Inc. 65,617 539 A Schulman Inc. 19,766 534 AK Steel Holding Corp. 65,854 498 PH Glatfelter Co. 31,524 497 * KapStone Paper and Packaging Corp. 23,221 457 Haynes International Inc. 7,134 452 * Clearwater Paper Corp. 13,582 451 AMCOL International Corp. 15,057 444 Texas Industries Inc. 12,672 444 Gold Resource Corp. 17,793 433 Koppers Holdings Inc. 11,205 432 * Innospec Inc. 14,207 432 * Horsehead Holding Corp. 35,137 400 * RTI International Metals Inc. 17,009 392 Kaiser Aluminum Corp. 8,236 389 Neenah Paper Inc. 12,641 376 Deltic Timber Corp. 5,907 374 * Graphic Packaging Holding Co. 67,282 371 Stepan Co. 4,073 358 * LSB Industries Inc. 8,998 350 * Materion Corp. 11,837 340 * Century Aluminum Co. 37,454 333 * Ferro Corp. 50,372 299 * Flotek Industries Inc. 24,814 298 Kronos Worldwide Inc. 11,643 290 Wausau Paper Corp. 27,396 257 Tredegar Corp. 13,065 256 * TPC Group Inc. 5,653 250 American Vanguard Corp. 11,511 250 * Zoltek Cos. Inc. 20,755 235 Quaker Chemical Corp. 5,839 230 Zep Inc. 15,483 223 Myers Industries Inc. 14,077 208 * Golden Minerals Co. 22,447 189 * Omnova Solutions Inc. 27,643 187 Olympic Steel Inc. 7,619 183 * Paramount Gold and Silver Corp. 76,845 174 Noranda Aluminum Holding Corp. 17,348 173 * AM Castle & Co. 13,579 172 * Headwaters Inc. 37,623 157 * Mercer International Inc. 18,278 146 Hawkins Inc. 3,722 138 * General Moly Inc. 41,093 138 * Spartech Corp. 23,481 115 * Landec Corp. 16,622 109 * Universal Stainless & Alloy 2,437 104 * US Energy Corp. Wyoming 20,313 64 * Senomyx Inc. 19,437 53 * Penford Corp. 7,276 49 * AEP Industries Inc. 1,000 35 * ADA-ES Inc. 1,360 33 * Metals USA Holdings Corp. 2,056 30 * Verso Paper Corp. 13,766 26 Chase Corp. 1,579 25 * United States Lime & Minerals Inc. 399 24 KMG Chemicals Inc. 799 14 * Midway Gold Corp. 8,472 12 * Solitario Exploration & Royalty Corp. 5,095 7 * Ampal American Israel Class A 28,551 7 * American Pacific Corp. 418 3 Telecommunication Services (1.5%) AT&T Inc. 3,689,877 115,235 Verizon Communications Inc. 1,763,248 67,409 CenturyLink Inc. 384,887 14,876 * Crown Castle International Corp. 177,108 9,447 * Sprint Nextel Corp. 1,867,602 5,323 Windstream Corp. 363,903 4,261 * SBA Communications Corp. Class A 72,072 3,662 Frontier Communications Corp. 622,241 2,595 * Level 3 Communications Inc. 97,518 2,509 * tw telecom inc Class A 88,519 1,961 * NII Holdings Inc. 106,452 1,949 * MetroPCS Communications Inc. 158,964 1,434 Telephone & Data Systems Inc. 60,219 1,394 * AboveNet Inc. 13,826 1,145 * Cincinnati Bell Inc. 135,207 543 * Cogent Communications Group Inc. 24,339 464 * Clearwire Corp. Class A 169,276 386 * United States Cellular Corp. 9,323 382 * Premiere Global Services Inc. 35,697 323 Atlantic Tele-Network Inc. 8,377 305 * Leap Wireless International Inc. 34,432 301 Consolidated Communications Holdings Inc. 14,920 293 NTELOS Holdings Corp. 10,903 226 * 8x8 Inc. 51,972 218 * Neutral Tandem Inc. 17,244 210 * General Communication Inc. Class A 23,728 207 * Vonage Holdings Corp. 88,277 195 SureWest Communications 8,560 193 Shenandoah Telecommunications Co. 14,034 156 USA Mobility Inc. 11,182 156 HickoryTech Corp. 13,550 140 * Iridium Communications Inc. 14,347 126 Lumos Networks Corp. 11,015 118 * Cbeyond Inc. 13,696 109 *,^ Globalstar Inc. 146,155 102 * ORBCOMM Inc. 25,091 97 IDT Corp. Class B 10,156 95 Alaska Communications Systems Group Inc. 24,367 75 * Towerstream Corp. 13,637 65 Warwick Valley Telephone Co. 1,457 22 Utilities (2.0%) Southern Co. 536,776 24,117 Exelon Corp. 530,397 20,797 Dominion Resources Inc. 354,857 18,172 Duke Energy Corp. 830,237 17,443 NextEra Energy Inc. 250,222 15,284 FirstEnergy Corp. 260,744 11,887 American Electric Power Co. Inc. 301,127 11,617 PG&E Corp. 252,606 10,966 Consolidated Edison Inc. 182,382 10,655 PPL Corp. 359,929 10,172 Progress Energy Inc. 183,645 9,753 Public Service Enterprise Group Inc. 314,847 9,637 Sempra Energy 141,819 8,503 Edison International 192,654 8,190 Xcel Energy Inc. 301,814 7,989 Entergy Corp. 109,667 7,370 DTE Energy Co. 105,498 5,806 * AES Corp. 410,042 5,359 Wisconsin Energy Corp. 144,171 5,072 ONEOK Inc. 61,107 4,990 CenterPoint Energy Inc. 252,251 4,974 Ameren Corp. 151,099 4,923 NiSource Inc. 175,461 4,272 Northeast Utilities 110,523 4,103 American Water Works Co. Inc. 109,657 3,732 SCANA Corp. 76,956 3,510 CMS Energy Corp. 158,412 3,485 * Calpine Corp. 198,920 3,423 OGE Energy Corp. 61,335 3,281 Pinnacle West Capital Corp. 68,087 3,261 NSTAR 64,536 3,138 Alliant Energy Corp. 68,993 2,989 AGL Resources Inc. 72,638 2,849 Pepco Holdings Inc. 141,357 2,670 MDU Resources Group Inc. 118,158 2,646 Integrys Energy Group Inc. 48,869 2,590 ITC Holdings Corp. 32,119 2,471 NV Energy Inc. 147,843 2,383 * NRG Energy Inc. 143,886 2,255 TECO Energy Inc. 127,456 2,237 Questar Corp. 110,536 2,129 National Fuel Gas Co. 43,770 2,106 Westar Energy Inc. 72,800 2,033 UGI Corp. 72,429 1,974 Aqua America Inc. 86,171 1,921 Atmos Energy Corp. 56,649 1,782 Great Plains Energy Inc. 85,311 1,729 Hawaiian Electric Industries Inc. 59,773 1,515 Cleco Corp. 37,989 1,506 Vectren Corp. 51,316 1,491 Piedmont Natural Gas Co. Inc. 45,354 1,409 WGL Holdings Inc. 32,364 1,317 IDACORP Inc. 31,190 1,283 Portland General Electric Co. 47,386 1,184 Southwest Gas Corp. 27,461 1,174 New Jersey Resources Corp. 25,859 1,153 UIL Holdings Corp. 31,339 1,089 * GenOn Energy Inc. 478,694 996 South Jersey Industries Inc. 19,055 954 Avista Corp. 36,683 938 PNM Resources Inc. 51,171 936 Allete Inc. 20,495 850 Unisource Energy Corp. 22,999 841 NorthWestern Corp. 22,776 808 Black Hills Corp. 23,425 785 El Paso Electric Co. 23,424 761 Northwest Natural Gas Co. 16,673 757 MGE Energy Inc. 15,021 667 CH Energy Group Inc. 9,880 659 Laclede Group Inc. 13,132 512 California Water Service Group 26,632 485 Empire District Electric Co. 22,839 465 Otter Tail Corp. 21,206 460 American States Water Co. 11,809 427 Ormat Technologies Inc. 11,849 239 Central Vermont Public Service Corp. 5,900 208 SJW Corp. 8,583 207 Middlesex Water Co. 10,426 197 Connecticut Water Service Inc. 6,114 173 Chesapeake Utilities Corp. 4,134 170 Consolidated Water Co. Ltd. 19,717 156 York Water Co. 6,131 106 Unitil Corp. 3,912 105 Genie Energy Ltd. Class B 10,188 99 * Cadiz Inc. 9,960 92 * Dynegy Inc. Class A 70,160 39 Delta Natural Gas Co. Inc. 545 21 RGC Resources Inc. 971 18 Artesian Resources Corp. Class A 702 13 * Pure Cycle Corp. 5,212 12 * Synthesis Energy Systems Inc. 7,409 11 * American DG Energy Inc. 1,259 3 Total Common Stocks (Cost $6,433,121) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (27.8%) U.S. Government Securities (15.2%) United States Treasury Note/Bond 4.750% 5/31/12 100 101 United States Treasury Note/Bond 1.875% 6/15/12 225 226 United States Treasury Note/Bond 0.625% 6/30/12 350 350 United States Treasury Note/Bond 4.875% 6/30/12 475 481 United States Treasury Note/Bond 4.125% 8/31/12 525 534 United States Treasury Note/Bond 4.000% 11/15/12 2,600 2,662 United States Treasury Note/Bond 0.500% 11/30/12 2,625 2,630 United States Treasury Note/Bond 1.125% 12/15/12 1,650 1,661 United States Treasury Note/Bond 0.625% 12/31/12 16,400 16,449 United States Treasury Note/Bond 1.375% 1/15/13 84,200 84,963 United States Treasury Note/Bond 0.625% 1/31/13 8,800 8,829 United States Treasury Note/Bond 1.375% 2/15/13 16,050 16,211 United States Treasury Note/Bond 0.625% 2/28/13 125 125 United States Treasury Note/Bond 0.750% 3/31/13 1,875 1,884 United States Treasury Note/Bond 1.750% 4/15/13 9,650 9,801 United States Treasury Note/Bond 1.375% 5/15/13 18,675 18,908 United States Treasury Note/Bond 0.500% 5/31/13 15,175 15,215 United States Treasury Note/Bond 3.500% 5/31/13 1,250 1,297 United States Treasury Note/Bond 0.375% 6/30/13 5,485 5,492 United States Treasury Note/Bond 3.375% 6/30/13 475 493 United States Treasury Note/Bond 1.000% 7/15/13 1,150 1,161 United States Treasury Note/Bond 0.375% 7/31/13 1,815 1,817 United States Treasury Note/Bond 0.750% 8/15/13 6,250 6,289 United States Treasury Note/Bond 4.250% 8/15/13 52,625 55,470 United States Treasury Note/Bond 3.125% 8/31/13 31,325 32,578 United States Treasury Note/Bond 0.125% 9/30/13 64,625 64,453 United States Treasury Note/Bond 3.125% 9/30/13 435 453 United States Treasury Note/Bond 0.500% 10/15/13 19,450 19,508 United States Treasury Note/Bond 0.250% 10/31/13 175 175 United States Treasury Note/Bond 2.750% 10/31/13 8,183 8,496 United States Treasury Note/Bond 4.250% 11/15/13 11,860 12,607 United States Treasury Note/Bond 0.250% 11/30/13 4,000 3,994 United States Treasury Note/Bond 1.000% 1/15/14 1,875 1,897 United States Treasury Note/Bond 0.250% 1/31/14 15,200 15,174 United States Treasury Note/Bond 1.750% 1/31/14 4,675 4,794 United States Treasury Note/Bond 1.250% 2/15/14 6,420 6,528 United States Treasury Note/Bond 4.000% 2/15/14 1,825 1,948 United States Treasury Note/Bond 0.250% 2/28/14 1,250 1,248 United States Treasury Note/Bond 1.875% 2/28/14 1,125 1,157 United States Treasury Note/Bond 1.250% 3/15/14 165 168 United States Treasury Note/Bond 1.750% 3/31/14 4,575 4,701 United States Treasury Note/Bond 1.250% 4/15/14 31,750 32,306 United States Treasury Note/Bond 1.875% 4/30/14 44,975 46,359 United States Treasury Note/Bond 1.000% 5/15/14 21,230 21,502 United States Treasury Note/Bond 4.750% 5/15/14 9,850 10,753 United States Treasury Note/Bond 2.250% 5/31/14 2,650 2,755 United States Treasury Note/Bond 0.750% 6/15/14 7,175 7,229 United States Treasury Note/Bond 2.625% 6/30/14 6,550 6,874 United States Treasury Note/Bond 0.625% 7/15/14 26,675 26,800 United States Treasury Note/Bond 2.625% 7/31/14 1,250 1,313 United States Treasury Note/Bond 0.500% 8/15/14 10,800 10,815 United States Treasury Note/Bond 4.250% 8/15/14 54,050 58,898 United States Treasury Note/Bond 2.375% 8/31/14 40,350 42,204 United States Treasury Note/Bond 0.250% 9/15/14 82,315 81,903 United States Treasury Note/Bond 2.375% 9/30/14 5,950 6,233 United States Treasury Note/Bond 0.500% 10/15/14 42,960 42,994 United States Treasury Note/Bond 2.375% 10/31/14 4,150 4,350 United States Treasury Note/Bond 0.375% 11/15/14 14,992 14,950 United States Treasury Note/Bond 4.250% 11/15/14 3,500 3,841 United States Treasury Note/Bond 2.125% 11/30/14 22,350 23,314 United States Treasury Note/Bond 0.250% 12/15/14 11,375 11,306 United States Treasury Note/Bond 2.625% 12/31/14 14,885 15,743 United States Treasury Note/Bond 0.250% 1/15/15 16,000 15,895 United States Treasury Note/Bond 2.250% 1/31/15 10,050 10,537 United States Treasury Note/Bond 0.250% 2/15/15 18,700 18,563 United States Treasury Note/Bond 4.000% 2/15/15 18,225 20,025 United States Treasury Note/Bond 11.250% 2/15/15 2,725 3,555 United States Treasury Note/Bond 2.375% 2/28/15 250 263 United States Treasury Note/Bond 0.375% 3/15/15 13,200 13,148 United States Treasury Note/Bond 2.500% 3/31/15 25 26 United States Treasury Note/Bond 2.500% 4/30/15 9,625 10,193 United States Treasury Note/Bond 4.125% 5/15/15 28,275 31,372 United States Treasury Note/Bond 2.125% 5/31/15 7,375 7,731 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,621 United States Treasury Note/Bond 1.250% 9/30/15 760 776 United States Treasury Note/Bond 4.500% 11/15/15 22,100 25,101 United States Treasury Note/Bond 9.875% 11/15/15 400 532 United States Treasury Note/Bond 1.375% 11/30/15 150 154 United States Treasury Note/Bond 4.500% 2/15/16 25,025 28,595 United States Treasury Note/Bond 2.125% 2/29/16 50 53 United States Treasury Note/Bond 2.625% 2/29/16 16,850 18,048 United States Treasury Note/Bond 2.375% 3/31/16 4,675 4,965 United States Treasury Note/Bond 2.000% 4/30/16 1,320 1,383 United States Treasury Note/Bond 2.625% 4/30/16 15,000 16,080 United States Treasury Note/Bond 5.125% 5/15/16 15,700 18,435 United States Treasury Note/Bond 7.250% 5/15/16 9,065 11,419 United States Treasury Note/Bond 1.500% 7/31/16 13,875 14,233 United States Treasury Note/Bond 1.000% 8/31/16 1,850 1,857 United States Treasury Note/Bond 3.000% 8/31/16 9,325 10,164 United States Treasury Note/Bond 1.000% 9/30/16 75,675 75,912 United States Treasury Note/Bond 3.000% 9/30/16 9,275 10,116 United States Treasury Note/Bond 1.000% 10/31/16 7,580 7,598 United States Treasury Note/Bond 4.625% 11/15/16 11,425 13,307 United States Treasury Note/Bond 0.875% 11/30/16 807 803 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,673 United States Treasury Note/Bond 0.875% 12/31/16 165 164 United States Treasury Note/Bond 0.875% 1/31/17 2,950 2,931 United States Treasury Note/Bond 3.125% 1/31/17 16,020 17,607 United States Treasury Note/Bond 4.625% 2/15/17 200 234 United States Treasury Note/Bond 0.875% 2/28/17 11,770 11,684 United States Treasury Note/Bond 3.000% 2/28/17 2,350 2,571 United States Treasury Note/Bond 1.000% 3/31/17 17,400 17,359 United States Treasury Note/Bond 3.250% 3/31/17 21,100 23,355 United States Treasury Note/Bond 3.125% 4/30/17 45,900 50,533 United States Treasury Note/Bond 4.500% 5/15/17 550 643 United States Treasury Note/Bond 8.750% 5/15/17 11,970 16,545 United States Treasury Note/Bond 2.750% 5/31/17 3,830 4,145 United States Treasury Note/Bond 2.500% 6/30/17 39,650 42,401 United States Treasury Note/Bond 2.375% 7/31/17 29,400 31,247 United States Treasury Note/Bond 4.750% 8/15/17 950 1,128 United States Treasury Note/Bond 8.875% 8/15/17 7,000 9,827 United States Treasury Note/Bond 1.875% 8/31/17 16,475 17,072 United States Treasury Note/Bond 1.875% 9/30/17 18,600 19,254 United States Treasury Note/Bond 4.250% 11/15/17 8,020 9,331 United States Treasury Note/Bond 2.750% 12/31/17 19,800 21,434 United States Treasury Note/Bond 3.500% 2/15/18 3,425 3,847 United States Treasury Note/Bond 2.625% 4/30/18 10,775 11,575 United States Treasury Note/Bond 3.875% 5/15/18 6,500 7,460 United States Treasury Note/Bond 2.375% 6/30/18 20,600 21,784 United States Treasury Note/Bond 2.250% 7/31/18 5,250 5,508 United States Treasury Note/Bond 4.000% 8/15/18 3,300 3,823 United States Treasury Note/Bond 1.500% 8/31/18 5,000 5,011 United States Treasury Note/Bond 1.375% 9/30/18 29,600 29,387 United States Treasury Note/Bond 1.750% 10/31/18 45,180 45,872 United States Treasury Note/Bond 3.750% 11/15/18 805 920 United States Treasury Note/Bond 1.375% 11/30/18 13,538 13,403 United States Treasury Note/Bond 1.250% 1/31/19 15,550 15,217 United States Treasury Note/Bond 2.750% 2/15/19 75 81 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,446 United States Treasury Note/Bond 1.375% 2/28/19 5,450 5,371 United States Treasury Note/Bond 1.500% 3/31/19 12,225 12,128 United States Treasury Note/Bond 3.125% 5/15/19 13,050 14,365 United States Treasury Note/Bond 3.625% 8/15/19 9,300 10,551 United States Treasury Note/Bond 8.125% 8/15/19 4,625 6,716 United States Treasury Note/Bond 3.375% 11/15/19 46,472 51,860 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,375 United States Treasury Note/Bond 8.500% 2/15/20 2,650 3,970 United States Treasury Note/Bond 3.500% 5/15/20 6,560 7,375 United States Treasury Note/Bond 2.625% 8/15/20 1,400 1,475 United States Treasury Note/Bond 8.750% 8/15/20 7,725 11,871 United States Treasury Note/Bond 2.625% 11/15/20 23,673 24,886 United States Treasury Note/Bond 3.625% 2/15/21 1,950 2,207 United States Treasury Note/Bond 7.875% 2/15/21 19,400 28,788 United States Treasury Note/Bond 3.125% 5/15/21 4,562 4,963 United States Treasury Note/Bond 2.125% 8/15/21 62,265 62,187 United States Treasury Note/Bond 2.000% 11/15/21 22,550 22,191 United States Treasury Note/Bond 8.000% 11/15/21 770 1,169 United States Treasury Note/Bond 2.000% 2/15/22 18,445 18,085 United States Treasury Note/Bond 7.125% 2/15/23 5,600 8,204 United States Treasury Note/Bond 6.250% 8/15/23 31,555 43,679 United States Treasury Note/Bond 7.500% 11/15/24 675 1,037 United States Treasury Note/Bond 6.875% 8/15/25 600 886 United States Treasury Note/Bond 6.000% 2/15/26 10,990 15,149 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,565 United States Treasury Note/Bond 6.500% 11/15/26 1,160 1,679 United States Treasury Note/Bond 6.125% 11/15/27 150 212 United States Treasury Note/Bond 5.500% 8/15/28 12,445 16,639 United States Treasury Note/Bond 5.250% 11/15/28 75 98 United States Treasury Note/Bond 5.250% 2/15/29 8,540 11,170 United States Treasury Note/Bond 6.125% 8/15/29 7,220 10,353 United States Treasury Note/Bond 6.250% 5/15/30 6,520 9,533 United States Treasury Note/Bond 4.750% 2/15/37 200 252 United States Treasury Note/Bond 5.000% 5/15/37 26,348 34,446 United States Treasury Note/Bond 4.375% 2/15/38 9,742 11,661 United States Treasury Note/Bond 3.500% 2/15/39 3,302 3,420 United States Treasury Note/Bond 4.250% 5/15/39 35,000 41,114 United States Treasury Note/Bond 4.500% 8/15/39 20,574 25,129 United States Treasury Note/Bond 4.375% 11/15/39 22,036 26,398 United States Treasury Note/Bond 4.625% 2/15/40 18,260 22,737 United States Treasury Note/Bond 4.375% 5/15/40 950 1,138 United States Treasury Note/Bond 3.875% 8/15/40 7,495 8,266 United States Treasury Note/Bond 4.250% 11/15/40 6,140 7,209 United States Treasury Note/Bond 4.750% 2/15/41 25,088 31,878 United States Treasury Note/Bond 3.750% 8/15/41 31,761 34,232 United States Treasury Note/Bond 3.125% 11/15/41 5,950 5,690 United States Treasury Note/Bond 3.125% 2/15/42 4,400 4,205 Agency Bonds and Notes (1.9%) Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,566 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 225 228 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 129 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 181 2 Federal Farm Credit Bank 1.375% 6/25/13 390 395 2 Federal Farm Credit Bank 1.125% 2/27/14 700 709 2 Federal Farm Credit Bank 2.625% 4/17/14 1,815 1,896 2 Federal Farm Credit Bank 3.000% 9/22/14 300 318 2 Federal Farm Credit Bank 1.625% 11/19/14 700 719 2 Federal Farm Credit Bank 1.500% 11/16/15 350 358 2 Federal Farm Credit Bank 1.050% 3/28/16 250 251 2 Federal Farm Credit Bank 5.125% 8/25/16 925 1,085 2 Federal Farm Credit Bank 4.875% 1/17/17 850 996 2 Federal Home Loan Banks 3.875% 6/14/13 815 850 2 Federal Home Loan Banks 5.375% 6/14/13 250 265 2 Federal Home Loan Banks 1.875% 6/21/13 2,855 2,910 2 Federal Home Loan Banks 5.125% 8/14/13 1,115 1,188 2 Federal Home Loan Banks 4.000% 9/6/13 2,925 3,077 2 Federal Home Loan Banks 5.250% 9/13/13 1,800 1,927 2 Federal Home Loan Banks 4.500% 9/16/13 1,475 1,564 2 Federal Home Loan Banks 3.625% 10/18/13 5,830 6,123 2 Federal Home Loan Banks 0.375% 11/27/13 17,120 17,120 2 Federal Home Loan Banks 3.125% 12/13/13 3,750 3,922 2 Federal Home Loan Banks 0.875% 12/27/13 8,000 8,071 2 Federal Home Loan Banks 0.375% 1/29/14 1,500 1,499 2 Federal Home Loan Banks 1.375% 5/28/14 1,200 1,224 2 Federal Home Loan Banks 2.500% 6/13/14 200 209 2 Federal Home Loan Banks 5.250% 6/18/14 1,835 2,030 2 Federal Home Loan Banks 5.500% 8/13/14 1,900 2,126 2 Federal Home Loan Banks 4.500% 11/14/14 200 220 2 Federal Home Loan Banks 2.750% 12/12/14 125 132 2 Federal Home Loan Banks 5.625% 6/13/16 300 338 2 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,438 2 Federal Home Loan Banks 4.750% 12/16/16 2,095 2,443 2 Federal Home Loan Banks 4.875% 5/17/17 900 1,065 2 Federal Home Loan Banks 4.875% 9/8/17 405 479 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,811 2 Federal Home Loan Banks 5.375% 8/15/18 225 275 2 Federal Home Loan Banks 4.125% 3/13/20 2,575 2,951 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,232 2 Federal Home Loan Banks 5.625% 6/11/21 1,100 1,388 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,021 2 Federal Home Loan Banks 5.500% 7/15/36 1,275 1,586 3 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 760 792 3 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 10,325 10,882 3 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 3,525 3,722 3 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 4,810 4,812 3 Federal Home Loan Mortgage Corp. 0.375% 11/27/13 3,630 3,630 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 4,230 4,540 3 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 7,500 7,640 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,303 3 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,764 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,275 2,406 3 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 1,200 1,214 3 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 1,570 1,587 3 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 550 556 3 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 625 624 3 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 1,525 1,532 3 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 10,825 10,836 3 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 1,130 1,203 3 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 4,000 3,980 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 5,220 5,833 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,033 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,506 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,166 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,675 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 5,305 5,510 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,569 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 4,000 3,990 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,577 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,356 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,243 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 3,225 3,625 3 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,748 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,207 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 405 560 3 Federal National Mortgage Assn. 4.625% 5/1/13 700 733 3 Federal National Mortgage Assn. 1.750% 5/7/13 123 125 3 Federal National Mortgage Assn. 1.500% 6/26/13 2,035 2,065 3 Federal National Mortgage Assn. 0.500% 8/9/13 2,097 2,103 3 Federal National Mortgage Assn. 1.250% 8/20/13 100 101 3 Federal National Mortgage Assn. 0.750% 12/18/13 3,030 3,050 3 Federal National Mortgage Assn. 5.125% 1/2/14 975 1,048 3 Federal National Mortgage Assn. 1.250% 2/27/14 2,730 2,774 3 Federal National Mortgage Assn. 2.750% 3/13/14 2,755 2,880 3 Federal National Mortgage Assn. 4.125% 4/15/14 2,250 2,419 3 Federal National Mortgage Assn. 2.500% 5/15/14 5,205 5,430 3 Federal National Mortgage Assn. 1.125% 6/27/14 625 634 3 Federal National Mortgage Assn. 0.875% 8/28/14 6,650 6,709 3 Federal National Mortgage Assn. 3.000% 9/16/14 2,100 2,227 3 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,225 3 Federal National Mortgage Assn. 0.625% 10/30/14 3,230 3,235 3 Federal National Mortgage Assn. 2.625% 11/20/14 4,180 4,407 3 Federal National Mortgage Assn. 0.750% 12/19/14 9,025 9,064 3 Federal National Mortgage Assn. 0.375% 3/16/15 2,250 2,233 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,054 3 Federal National Mortgage Assn. 2.000% 9/21/15 405 422 3 Federal National Mortgage Assn. 1.625% 10/26/15 5,870 6,036 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,489 3 Federal National Mortgage Assn. 2.375% 4/11/16 2,000 2,110 3 Federal National Mortgage Assn. 5.250% 9/15/16 2,325 2,741 3 Federal National Mortgage Assn. 1.250% 9/28/16 6,205 6,238 3 Federal National Mortgage Assn. 1.375% 11/15/16 5,755 5,811 3 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,730 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,325 3 Federal National Mortgage Assn. 1.125% 4/27/17 6,600 6,544 3 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 865 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,070 3 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,030 3 Federal National Mortgage Assn. 6.625% 11/15/30 1,320 1,871 3 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,648 2 Financing Corp. 9.650% 11/2/18 475 693 2 Financing Corp. 9.800% 4/6/18 500 719 Israel Government AID Bond 5.500% 12/4/23 375 471 Israel Government AID Bond 5.500% 4/26/24 1,400 1,757 Private Export Funding Corp. 3.050% 10/15/14 150 159 Private Export Funding Corp. 1.375% 2/15/17 175 176 Private Export Funding Corp. 2.250% 12/15/17 200 207 Private Export Funding Corp. 4.375% 3/15/19 350 404 Private Export Funding Corp. 4.300% 12/15/21 175 200 Private Export Funding Corp. 2.800% 5/15/22 200 203 2 Tennessee Valley Authority 4.500% 4/1/18 655 762 2 Tennessee Valley Authority 3.875% 2/15/21 905 1,011 2 Tennessee Valley Authority 6.750% 11/1/25 100 139 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,907 2 Tennessee Valley Authority 4.650% 6/15/35 500 549 2 Tennessee Valley Authority 5.880% 4/1/36 285 370 2 Tennessee Valley Authority 5.500% 6/15/38 225 276 2 Tennessee Valley Authority 5.250% 9/15/39 425 508 2 Tennessee Valley Authority 5.375% 4/1/56 580 716 2 Tennessee Valley Authority 4.625% 9/15/60 519 561 Conventional Mortgage-Backed Securities (10.3%) Fannie Mae Pool 3.000% 12/1/26–4/1/42 28,488 29,465 Fannie Mae Pool 3.500% 9/1/25–4/1/42 75,168 78,150 Fannie Mae Pool 4.000% 7/1/18–4/1/42 142,661 150,238 Fannie Mae Pool 4.500% 3/1/18–4/1/42 129,107 137,807 Fannie Mae Pool 5.000% 5/1/13–4/1/42 118,795 128,499 Fannie Mae Pool 5.500% 11/1/16–4/1/42 102,384 112,095 Fannie Mae Pool 6.000% 11/1/13–4/1/42 72,600 80,349 Fannie Mae Pool 6.500% 12/1/12–10/1/39 25,983 29,168 Fannie Mae Pool 7.000% 7/1/14–11/1/37 5,471 6,252 Fannie Mae Pool 7.500% 4/1/15–12/1/32 734 825 Fannie Mae Pool 8.000% 7/1/15–11/1/30 117 130 Fannie Mae Pool 8.500% 11/1/18–9/1/30 89 100 Fannie Mae Pool 9.000% 1/1/21–8/1/26 29 31 Fannie Mae Pool 9.500% 5/1/16–2/1/25 5 6 Fannie Mae Pool 10.000% 1/1/20–8/1/21 1 1 Freddie Mac Gold Pool 3.000% 12/1/26–4/1/27 18,182 18,800 Freddie Mac Gold Pool 3.500% 12/1/25–4/1/42 39,726 41,259 Freddie Mac Gold Pool 4.000% 7/1/18–4/1/42 85,876 90,256 Freddie Mac Gold Pool 4.500% 9/1/15–4/1/42 86,167 91,639 Freddie Mac Gold Pool 5.000% 4/1/17–4/1/42 76,278 82,285 Freddie Mac Gold Pool 5.500% 1/1/14–4/1/42 73,480 80,371 Freddie Mac Gold Pool 6.000% 9/1/12–4/1/42 48,222 53,348 Freddie Mac Gold Pool 6.500% 6/1/12–4/1/42 13,546 15,208 Freddie Mac Gold Pool 7.000% 6/1/12–12/1/38 2,447 2,790 Freddie Mac Gold Pool 7.500% 5/1/12–1/1/32 313 357 Freddie Mac Gold Pool 8.000% 6/1/12–10/1/31 385 429 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 48 55 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 33 35 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 5 6 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 5 6 Ginnie Mae I Pool 3.500% 2/15/26–4/1/42 6,938 7,286 Ginnie Mae I Pool 4.000% 1/15/25–4/1/42 32,380 34,759 Ginnie Mae I Pool 4.500% 8/15/18–4/1/42 56,622 61,743 Ginnie Mae I Pool 5.000% 1/15/18–4/1/42 36,541 40,440 Ginnie Mae I Pool 5.500% 3/15/15–4/1/42 21,469 24,082 Ginnie Mae I Pool 6.000% 12/15/13–4/1/42 17,550 19,883 4 Ginnie Mae I Pool 6.500% 3/15/13–8/15/39 5,263 6,021 4 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 1,637 1,886 4 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 449 507 4 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 289 326 4 Ginnie Mae I Pool 8.500% 3/15/17–7/15/30 37 41 4 Ginnie Mae I Pool 9.000% 6/15/16–2/15/30 56 62 4 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 4 3 4 Ginnie Mae I Pool 10.000% 3/15/19 1 1 Ginnie Mae II Pool 3.500% 12/20/25–4/1/42 20,414 21,287 Ginnie Mae II Pool 4.000% 9/20/25–4/1/42 51,997 55,819 Ginnie Mae II Pool 4.500% 11/20/35–4/1/42 71,182 77,582 Ginnie Mae II Pool 5.000% 3/20/18–4/1/42 50,508 55,714 4 Ginnie Mae II Pool 5.500% 11/20/34–6/20/41 19,378 21,584 4 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 9,233 10,360 4 Ginnie Mae II Pool 6.500% 12/20/35–12/20/37 2,988 3,396 4 Ginnie Mae II Pool 7.000% 4/20/38 68 77 Nonconventional Mortgage-Backed Securities (0.4%) Fannie Mae Pool 2.393% 9/1/34 121 129 Fannie Mae Pool 2.400% 2/1/37 295 305 Fannie Mae Pool 2.437% 1/1/35 415 444 Fannie Mae Pool 2.518% 12/1/35 391 415 Fannie Mae Pool 2.567% 12/1/40 482 496 Fannie Mae Pool 2.574% 10/1/40 606 624 Fannie Mae Pool 2.596% 2/1/36 225 229 Fannie Mae Pool 2.681% 8/1/35 329 335 Fannie Mae Pool 2.685% 11/1/33 120 129 Fannie Mae Pool 2.728% 1/1/37 299 320 Fannie Mae Pool 2.800% 3/1/42 1,271 1,325 Fannie Mae Pool 2.823% 1/1/42 761 795 Fannie Mae Pool 2.826% 3/1/41 603 626 Fannie Mae Pool 2.925% 12/1/40 347 359 Fannie Mae Pool 3.014% 3/1/41 283 295 Fannie Mae Pool 3.073% 2/1/41 611 634 Fannie Mae Pool 3.121% 2/1/41 385 402 Fannie Mae Pool 3.127% 12/1/40 360 375 Fannie Mae Pool 3.163% 2/1/41 399 415 Fannie Mae Pool 3.174% 12/1/40 385 402 Fannie Mae Pool 3.204% 8/1/40 362 378 Fannie Mae Pool 3.214% 9/1/40 398 416 Fannie Mae Pool 3.238% 10/1/40 602 629 Fannie Mae Pool 3.252% 11/1/40 324 338 Fannie Mae Pool 3.297% 1/1/41 647 691 Fannie Mae Pool 3.298% 1/1/40 664 693 Fannie Mae Pool 3.365% 1/1/40 985 1,028 Fannie Mae Pool 3.373% 5/1/40 280 293 Fannie Mae Pool 3.448% 12/1/39 1,296 1,354 Fannie Mae Pool 3.509% 5/1/40 234 245 Fannie Mae Pool 3.534% 3/1/40 974 1,021 Fannie Mae Pool 3.542% 10/1/39 266 279 Fannie Mae Pool 3.580% 8/1/39 228 240 Fannie Mae Pool 3.600% 4/1/41 568 592 Fannie Mae Pool 3.613% 11/1/39 153 160 Fannie Mae Pool 3.628% 11/1/39 233 244 Fannie Mae Pool 3.670% 7/1/39 201 211 Fannie Mae Pool 3.696% 5/1/40 1,992 2,093 Fannie Mae Pool 3.712% 12/1/35 648 684 Fannie Mae Pool 3.766% 2/1/40 1,365 1,463 Fannie Mae Pool 3.831% 9/1/40 734 799 Fannie Mae Pool 4.205% 12/1/39 733 778 Fannie Mae Pool 4.392% 8/1/37 472 499 Fannie Mae Pool 4.494% 11/1/34 439 466 Fannie Mae Pool 4.582% 8/1/35 400 424 Fannie Mae Pool 4.850% 3/1/37 307 323 Fannie Mae Pool 4.870% 10/1/38 497 533 Fannie Mae Pool 4.985% 3/1/37 324 346 Fannie Mae Pool 4.998% 12/1/33 137 146 Fannie Mae Pool 5.098% 3/1/38 237 257 Fannie Mae Pool 5.190% 3/1/37 348 365 Fannie Mae Pool 5.227% 7/1/36 201 217 Fannie Mae Pool 5.659% 4/1/37 100 103 Fannie Mae Pool 5.713% 4/1/37 571 619 Fannie Mae Pool 5.739% 12/1/37 634 678 Fannie Mae Pool 5.874% 8/1/37 269 288 Fannie Mae Pool 5.906% 6/1/36 85 92 Fannie Mae Pool 5.948% 11/1/36 707 764 Fannie Mae Pool 5.988% 7/1/37 81 87 Fannie Mae Pool 6.246% 9/1/37 228 238 Freddie Mac Non Gold Pool 2.304% 1/1/37 304 320 Freddie Mac Non Gold Pool 2.364% 12/1/34 462 490 Freddie Mac Non Gold Pool 2.375% 11/1/34 146 153 Freddie Mac Non Gold Pool 2.518% 12/1/34 164 174 Freddie Mac Non Gold Pool 2.580% 12/1/36 162 171 Freddie Mac Non Gold Pool 2.587% 3/1/36 393 421 Freddie Mac Non Gold Pool 2.623% 12/1/40 451 465 Freddie Mac Non Gold Pool 2.631% 1/1/35 28 30 Freddie Mac Non Gold Pool 2.718% 12/1/40 910 941 Freddie Mac Non Gold Pool 2.764% 11/1/40 285 295 Freddie Mac Non Gold Pool 2.824% 1/1/41 494 509 Freddie Mac Non Gold Pool 2.876% 4/1/37 266 273 Freddie Mac Non Gold Pool 2.977% 2/1/41 775 807 Freddie Mac Non Gold Pool 3.075% 3/1/41 408 425 Freddie Mac Non Gold Pool 3.150% 11/1/40 387 404 Freddie Mac Non Gold Pool 3.182% 7/1/35 280 296 Freddie Mac Non Gold Pool 3.270% 6/1/40 314 328 Freddie Mac Non Gold Pool 3.328% 4/1/40 404 423 Freddie Mac Non Gold Pool 3.352% 5/1/40 174 182 Freddie Mac Non Gold Pool 3.453% 5/1/40 206 216 Freddie Mac Non Gold Pool 3.506% 8/1/40 831 894 Freddie Mac Non Gold Pool 3.579% 11/1/39 906 950 Freddie Mac Non Gold Pool 3.603% 6/1/40 453 475 Freddie Mac Non Gold Pool 3.607% 6/1/40 273 287 Freddie Mac Non Gold Pool 3.622% 1/1/40 381 399 Freddie Mac Non Gold Pool 3.674% 9/1/40 646 679 Freddie Mac Non Gold Pool 3.824% 4/1/37 424 446 Freddie Mac Non Gold Pool 3.973% 3/1/40 1,287 1,357 Freddie Mac Non Gold Pool 4.788% 5/1/38 102 110 Freddie Mac Non Gold Pool 4.828% 4/1/37 636 657 Freddie Mac Non Gold Pool 4.874% 3/1/37 442 461 Freddie Mac Non Gold Pool 4.895% 12/1/35 792 836 Freddie Mac Non Gold Pool 4.913% 5/1/35 454 484 Freddie Mac Non Gold Pool 5.027% 10/1/36 358 388 Freddie Mac Non Gold Pool 5.371% 12/1/35 268 282 Freddie Mac Non Gold Pool 5.486% 1/1/38 295 318 Freddie Mac Non Gold Pool 5.529% 2/1/36 351 377 Freddie Mac Non Gold Pool 5.542% 3/1/37 91 98 Freddie Mac Non Gold Pool 5.715% 6/1/37 450 471 Freddie Mac Non Gold Pool 5.746% 5/1/36 231 246 Freddie Mac Non Gold Pool 5.748% 9/1/36 430 462 Freddie Mac Non Gold Pool 5.782% 9/1/37 2,204 2,392 3,4 Freddie Mac Non Gold Pool 5.800% 10/1/37 173 181 3,4 Freddie Mac Non Gold Pool 5.812% 8/1/37 320 348 3,4 Freddie Mac Non Gold Pool 5.846% 5/1/37 719 780 3,4 Freddie Mac Non Gold Pool 5.912% 12/1/36 157 170 3,4 Freddie Mac Non Gold Pool 6.069% 10/1/37 71 77 3,4 Freddie Mac Non Gold Pool 6.397% 2/1/37 187 203 4 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 4,680 4,855 4 Ginnie Mae II Pool 3.000% 12/20/40–11/20/41 2,514 2,641 4 Ginnie Mae II Pool 3.500% 1/20/41 448 474 4 Ginnie Mae II Pool 4.000% 9/20/39–10/20/41 4,322 4,546 4 Ginnie Mae II Pool 4.500% 10/20/39 99 106 4 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 156 165 Total U.S. Government and Agency Obligations (Cost $4,359,210) Asset-Backed/Commercial Mortgage-Backed Securities (1.0%) 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.050% 11/10/38 34 34 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.153% 11/10/38 150 155 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.544% 6/10/39 182 194 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.877% 7/10/42 1,410 1,482 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.075% 11/10/42 290 297 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.727% 7/10/43 235 249 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.857% 7/10/43 150 165 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.118% 7/11/43 118 118 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.730% 5/10/45 895 1,025 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.766% 5/10/45 160 141 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.372% 9/10/45 600 677 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.421% 9/10/45 50 53 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.115% 10/10/45 810 908 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.634% 7/10/46 1,280 1,446 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.193% 9/10/47 260 260 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.193% 9/10/47 245 262 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.414% 9/10/47 905 1,007 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.448% 9/10/47 200 198 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 6.200% 2/10/51 1,400 1,638 4 Bear Stearns Commercial Mortgage Securities 5.540% 4/12/38 350 400 4 Bear Stearns Commercial Mortgage Securities 5.541% 4/12/38 250 271 4 Bear Stearns Commercial Mortgage Securities 4.830% 8/15/38 403 406 4 Bear Stearns Commercial Mortgage Securities 5.758% 9/11/38 275 293 4 Bear Stearns Commercial Mortgage Securities 5.451% 3/11/39 585 664 4 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 750 776 4 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 692 707 4 Bear Stearns Commercial Mortgage Securities 5.666% 6/11/40 730 735 4 Bear Stearns Commercial Mortgage Securities 5.718% 6/11/40 125 96 4 Bear Stearns Commercial Mortgage Securities 5.405% 12/11/40 375 422 4 Bear Stearns Commercial Mortgage Securities 5.200% 1/12/41 210 221 4 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 200 191 4 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 160 167 4 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 425 451 4 Bear Stearns Commercial Mortgage Securities 4.825% 11/11/41 190 203 4 Bear Stearns Commercial Mortgage Securities 4.868% 11/11/41 100 102 4 Bear Stearns Commercial Mortgage Securities 4.933% 2/13/42 100 110 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 1,945 2,285 4 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 268 270 4 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 335 349 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 1,288 1,320 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 770 877 4 Bear Stearns Commercial Mortgage Securities 5.700% 6/11/50 850 959 4 Bear Stearns Commercial Mortgage Securities 5.897% 6/11/50 625 664 4 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 3,500 3,980 4 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 550 657 4 Chase Issuance Trust 5.400% 7/15/15 400 423 7 Cie de Financement Foncier 2.125% 4/22/13 375 377 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 1,075 1,174 4 Citibank Credit Card Issuance Trust 4.150% 7/7/17 250 275 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 550 658 4 Citigroup Commercial Mortgage Trust 4.623% 10/15/41 198 200 4 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 885 929 4 Citigroup Commercial Mortgage Trust 5.726% 3/15/49 1,100 1,246 4 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 150 170 4 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 150 157 4 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 100 82 4 Citigroup Commercial Mortgage Trust 5.696% 12/10/49 850 973 4 Citigroup Commercial Mortgage Trust 5.696% 12/10/49 275 287 4 Citigroup Commercial Mortgage Trust 6.074% 12/10/49 1,060 1,221 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 300 321 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 600 673 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 1,805 2,072 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 425 418 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 826 827 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 1,010 1,107 4,7 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 590 630 4 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 875 893 4 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 794 831 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 1,170 1,307 4 Commercial Mortgage Pass Through Certificates 5.750% 6/10/46 1,050 1,192 4 Commercial Mortgage Pass Through Certificates 5.775% 6/10/46 200 212 4 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 108 108 4 Commercial Mortgage Pass Through Certificates 5.813% 12/10/49 900 1,042 4 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 1,500 1,560 4 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 50 51 4 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 945 1,036 4 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 140 142 4 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 1,050 1,069 4 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 80 85 4 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 150 150 4 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 160 158 4 Credit Suisse Mortgage Capital Certificates 5.814% 6/15/38 975 1,096 4 Credit Suisse Mortgage Capital Certificates 5.814% 6/15/38 52 54 4 Credit Suisse Mortgage Capital Certificates 5.418% 2/15/39 695 778 4 Credit Suisse Mortgage Capital Certificates 5.419% 2/15/39 400 431 4 Credit Suisse Mortgage Capital Certificates 5.419% 2/15/39 175 171 4 Credit Suisse Mortgage Capital Certificates 5.713% 6/15/39 605 649 4 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 175 172 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 460 505 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 714 744 4 CW Capital Cobalt Ltd. 5.815% 5/15/46 1,000 1,121 4 Discover Card Master Trust 5.650% 12/15/15 1,650 1,742 4 Discover Card Master Trust 5.650% 3/16/20 475 566 4 First Union Commercial Mortgage Trust 6.599% 10/15/35 105 106 4 Ford Credit Auto Owner Trust 2.420% 11/15/14 250 254 4 Ford Credit Auto Owner Trust 2.150% 6/15/15 825 842 4 Ford Credit Auto Owner Trust 1.150% 6/15/17 400 401 4 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 1,205 1,223 4 GE Capital Commercial Mortgage Corp. 5.329% 3/10/44 950 1,067 4 GE Capital Commercial Mortgage Corp. 5.329% 3/10/44 325 331 4 GE Capital Commercial Mortgage Corp. 4.974% 7/10/45 315 351 4 GE Capital Commercial Mortgage Corp. 5.543% 12/10/49 850 933 4 GMAC Commercial Mortgage Securities Inc. 6.700% 4/15/34 4 4 4 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 150 152 4 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 75 79 4 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 30 31 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 1,275 1,354 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 275 290 4 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 370 375 4 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 1,200 1,274 4 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 112 113 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,535 1,673 4 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 275 261 4 Greenwich Capital Commercial Funding Corp. 5.883% 7/10/38 285 324 4 Greenwich Capital Commercial Funding Corp. 5.883% 7/10/38 225 230 4 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 75 73 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,775 1,926 4 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 225 236 4 GS Mortgage Securities Corp. II 5.506% 4/10/38 475 480 4 GS Mortgage Securities Corp. II 5.553% 4/10/38 1,445 1,606 4 GS Mortgage Securities Corp. II 5.622% 4/10/38 250 254 4 GS Mortgage Securities Corp. II 5.396% 8/10/38 1,065 1,140 4 GS Mortgage Securities Corp. II 3.707% 8/10/44 145 152 4 GS Mortgage Securities Corp. II 3.482% 1/10/45 750 768 4 Honda Auto Receivables Owner Trust 1.800% 4/17/17 150 153 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 293 296 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 150 153 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.366% 8/12/37 100 102 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 54 54 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 1,016 1,062 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 410 428 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.575% 6/12/41 1,339 1,451 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 210 222 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.323% 1/12/43 125 129 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 350 393 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.445% 12/12/44 150 154 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.247% 12/15/44 175 190 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.326% 12/15/44 70 71 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.871% 4/15/45 155 134 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.871% 4/15/45 1,020 1,171 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.871% 4/15/45 80 85 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 569 594 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 225 236 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 860 901 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 880 981 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.816% 6/15/49 575 628 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 1,515 1,719 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 515 517 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.891% 2/12/51 175 187 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 1,675 1,896 4 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 1,299 1,380 4 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 575 621 4 LB-UBS Commercial Mortgage Trust 5.150% 4/15/30 665 724 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 1,860 2,074 4 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 125 133 4 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 915 922 4 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 228 233 4 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 825 841 4 LB-UBS Commercial Mortgage Trust 4.685% 7/15/32 75 77 4 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 950 990 4 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 1,815 1,877 4 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 1,370 1,539 4 LB-UBS Commercial Mortgage Trust 5.372% 9/15/39 750 851 4 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 250 266 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 757 850 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 655 722 4 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 250 254 4 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 75 75 4 LB-UBS Commercial Mortgage Trust 6.143% 4/15/41 260 262 4 LB-UBS Commercial Mortgage Trust 6.143% 4/15/41 525 611 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 880 999 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 1,115 1,171 4 Merrill Lynch Mortgage Trust 5.107% 7/12/38 140 149 4 Merrill Lynch Mortgage Trust 5.660% 5/12/39 100 105 4 Merrill Lynch Mortgage Trust 5.660% 5/12/39 1,210 1,394 4 Merrill Lynch Mortgage Trust 4.747% 6/12/43 610 669 4 Merrill Lynch Mortgage Trust 5.782% 8/12/43 245 255 4 Merrill Lynch Mortgage Trust 5.291% 1/12/44 1,985 2,245 4 Merrill Lynch Mortgage Trust 5.840% 6/12/50 1,795 2,021 4 Merrill Lynch Mortgage Trust 5.425% 2/12/51 223 227 4 Merrill Lynch Mortgage Trust 5.690% 2/12/51 750 857 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.898% 6/12/46 900 1,040 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 160 164 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 1,685 1,809 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 582 585 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 355 387 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.204% 12/12/49 275 268 4 Morgan Stanley Capital I 4.970% 4/14/40 1,190 1,259 4 Morgan Stanley Capital I 5.110% 6/15/40 950 1,011 4 Morgan Stanley Capital I 5.270% 6/13/41 400 423 4 Morgan Stanley Capital I 5.813% 8/12/41 110 120 4 Morgan Stanley Capital I 5.328% 11/12/41 740 835 4 Morgan Stanley Capital I 5.360% 11/12/41 375 380 4 Morgan Stanley Capital I 4.780% 12/13/41 250 271 4 Morgan Stanley Capital I 4.840% 12/13/41 65 65 4 Morgan Stanley Capital I 4.970% 12/15/41 805 840 4 Morgan Stanley Capital I 5.168% 1/14/42 425 464 4 Morgan Stanley Capital I 5.640% 6/11/42 300 321 4 Morgan Stanley Capital I 5.640% 6/11/42 1,195 1,397 4 Morgan Stanley Capital I 4.989% 8/13/42 1,715 1,895 4 Morgan Stanley Capital I 5.073% 8/13/42 180 179 4 Morgan Stanley Capital I 5.230% 9/15/42 1,455 1,642 4 Morgan Stanley Capital I 5.730% 10/15/42 855 968 4 Morgan Stanley Capital I 5.735% 10/15/42 30 32 4 Morgan Stanley Capital I 5.735% 10/15/42 200 195 4 Morgan Stanley Capital I 5.201% 11/14/42 900 1,008 4 Morgan Stanley Capital I 6.278% 1/11/43 635 761 4 Morgan Stanley Capital I 5.332% 12/15/43 675 766 4 Morgan Stanley Capital I 5.418% 3/12/44 575 652 4 Morgan Stanley Capital I 5.467% 3/12/44 375 393 4 Morgan Stanley Capital I 5.773% 7/12/44 250 274 4 Morgan Stanley Capital I 5.793% 7/12/44 225 222 4 Morgan Stanley Capital I 3.244% 3/15/45 650 649 4 Morgan Stanley Capital I 4.660% 9/13/45 604 630 4 Morgan Stanley Capital I 4.985% 6/12/47 180 182 4 Morgan Stanley Capital I 5.654% 4/15/49 75 80 4 Morgan Stanley Capital I 5.692% 4/15/49 1,475 1,622 4 Morgan Stanley Capital I 5.544% 11/12/49 275 296 4 Morgan Stanley Capital I 5.809% 12/12/49 1,430 1,640 4 Morgan Stanley Capital I 6.108% 12/12/49 225 239 4 Morgan Stanley Capital I 5.090% 10/12/52 163 162 4 Morgan Stanley Capital I 5.204% 10/12/52 550 583 4 Morgan Stanley Capital I 4.770% 7/15/56 170 171 4 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 1,375 1,403 4 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 790 803 4 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 194 196 7 Northern Rock Asset Management plc 5.625% 6/22/17 500 533 4 PSE&G Transition Funding LLC 6.890% 12/15/17 2,000 2,353 7 Royal Bank of Canada 3.125% 4/14/15 425 449 4 TIAA Seasoned Commercial Mortgage Trust 5.656% 8/15/39 160 169 4 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 150 156 4 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 550 575 4 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 436 458 4 Wachovia Bank Commercial Mortgage Trust 5.317% 7/15/41 850 908 4 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 1,150 1,208 4 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 400 439 4 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 125 127 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 735 817 4 Wachovia Bank Commercial Mortgage Trust 5.737% 5/15/43 800 912 4 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 1,050 1,156 4 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 65 70 4 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 150 146 4 Wachovia Bank Commercial Mortgage Trust 5.205% 10/15/44 1,035 1,147 4 Wachovia Bank Commercial Mortgage Trust 5.205% 10/15/44 60 61 4 Wachovia Bank Commercial Mortgage Trust 5.271% 12/15/44 1,550 1,735 4 Wachovia Bank Commercial Mortgage Trust 5.321% 12/15/44 50 54 4 Wachovia Bank Commercial Mortgage Trust 5.968% 6/15/45 121 128 4 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 950 1,072 4 Wachovia Bank Commercial Mortgage Trust 5.679% 10/15/48 455 497 4 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 1,500 1,607 4 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 375 386 4 WF-RBS Commercial Mortgage Trust 3.440% 4/15/45 450 454 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $148,519) Corporate Bonds (8.2%) Finance (2.8%) Banking (1.9%) Abbey National Treasury Services plc 2.875% 4/25/14 725 722 Abbey National Treasury Services plc 4.000% 4/27/16 665 662 American Express Bank FSB 6.000% 9/13/17 225 263 American Express Centurion Bank 5.950% 6/12/17 75 87 American Express Centurion Bank 6.000% 9/13/17 1,750 2,044 American Express Co. 7.250% 5/20/14 425 477 American Express Co. 5.500% 9/12/16 350 395 American Express Co. 6.150% 8/28/17 535 629 American Express Co. 7.000% 3/19/18 1,175 1,441 American Express Co. 8.125% 5/20/19 1,280 1,672 American Express Co. 8.150% 3/19/38 90 132 4 American Express Co. 6.800% 9/1/66 450 460 American Express Credit Corp. 5.875% 5/2/13 410 431 American Express Credit Corp. 7.300% 8/20/13 1,200 1,298 American Express Credit Corp. 5.125% 8/25/14 685 745 American Express Credit Corp. 2.750% 9/15/15 985 1,022 American Express Credit Corp. 2.800% 9/19/16 425 436 American Express Credit Corp. 2.375% 3/24/17 825 829 Banco Santander Chile 2.875% 11/13/12 200 200 BanColombia SA 4.250% 1/12/16 525 549 Bank of America Corp. 4.900% 5/1/13 350 360 Bank of America Corp. 7.375% 5/15/14 1,025 1,112 Bank of America Corp. 5.125% 11/15/14 1,340 1,401 Bank of America Corp. 4.500% 4/1/15 1,580 1,636 Bank of America Corp. 3.700% 9/1/15 330 333 Bank of America Corp. 5.250% 12/1/15 275 287 Bank of America Corp. 3.625% 3/17/16 275 274 Bank of America Corp. 3.750% 7/12/16 1,030 1,034 Bank of America Corp. 6.500% 8/1/16 1,370 1,503 Bank of America Corp. 5.750% 8/15/16 275 287 Bank of America Corp. 7.800% 9/15/16 300 335 Bank of America Corp. 5.625% 10/14/16 75 80 Bank of America Corp. 5.420% 3/15/17 775 789 Bank of America Corp. 3.875% 3/22/17 750 752 Bank of America Corp. 6.000% 9/1/17 250 271 Bank of America Corp. 5.750% 12/1/17 495 529 Bank of America Corp. 5.650% 5/1/18 4,450 4,737 Bank of America Corp. 7.625% 6/1/19 605 697 Bank of America Corp. 5.625% 7/1/20 1,060 1,103 Bank of America Corp. 5.875% 1/5/21 145 153 Bank of America Corp. 5.000% 5/13/21 205 205 Bank of America Corp. 5.700% 1/24/22 500 529 Bank of America Corp. 5.875% 2/7/42 1,150 1,143 Bank of America NA 5.300% 3/15/17 325 339 Bank of America NA 6.100% 6/15/17 350 375 Bank of America NA 6.000% 10/15/36 350 348 Bank of Montreal 2.125% 6/28/13 810 826 Bank of Montreal 2.500% 1/11/17 775 790 Bank of New York Mellon Corp. 4.300% 5/15/14 455 487 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,260 Bank of New York Mellon Corp. 2.500% 1/15/16 450 461 Bank of New York Mellon Corp. 2.300% 7/28/16 205 209 Bank of New York Mellon Corp. 2.400% 1/17/17 300 307 Bank of New York Mellon Corp. 5.450% 5/15/19 350 404 Bank of New York Mellon Corp. 4.600% 1/15/20 400 443 Bank of New York Mellon Corp. 3.550% 9/23/21 250 255 Bank of Nova Scotia 2.375% 12/17/13 1,175 1,208 Bank of Nova Scotia 1.850% 1/12/15 715 731 Bank of Nova Scotia 3.400% 1/22/15 185 196 Bank of Nova Scotia 2.050% 10/7/15 125 129 Bank of Nova Scotia 2.900% 3/29/16 105 110 Bank of Nova Scotia 2.550% 1/12/17 250 257 Bank of Nova Scotia 4.375% 1/13/21 105 114 Bank One Corp. 4.900% 4/30/15 475 509 Barclays Bank plc 5.200% 7/10/14 1,480 1,568 Barclays Bank plc 2.750% 2/23/15 125 126 Barclays Bank plc 3.900% 4/7/15 105 110 Barclays Bank plc 5.000% 9/22/16 385 415 Barclays Bank plc 6.750% 5/22/19 1,385 1,601 Barclays Bank plc 5.125% 1/8/20 1,585 1,668 Barclays Bank plc 5.140% 10/14/20 105 101 BB&T Corp. 2.050% 4/28/14 920 937 BB&T Corp. 5.700% 4/30/14 360 394 BB&T Corp. 5.200% 12/23/15 205 226 BB&T Corp. 3.200% 3/15/16 185 194 BB&T Corp. 3.950% 4/29/16 1,250 1,353 BB&T Corp. 2.150% 3/22/17 450 448 BB&T Corp. 6.850% 4/30/19 275 338 BBVA US Senior SAU 3.250% 5/16/14 275 274 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,771 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,085 Bear Stearns Cos. LLC 6.400% 10/2/17 300 350 Bear Stearns Cos. LLC 7.250% 2/1/18 795 961 BNP Paribas SA 3.250% 3/11/15 670 678 BNP Paribas SA 3.600% 2/23/16 855 864 BNP Paribas SA 5.000% 1/15/21 2,185 2,205 Branch Banking & Trust Co. 5.625% 9/15/16 100 113 Canadian Imperial Bank of Commerce 1.450% 9/13/13 535 540 Canadian Imperial Bank of Commerce 2.350% 12/11/15 95 98 Capital One Bank USA NA 8.800% 7/15/19 1,575 1,929 Capital One Financial Corp. 7.375% 5/23/14 105 116 Capital One Financial Corp. 2.125% 7/15/14 830 834 Capital One Financial Corp. 5.500% 6/1/15 225 246 Capital One Financial Corp. 3.150% 7/15/16 805 823 Capital One Financial Corp. 6.150% 9/1/16 175 193 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 205 242 Capital One Financial Corp. 4.750% 7/15/21 280 295 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,926 Citigroup Inc. 5.500% 4/11/13 2,380 2,470 Citigroup Inc. 6.500% 8/19/13 1,055 1,117 Citigroup Inc. 6.000% 12/13/13 775 819 Citigroup Inc. 5.125% 5/5/14 100 105 Citigroup Inc. 6.375% 8/12/14 1,765 1,913 Citigroup Inc. 5.000% 9/15/14 3,755 3,883 Citigroup Inc. 5.500% 10/15/14 1,140 1,223 Citigroup Inc. 6.010% 1/15/15 265 288 Citigroup Inc. 2.650% 3/2/15 675 674 Citigroup Inc. 4.750% 5/19/15 265 279 Citigroup Inc. 4.587% 12/15/15 1,285 1,351 Citigroup Inc. 5.300% 1/7/16 275 296 Citigroup Inc. 3.953% 6/15/16 435 447 Citigroup Inc. 5.850% 8/2/16 185 202 Citigroup Inc. 4.450% 1/10/17 1,800 1,883 Citigroup Inc. 5.500% 2/15/17 115 120 Citigroup Inc. 6.125% 11/21/17 1,590 1,776 Citigroup Inc. 6.125% 5/15/18 1,580 1,757 Citigroup Inc. 8.500% 5/22/19 225 277 Citigroup Inc. 5.375% 8/9/20 445 476 Citigroup Inc. 5.875% 2/22/33 320 303 Citigroup Inc. 6.000% 10/31/33 625 597 Citigroup Inc. 5.850% 12/11/34 295 305 Citigroup Inc. 6.125% 8/25/36 565 539 Citigroup Inc. 5.875% 5/29/37 225 232 Citigroup Inc. 6.875% 3/5/38 2,183 2,512 Citigroup Inc. 8.125% 7/15/39 1,125 1,457 Citigroup Inc. 5.875% 1/30/42 125 129 Comerica Bank 5.200% 8/22/17 300 329 Comerica Inc. 3.000% 9/16/15 375 389 Commonwealth Bank of Australia 1.950% 3/16/15 800 806 Compass Bank 6.400% 10/1/17 150 155 Compass Bank 5.900% 4/1/26 225 204 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 420 423 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 525 536 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,611 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,186 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 138 Credit Suisse 5.000% 5/15/13 1,075 1,116 Credit Suisse 2.200% 1/14/14 1,175 1,186 Credit Suisse 5.500% 5/1/14 1,110 1,192 Credit Suisse 3.500% 3/23/15 2,515 2,616 Credit Suisse 6.000% 2/15/18 910 983 Credit Suisse 5.300% 8/13/19 650 714 Credit Suisse 5.400% 1/14/20 425 440 Credit Suisse 4.375% 8/5/20 1,165 1,211 Credit Suisse USA Inc. 5.125% 1/15/14 50 53 Credit Suisse USA Inc. 4.875% 1/15/15 235 255 Credit Suisse USA Inc. 5.375% 3/2/16 145 161 Credit Suisse USA Inc. 5.850% 8/16/16 750 845 Credit Suisse USA Inc. 7.125% 7/15/32 665 804 Deutsche Bank AG 4.875% 5/20/13 1,285 1,333 Deutsche Bank AG 3.875% 8/18/14 105 110 Deutsche Bank AG 3.450% 3/30/15 500 519 Deutsche Bank AG 3.250% 1/11/16 805 823 Deutsche Bank AG 6.000% 9/1/17 1,185 1,344 Deutsche Bank Financial LLC 5.375% 3/2/15 900 930 Discover Bank 7.000% 4/15/20 250 287 Fifth Third Bancorp 6.250% 5/1/13 1,085 1,142 Fifth Third Bancorp 3.500% 3/15/22 825 803 Fifth Third Bancorp 8.250% 3/1/38 910 1,206 Fifth Third Bank 4.750% 2/1/15 325 347 First Horizon National Corp. 5.375% 12/15/15 1,050 1,115 First Niagara Financial Group Inc. 6.750% 3/19/20 75 82 First Niagara Financial Group Inc. 7.250% 12/15/21 65 70 First Tennessee Bank NA 5.050% 1/15/15 325 333 Goldman Sachs Capital I 6.345% 2/15/34 1,400 1,327 Goldman Sachs Group Inc. 4.750% 7/15/13 2,250 2,328 Goldman Sachs Group Inc. 5.250% 10/15/13 1,365 1,428 Goldman Sachs Group Inc. 5.150% 1/15/14 700 736 Goldman Sachs Group Inc. 6.000% 5/1/14 1,555 1,663 Goldman Sachs Group Inc. 5.000% 10/1/14 1,175 1,242 Goldman Sachs Group Inc. 5.125% 1/15/15 910 969 Goldman Sachs Group Inc. 3.700% 8/1/15 390 397 Goldman Sachs Group Inc. 5.350% 1/15/16 800 853 Goldman Sachs Group Inc. 3.625% 2/7/16 1,865 1,865 Goldman Sachs Group Inc. 5.750% 10/1/16 870 941 Goldman Sachs Group Inc. 5.625% 1/15/17 830 875 Goldman Sachs Group Inc. 6.250% 9/1/17 645 708 Goldman Sachs Group Inc. 5.950% 1/18/18 1,485 1,599 Goldman Sachs Group Inc. 6.150% 4/1/18 100 108 Goldman Sachs Group Inc. 7.500% 2/15/19 370 422 Goldman Sachs Group Inc. 5.375% 3/15/20 785 795 Goldman Sachs Group Inc. 6.000% 6/15/20 1,800 1,892 Goldman Sachs Group Inc. 5.250% 7/27/21 500 494 Goldman Sachs Group Inc. 5.750% 1/24/22 1,075 1,106 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,464 Goldman Sachs Group Inc. 6.125% 2/15/33 1,995 1,971 Goldman Sachs Group Inc. 6.450% 5/1/36 450 435 Goldman Sachs Group Inc. 6.750% 10/1/37 1,345 1,309 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,060 7 HBOS plc 6.750% 5/21/18 425 394 HSBC Bank USA NA 4.625% 4/1/14 1,105 1,161 HSBC Bank USA NA 4.875% 8/24/20 675 691 HSBC Bank USA NA 5.875% 11/1/34 675 708 HSBC Bank USA NA 5.625% 8/15/35 625 632 HSBC Bank USA NA 7.000% 1/15/39 300 351 HSBC Holdings plc 5.100% 4/5/21 1,310 1,417 HSBC Holdings plc 4.875% 1/14/22 225 239 HSBC Holdings plc 4.000% 3/30/22 700 695 HSBC Holdings plc 7.625% 5/17/32 400 447 HSBC Holdings plc 7.350% 11/27/32 400 433 HSBC Holdings plc 6.500% 5/2/36 385 430 HSBC Holdings plc 6.500% 9/15/37 1,285 1,439 HSBC Holdings plc 6.800% 6/1/38 75 86 HSBC Holdings plc 6.100% 1/14/42 200 235 HSBC USA Inc. 2.375% 2/13/15 300 302 HSBC USA Inc. 5.000% 9/27/20 145 147 Huntington Bancshares Inc. 7.000% 12/15/20 450 509 4 JP Morgan Chase Capital XVIII 6.950% 8/1/66 600 605 4 JP Morgan Chase Capital XX 6.550% 9/15/66 600 595 4 JP Morgan Chase Capital XXII 6.450% 1/15/87 895 895 JP Morgan Chase Capital XXV 6.800% 10/1/37 1,185 1,177 JPMorgan Chase & Co. 4.750% 5/1/13 1,690 1,759 JPMorgan Chase & Co. 1.650% 9/30/13 265 268 JPMorgan Chase & Co. 2.050% 1/24/14 260 265 JPMorgan Chase & Co. 4.650% 6/1/14 1,410 1,503 JPMorgan Chase & Co. 5.125% 9/15/14 1,600 1,715 JPMorgan Chase & Co. 3.700% 1/20/15 925 973 JPMorgan Chase & Co. 1.875% 3/20/15 1,250 1,252 JPMorgan Chase & Co. 3.400% 6/24/15 1,615 1,687 JPMorgan Chase & Co. 5.150% 10/1/15 1,230 1,344 JPMorgan Chase & Co. 3.450% 3/1/16 725 756 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,086 JPMorgan Chase & Co. 6.000% 1/15/18 840 971 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,648 JPMorgan Chase & Co. 4.400% 7/22/20 905 940 JPMorgan Chase & Co. 4.250% 10/15/20 175 178 JPMorgan Chase & Co. 4.625% 5/10/21 185 193 JPMorgan Chase & Co. 4.350% 8/15/21 2,430 2,484 JPMorgan Chase & Co. 4.500% 1/24/22 650 674 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,263 JPMorgan Chase & Co. 5.500% 10/15/40 1,100 1,189 JPMorgan Chase & Co. 5.600% 7/15/41 1,050 1,138 JPMorgan Chase & Co. 5.400% 1/6/42 400 424 JPMorgan Chase Bank NA 5.875% 6/13/16 725 802 JPMorgan Chase Bank NA 6.000% 10/1/17 460 526 KeyBank NA 5.800% 7/1/14 150 162 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 329 KeyCorp 6.500% 5/14/13 50 53 KeyCorp 5.100% 3/24/21 1,310 1,444 Lloyds TSB Bank plc 4.875% 1/21/16 555 575 Lloyds TSB Bank plc 4.200% 3/28/17 400 402 Lloyds TSB Bank plc 6.375% 1/21/21 1,900 2,039 M&I Marshall & Ilsley Bank 4.850% 6/16/15 375 401 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 688 MBNA Corp. 5.000% 6/15/15 400 416 Mellon Funding Corp. 5.000% 12/1/14 250 272 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 988 Merrill Lynch & Co. Inc. 5.000% 2/3/14 1,075 1,111 Merrill Lynch & Co. Inc. 5.450% 7/15/14 310 325 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,304 Merrill Lynch & Co. Inc. 6.050% 5/16/16 1,095 1,141 Merrill Lynch & Co. Inc. 5.700% 5/2/17 715 732 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,370 1,495 Merrill Lynch & Co. Inc. 6.875% 4/25/18 2,030 2,254 Merrill Lynch & Co. Inc. 6.220% 9/15/26 395 401 Merrill Lynch & Co. Inc. 6.110% 1/29/37 535 506 Merrill Lynch & Co. Inc. 7.750% 5/14/38 2,215 2,424 Morgan Stanley 2.875% 1/24/14 75 75 Morgan Stanley 4.750% 4/1/14 1,570 1,592 Morgan Stanley 6.000% 5/13/14 1,050 1,100 Morgan Stanley 2.875% 7/28/14 125 124 Morgan Stanley 4.200% 11/20/14 1,325 1,336 Morgan Stanley 4.100% 1/26/15 975 977 Morgan Stanley 6.000% 4/28/15 115 120 Morgan Stanley 5.375% 10/15/15 1,165 1,203 Morgan Stanley 3.450% 11/2/15 2,000 1,957 Morgan Stanley 3.800% 4/29/16 2,135 2,078 Morgan Stanley 5.750% 10/18/16 425 443 Morgan Stanley 5.450% 1/9/17 1,385 1,418 Morgan Stanley 4.750% 3/22/17 1,000 998 Morgan Stanley 5.550% 4/27/17 250 257 Morgan Stanley 5.950% 12/28/17 1,110 1,147 Morgan Stanley 6.625% 4/1/18 1,735 1,826 Morgan Stanley 7.300% 5/13/19 1,390 1,496 Morgan Stanley 5.625% 9/23/19 1,715 1,691 Morgan Stanley 5.500% 1/26/20 525 512 Morgan Stanley 5.500% 7/24/20 650 635 Morgan Stanley 5.750% 1/25/21 1,210 1,188 Morgan Stanley 7.250% 4/1/32 705 771 National Australia Bank 2.000% 3/9/15 450 450 National Australia Bank 2.750% 3/9/17 425 422 National City Corp. 4.900% 1/15/15 500 547 National City Corp. 6.875% 5/15/19 310 360 Northern Trust Co. 6.500% 8/15/18 75 92 Northern Trust Corp. 5.500% 8/15/13 100 106 Northern Trust Corp. 4.625% 5/1/14 125 134 PNC Bank NA 4.875% 9/21/17 525 571 PNC Bank NA 6.000% 12/7/17 350 400 PNC Funding Corp. 3.000% 5/19/14 105 109 PNC Funding Corp. 3.625% 2/8/15 165 176 PNC Funding Corp. 5.250% 11/15/15 375 416 PNC Funding Corp. 2.700% 9/19/16 105 108 PNC Funding Corp. 6.700% 6/10/19 50 61 PNC Funding Corp. 5.125% 2/8/20 825 933 PNC Funding Corp. 4.375% 8/11/20 800 867 PNC Funding Corp. 3.300% 3/8/22 1,900 1,868 Royal Bank of Canada 2.100% 7/29/13 750 765 Royal Bank of Canada 1.450% 10/30/14 140 142 Royal Bank of Canada 1.150% 3/13/15 325 324 Royal Bank of Canada 2.625% 12/15/15 600 627 Royal Bank of Canada 2.875% 4/19/16 125 131 Royal Bank of Canada 2.300% 7/20/16 1,045 1,070 Royal Bank of Scotland Group plc 6.400% 10/21/19 595 625 Royal Bank of Scotland plc 3.400% 8/23/13 355 360 Royal Bank of Scotland plc 3.250% 1/11/14 650 660 7 Royal Bank of Scotland plc 4.875% 8/25/14 700 727 Royal Bank of Scotland plc 4.875% 3/16/15 1,260 1,306 Royal Bank of Scotland plc 3.950% 9/21/15 205 207 Royal Bank of Scotland plc 4.375% 3/16/16 495 508 Royal Bank of Scotland plc 5.625% 8/24/20 870 903 Royal Bank of Scotland plc 6.125% 1/11/21 820 877 Santander Holdings USA Inc. 4.625% 4/19/16 450 456 Santander UK plc 7.950% 10/26/29 400 408 SouthTrust Corp. 5.800% 6/15/14 300 324 State Street Bank and Trust Co. 5.300% 1/15/16 300 333 State Street Corp. 2.875% 3/7/16 515 537 State Street Corp. 4.956% 3/15/18 200 209 State Street Corp. 4.375% 3/7/21 615 676 SunTrust Bank 7.250% 3/15/18 75 86 SunTrust Banks Inc. 3.600% 4/15/16 940 970 SunTrust Banks Inc. 3.500% 1/20/17 380 386 Svenska Handelsbanken AB 2.875% 4/4/17 600 600 Toronto-Dominion Bank 1.375% 7/14/14 170 173 Toronto-Dominion Bank 2.500% 7/14/16 260 268 Toronto-Dominion Bank 2.375% 10/19/16 630 645 UBS AG 2.250% 8/12/13 1,185 1,192 UBS AG 2.250% 1/28/14 300 301 UBS AG 3.875% 1/15/15 410 427 UBS AG 7.000% 10/15/15 750 810 UBS AG 5.875% 7/15/16 205 216 UBS AG 7.375% 6/15/17 200 223 UBS AG 5.875% 12/20/17 1,940 2,148 UBS AG 5.750% 4/25/18 235 257 UBS AG 4.875% 8/4/20 725 751 4 UBS Preferred Funding Trust V 6.243% 5/29/49 105 101 UFJ Finance Aruba AEC 6.750% 7/15/13 500 532 Union Bank NA 5.950% 5/11/16 450 482 UnionBanCal Corp. 5.250% 12/16/13 150 158 US Bancorp 2.000% 6/14/13 255 259 US Bancorp 1.125% 10/30/13 250 251 US Bancorp 4.200% 5/15/14 725 775 US Bancorp 3.150% 3/4/15 100 106 US Bancorp 2.450% 7/27/15 145 150 US Bancorp 3.442% 2/1/16 1,680 1,729 US Bancorp 4.125% 5/24/21 915 984 US Bancorp 3.000% 3/15/22 575 566 US Bank NA 6.300% 2/4/14 250 274 US Bank NA 4.950% 10/30/14 425 465 USB Capital XIII Trust 6.625% 12/15/39 125 125 Wachovia Bank NA 4.800% 11/1/14 500 536 Wachovia Bank NA 4.875% 2/1/15 1,030 1,109 Wachovia Bank NA 6.000% 11/15/17 250 287 Wachovia Bank NA 5.850% 2/1/37 425 460 Wachovia Bank NA 6.600% 1/15/38 605 715 Wachovia Corp. 4.875% 2/15/14 345 365 Wachovia Corp. 5.250% 8/1/14 510 549 Wachovia Corp. 5.625% 10/15/16 500 557 Wachovia Corp. 5.750% 6/15/17 300 347 Wachovia Corp. 5.750% 2/1/18 410 474 Wachovia Corp. 7.500% 4/15/35 150 178 Wachovia Corp. 5.500% 8/1/35 200 203 Wachovia Corp. 6.550% 10/15/35 100 110 Wells Fargo & Co. 4.950% 10/16/13 480 506 Wells Fargo & Co. 3.750% 10/1/14 905 958 Wells Fargo & Co. 1.250% 2/13/15 1,550 1,543 Wells Fargo & Co. 3.625% 4/15/15 400 426 Wells Fargo & Co. 3.676% 6/15/16 580 621 Wells Fargo & Co. 5.125% 9/15/16 740 817 Wells Fargo & Co. 2.625% 12/15/16 575 588 Wells Fargo & Co. 5.625% 12/11/17 1,685 1,956 Wells Fargo & Co. 4.600% 4/1/21 3,410 3,632 Wells Fargo & Co. 3.500% 3/8/22 350 343 Wells Fargo Bank NA 4.750% 2/9/15 2,460 2,646 Wells Fargo Bank NA 5.750% 5/16/16 250 278 Wells Fargo Bank NA 5.950% 8/26/36 550 598 4 Wells Fargo Capital X 5.950% 12/1/86 425 427 Westpac Banking Corp. 1.850% 12/9/13 585 591 Westpac Banking Corp. 4.200% 2/27/15 1,425 1,527 Westpac Banking Corp. 3.000% 8/4/15 375 388 Westpac Banking Corp. 3.000% 12/9/15 515 534 Westpac Banking Corp. 4.875% 11/19/19 930 1,002 Zions Bancorporation 4.500% 3/27/17 50 50 Brokerage (0.0%) Ameriprise Financial Inc. 5.650% 11/15/15 525 592 Ameriprise Financial Inc. 7.300% 6/28/19 450 545 BlackRock Inc. 3.500% 12/10/14 175 187 BlackRock Inc. 6.250% 9/15/17 300 362 BlackRock Inc. 5.000% 12/10/19 475 541 BlackRock Inc. 4.250% 5/24/21 50 54 Charles Schwab Corp. 4.950% 6/1/14 625 676 Franklin Resources Inc. 2.000% 5/20/13 325 330 Franklin Resources Inc. 3.125% 5/20/15 200 209 Franklin Resources Inc. 4.625% 5/20/20 100 109 GFI Group Inc. 8.375% 7/19/18 75 72 Jefferies Group Inc. 3.875% 11/9/15 125 123 Jefferies Group Inc. 5.125% 4/13/18 320 310 Jefferies Group Inc. 8.500% 7/15/19 655 727 Jefferies Group Inc. 6.875% 4/15/21 305 307 Jefferies Group Inc. 6.250% 1/15/36 20 18 Lazard Group LLC 6.850% 6/15/17 450 494 Nomura Holdings Inc. 5.000% 3/4/15 375 390 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,011 Nomura Holdings Inc. 6.700% 3/4/20 225 243 Raymond James Financial Inc. 4.250% 4/15/16 100 103 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 160 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 110 Finance Companies (0.3%) General Electric Capital Corp. 2.800% 1/8/13 2,525 2,569 General Electric Capital Corp. 4.800% 5/1/13 1,960 2,044 General Electric Capital Corp. 2.100% 1/7/14 125 128 General Electric Capital Corp. 5.900% 5/13/14 4,075 4,477 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,583 General Electric Capital Corp. 5.650% 6/9/14 150 164 General Electric Capital Corp. 3.750% 11/14/14 300 318 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,263 General Electric Capital Corp. 2.950% 5/9/16 325 340 General Electric Capital Corp. 3.350% 10/17/16 150 159 General Electric Capital Corp. 5.375% 10/20/16 750 858 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,896 General Electric Capital Corp. 5.625% 5/1/18 800 926 General Electric Capital Corp. 6.000% 8/7/19 625 730 General Electric Capital Corp. 5.500% 1/8/20 125 142 General Electric Capital Corp. 5.550% 5/4/20 325 372 General Electric Capital Corp. 4.375% 9/16/20 175 186 General Electric Capital Corp. 5.300% 2/11/21 1,520 1,645 General Electric Capital Corp. 4.650% 10/17/21 1,060 1,127 General Electric Capital Corp. 6.750% 3/15/32 4,190 5,008 General Electric Capital Corp. 5.875% 1/14/38 1,385 1,515 General Electric Capital Corp. 6.875% 1/10/39 3,935 4,842 4 General Electric Capital Corp. 6.375% 11/15/67 965 978 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 325 303 HSBC Finance Corp. 4.750% 7/15/13 185 191 HSBC Finance Corp. 5.250% 1/15/14 650 684 HSBC Finance Corp. 5.250% 4/15/15 150 161 HSBC Finance Corp. 5.000% 6/30/15 830 886 HSBC Finance Corp. 5.500% 1/19/16 275 298 HSBC Finance Corp. 6.676% 1/15/21 2,611 2,785 SLM Corp. 5.000% 10/1/13 505 518 SLM Corp. 5.000% 4/15/15 25 26 SLM Corp. 6.250% 1/25/16 1,815 1,886 SLM Corp. 6.000% 1/25/17 150 156 SLM Corp. 8.450% 6/15/18 905 1,013 SLM Corp. 8.000% 3/25/20 630 680 SLM Corp. 7.250% 1/25/22 50 52 SLM Corp. 5.625% 8/1/33 805 684 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 100 ACE INA Holdings Inc. 5.600% 5/15/15 125 141 ACE INA Holdings Inc. 2.600% 11/23/15 290 302 ACE INA Holdings Inc. 5.700% 2/15/17 200 234 ACE INA Holdings Inc. 5.900% 6/15/19 715 852 AEGON Funding Co. LLC 5.750% 12/15/20 664 703 Aegon NV 4.750% 6/1/13 75 77 Aetna Inc. 6.000% 6/15/16 525 605 Aetna Inc. 6.500% 9/15/18 175 215 Aetna Inc. 3.950% 9/1/20 75 79 Aetna Inc. 4.125% 6/1/21 320 341 Aetna Inc. 6.625% 6/15/36 200 248 Aetna Inc. 6.750% 12/15/37 275 348 Aflac Inc. 2.650% 2/15/17 275 278 Aflac Inc. 8.500% 5/15/19 225 292 Aflac Inc. 4.000% 2/15/22 125 126 Aflac Inc. 6.900% 12/17/39 75 89 Aflac Inc. 6.450% 8/15/40 300 333 Alleghany Corp. 5.625% 9/15/20 100 104 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 997 Allstate Corp. 6.200% 5/16/14 105 117 Allstate Corp. 5.000% 8/15/14 350 381 Allstate Corp. 7.450% 5/16/19 310 388 Allstate Corp. 6.125% 12/15/32 250 286 Allstate Corp. 5.550% 5/9/35 205 223 Allstate Corp. 5.200% 1/15/42 850 887 4 Allstate Corp. 6.500% 5/15/57 200 197 4 Allstate Corp. 6.125% 5/15/67 200 196 Allstate Life Global Funding Trusts 5.375% 4/30/13 185 194 Alterra Finance LLC 6.250% 9/30/20 95 100 American Financial Group Inc. 9.875% 6/15/19 100 124 American International Group Inc. 4.250% 5/15/13 1,775 1,816 American International Group Inc. 4.250% 9/15/14 310 322 American International Group Inc. 4.875% 9/15/16 450 477 American International Group Inc. 5.600% 10/18/16 800 867 American International Group Inc. 5.450% 5/18/17 910 978 American International Group Inc. 8.250% 8/15/18 820 982 American International Group Inc. 6.400% 12/15/20 1,160 1,315 American International Group Inc. 6.250% 5/1/36 400 434 American International Group Inc. 6.250% 3/15/37 250 224 4 American International Group Inc. 8.175% 5/15/68 1,535 1,627 Aon Corp. 3.500% 9/30/15 150 157 Aon Corp. 5.000% 9/30/20 865 952 Aon Corp. 8.205% 1/1/27 100 116 Aon Corp. 6.250% 9/30/40 150 181 Arch Capital Group Ltd. 7.350% 5/1/34 500 583 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 474 Assurant Inc. 5.625% 2/15/14 200 210 Assurant Inc. 6.750% 2/15/34 550 575 AXA SA 8.600% 12/15/30 680 743 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 294 Axis Specialty Finance LLC 5.875% 6/1/20 390 416 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 275 287 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 125 132 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 605 714 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 518 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 152 Berkshire Hathaway Inc. 3.200% 2/11/15 1,375 1,460 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,148 Berkshire Hathaway Inc. 3.400% 1/31/22 50 51 Chubb Corp. 5.750% 5/15/18 310 375 Chubb Corp. 6.000% 5/11/37 375 458 4 Chubb Corp. 6.375% 3/29/67 535 552 Cigna Corp. 2.750% 11/15/16 320 324 Cigna Corp. 4.375% 12/15/20 100 104 Cigna Corp. 4.500% 3/15/21 210 222 Cigna Corp. 4.000% 2/15/22 165 168 Cigna Corp. 6.150% 11/15/36 1,050 1,163 Cigna Corp. 5.875% 3/15/41 235 256 Cigna Corp. 5.375% 2/15/42 190 194 Cincinnati Financial Corp. 6.125% 11/1/34 325 334 CNA Financial Corp. 6.500% 8/15/16 475 531 CNA Financial Corp. 7.350% 11/15/19 460 537 CNA Financial Corp. 5.875% 8/15/20 145 156 Coventry Health Care Inc. 6.300% 8/15/14 575 630 Coventry Health Care Inc. 5.450% 6/15/21 265 291 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 154 Genworth Financial Inc. 4.950% 10/1/15 125 127 Genworth Financial Inc. 8.625% 12/15/16 400 448 Genworth Financial Inc. 7.700% 6/15/20 215 223 Genworth Financial Inc. 7.200% 2/15/21 25 25 Genworth Financial Inc. 7.625% 9/24/21 475 490 Genworth Financial Inc. 6.500% 6/15/34 425 395 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 510 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 160 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 327 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 24 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 248 Humana Inc. 8.150% 6/15/38 325 419 Lincoln National Corp. 8.750% 7/1/19 175 222 Lincoln National Corp. 6.250% 2/15/20 255 290 Lincoln National Corp. 4.200% 3/15/22 325 326 Lincoln National Corp. 6.150% 4/7/36 350 370 Lincoln National Corp. 7.000% 6/15/40 565 658 4 Lincoln National Corp. 7.000% 5/17/66 500 484 Loews Corp. 6.000% 2/1/35 200 218 Manulife Financial Corp. 3.400% 9/17/15 400 414 Manulife Financial Corp. 4.900% 9/17/20 475 491 Markel Corp. 7.125% 9/30/19 125 141 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 658 737 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 593 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 110 MetLife Inc. 2.375% 2/6/14 430 441 MetLife Inc. 5.000% 6/15/15 1,105 1,225 MetLife Inc. 6.750% 6/1/16 105 125 MetLife Inc. 6.817% 8/15/18 105 129 MetLife Inc. 7.717% 2/15/19 105 132 MetLife Inc. 4.750% 2/8/21 380 417 MetLife Inc. 6.375% 6/15/34 580 717 MetLife Inc. 5.875% 2/6/41 440 524 4 MetLife Inc. 6.400% 12/15/66 565 555 7 Metropolitan Life Global Funding I 5.125% 6/10/14 450 486 OneBeacon US Holdings Inc. 5.875% 5/15/13 44 45 PartnerRe Finance B LLC 5.500% 6/1/20 200 207 Principal Financial Group Inc. 7.875% 5/15/14 225 251 Principal Financial Group Inc. 8.875% 5/15/19 410 523 Principal Financial Group Inc. 6.050% 10/15/36 250 261 Principal Life Income Funding Trusts 5.100% 4/15/14 475 506 Progressive Corp. 3.750% 8/23/21 145 154 Progressive Corp. 6.625% 3/1/29 150 179 4 Progressive Corp. 6.700% 6/15/67 425 445 Protective Life Corp. 7.375% 10/15/19 100 111 Protective Life Corp. 8.450% 10/15/39 175 203 Prudential Financial Inc. 4.750% 4/1/14 425 450 Prudential Financial Inc. 5.100% 9/20/14 895 967 Prudential Financial Inc. 6.200% 1/15/15 100 111 Prudential Financial Inc. 5.500% 3/15/16 50 56 Prudential Financial Inc. 6.000% 12/1/17 100 116 Prudential Financial Inc. 7.375% 6/15/19 455 562 Prudential Financial Inc. 5.375% 6/21/20 330 368 Prudential Financial Inc. 5.750% 7/15/33 570 588 Prudential Financial Inc. 5.400% 6/13/35 295 297 Prudential Financial Inc. 5.900% 3/17/36 775 837 Prudential Financial Inc. 5.700% 12/14/36 655 695 Prudential Financial Inc. 6.625% 6/21/40 125 145 Prudential Financial Inc. 5.625% 5/12/41 105 110 4 Reinsurance Group of America Inc. 6.750% 12/15/65 325 299 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 557 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 201 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 500 589 Torchmark Corp. 6.375% 6/15/16 425 471 Transatlantic Holdings Inc. 8.000% 11/30/39 625 713 Travelers Cos. Inc. 6.250% 6/20/16 100 117 Travelers Cos. Inc. 5.800% 5/15/18 910 1,099 Travelers Cos. Inc. 3.900% 11/1/20 530 570 Travelers Cos. Inc. 6.250% 6/15/37 145 179 Travelers Cos. Inc. 5.350% 11/1/40 130 149 UnitedHealth Group Inc. 5.000% 8/15/14 650 712 UnitedHealth Group Inc. 4.875% 3/15/15 250 277 UnitedHealth Group Inc. 1.875% 11/15/16 225 227 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,046 UnitedHealth Group Inc. 6.000% 2/15/18 835 1,010 UnitedHealth Group Inc. 4.700% 2/15/21 165 185 UnitedHealth Group Inc. 3.375% 11/15/21 105 108 UnitedHealth Group Inc. 6.500% 6/15/37 200 248 UnitedHealth Group Inc. 6.625% 11/15/37 325 413 UnitedHealth Group Inc. 6.875% 2/15/38 755 983 UnitedHealth Group Inc. 4.625% 11/15/41 50 50 Unum Group 7.125% 9/30/16 175 200 Unum Group 5.625% 9/15/20 50 53 Validus Holdings Ltd. 8.875% 1/26/40 150 165 WellPoint Inc. 6.000% 2/15/14 525 572 WellPoint Inc. 5.250% 1/15/16 290 324 WellPoint Inc. 5.875% 6/15/17 500 585 WellPoint Inc. 7.000% 2/15/19 145 180 WellPoint Inc. 3.700% 8/15/21 145 150 WellPoint Inc. 5.950% 12/15/34 100 116 WellPoint Inc. 5.850% 1/15/36 150 173 WellPoint Inc. 6.375% 6/15/37 630 768 Willis Group Holdings plc 5.750% 3/15/21 265 283 Willis North America Inc. 6.200% 3/28/17 300 336 Willis North America Inc. 7.000% 9/29/19 700 809 WR Berkley Corp. 5.375% 9/15/20 50 53 XL Group plc 6.375% 11/15/24 100 108 XLIT Ltd. 5.750% 10/1/21 545 596 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 550 583 CME Group Inc. 5.750% 2/15/14 200 218 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 156 NASDAQ OMX Group Inc. 5.550% 1/15/20 450 460 NYSE Euronext 4.800% 6/28/13 220 230 ORIX Corp. 4.710% 4/27/15 800 839 ORIX Corp. 5.000% 1/12/16 245 259 XTRA Finance Corp. 5.150% 4/1/17 575 641 Real Estate Investment Trusts (0.1%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 296 AvalonBay Communities Inc. 5.750% 9/15/16 100 114 Boston Properties LP 3.700% 11/15/18 320 330 Boston Properties LP 5.625% 11/15/20 325 369 Boston Properties LP 4.125% 5/15/21 190 195 Brandywine Operating Partnership LP 5.400% 11/1/14 225 239 Brandywine Operating Partnership LP 7.500% 5/15/15 125 139 Brandywine Operating Partnership LP 6.000% 4/1/16 525 559 Brandywine Operating Partnership LP 4.950% 4/15/18 725 737 Camden Property Trust 5.700% 5/15/17 25 28 CommonWealth REIT 6.250% 8/15/16 700 740 Digital Realty Trust LP 4.500% 7/15/15 75 79 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,223 Duke Realty LP 6.250% 5/15/13 350 367 Duke Realty LP 5.950% 2/15/17 200 223 Duke Realty LP 8.250% 8/15/19 125 154 Duke Realty LP 6.750% 3/15/20 250 292 ERP Operating LP 5.250% 9/15/14 350 377 ERP Operating LP 5.375% 8/1/16 275 305 ERP Operating LP 4.750% 7/15/20 265 282 ERP Operating LP 4.625% 12/15/21 115 121 HCP Inc. 2.700% 2/1/14 495 502 HCP Inc. 3.750% 2/1/16 1,445 1,490 HCP Inc. 6.300% 9/15/16 300 337 HCP Inc. 5.625% 5/1/17 25 27 HCP Inc. 5.375% 2/1/21 360 387 HCP Inc. 6.750% 2/1/41 175 207 Health Care REIT Inc. 3.625% 3/15/16 225 228 Health Care REIT Inc. 6.200% 6/1/16 325 357 Health Care REIT Inc. 4.125% 4/1/19 300 298 Health Care REIT Inc. 6.125% 4/15/20 100 110 Health Care REIT Inc. 4.950% 1/15/21 175 179 Health Care REIT Inc. 5.250% 1/15/22 425 444 Health Care REIT Inc. 6.500% 3/15/41 200 209 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 247 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 148 Hospitality Properties Trust 5.125% 2/15/15 500 520 Kilroy Realty LP 5.000% 11/3/15 150 160 Kilroy Realty LP 4.800% 7/15/18 800 832 Kimco Realty Corp. 5.783% 3/15/16 125 137 Kimco Realty Corp. 5.700% 5/1/17 375 415 Kimco Realty Corp. 6.875% 10/1/19 50 58 Liberty Property LP 5.125% 3/2/15 375 401 Mack-Cali Realty LP 7.750% 8/15/19 100 121 National Retail Properties Inc. 6.875% 10/15/17 25 29 ProLogis LP 4.500% 8/15/17 75 78 ProLogis LP 7.375% 10/30/19 50 59 ProLogis LP 6.625% 12/1/19 100 112 ProLogis LP 6.875% 3/15/20 300 346 Realty Income Corp. 6.750% 8/15/19 935 1,082 Regency Centers LP 5.250% 8/1/15 75 81 Senior Housing Properties Trust 4.300% 1/15/16 75 75 Simon Property Group LP 6.750% 5/15/14 425 466 Simon Property Group LP 4.200% 2/1/15 135 144 Simon Property Group LP 5.750% 12/1/15 325 368 Simon Property Group LP 5.250% 12/1/16 335 377 Simon Property Group LP 2.800% 1/30/17 425 436 Simon Property Group LP 5.875% 3/1/17 650 749 Simon Property Group LP 2.150% 9/15/17 200 197 Simon Property Group LP 6.125% 5/30/18 450 530 Simon Property Group LP 5.650% 2/1/20 700 799 Simon Property Group LP 4.375% 3/1/21 555 589 Simon Property Group LP 4.125% 12/1/21 225 237 Simon Property Group LP 3.375% 3/15/22 250 242 Simon Property Group LP 6.750% 2/1/40 300 366 Simon Property Group LP 4.750% 3/15/42 225 214 Tanger Properties LP 6.150% 11/15/15 400 445 UDR Inc. 4.250% 6/1/18 50 53 UDR Inc. 4.625% 1/10/22 125 129 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 26 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 253 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 136 Washington REIT 4.950% 10/1/20 125 130 Industrial (4.5%) Basic Industry (0.4%) Air Products & Chemicals Inc. 2.000% 8/2/16 275 280 Air Products & Chemicals Inc. 3.000% 11/3/21 190 190 Airgas Inc. 4.500% 9/15/14 100 107 Airgas Inc. 3.250% 10/1/15 225 234 Albemarle Corp. 4.500% 12/15/20 50 53 Alcoa Inc. 5.550% 2/1/17 410 450 Alcoa Inc. 6.150% 8/15/20 810 869 Alcoa Inc. 5.400% 4/15/21 250 258 Alcoa Inc. 5.900% 2/1/27 275 275 Alcoa Inc. 6.750% 1/15/28 1,000 1,038 Alcoa Inc. 5.950% 2/1/37 310 302 Allegheny Technologies Inc. 9.375% 6/1/19 450 569 AngloGold Ashanti Holdings plc 5.375% 4/15/20 240 247 AngloGold Ashanti Holdings plc 6.500% 4/15/40 100 97 ArcelorMittal 5.375% 6/1/13 925 959 ArcelorMittal 9.000% 2/15/15 1,075 1,236 ArcelorMittal 3.750% 2/25/15 975 989 ArcelorMittal 3.750% 8/5/15 125 127 ArcelorMittal 3.750% 3/1/16 125 125 ArcelorMittal 6.125% 6/1/18 1,625 1,712 ArcelorMittal 9.850% 6/1/19 275 330 ArcelorMittal 5.250% 8/5/20 150 149 ArcelorMittal 5.500% 3/1/21 100 98 ArcelorMittal 6.250% 2/25/22 400 404 ArcelorMittal 7.000% 10/15/39 1,400 1,335 ArcelorMittal 6.750% 3/1/41 1,085 1,009 Barrick Gold Corp. 1.750% 5/30/14 50 51 Barrick Gold Corp. 2.900% 5/30/16 295 308 Barrick Gold Corp. 6.950% 4/1/19 350 429 7 Barrick Gold Corp. 3.850% 4/1/22 100 99 7 Barrick Gold Corp. 5.250% 4/1/42 300 295 Barrick Gold Finance Co. 4.875% 11/15/14 825 899 Barrick North America Finance LLC 6.800% 9/15/18 25 31 Barrick North America Finance LLC 4.400% 5/30/21 915 963 Barrick North America Finance LLC 7.500% 9/15/38 25 32 Barrick North America Finance LLC 5.700% 5/30/41 750 822 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 300 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 950 957 BHP Billiton Finance USA Ltd. 1.000% 2/24/15 1,250 1,248 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 350 354 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 300 298 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 408 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 250 310 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 100 101 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 511 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 800 747 Carpenter Technology Corp. 5.200% 7/15/21 575 576 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 834 7 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 206 Cliffs Natural Resources Inc. 5.900% 3/15/20 350 387 Cliffs Natural Resources Inc. 4.875% 4/1/21 610 633 Cliffs Natural Resources Inc. 6.250% 10/1/40 375 397 Cytec Industries Inc. 8.950% 7/1/17 75 93 Dow Chemical Co. 7.600% 5/15/14 650 735 Dow Chemical Co. 5.900% 2/15/15 750 844 Dow Chemical Co. 2.500% 2/15/16 250 257 Dow Chemical Co. 5.700% 5/15/18 100 115 Dow Chemical Co. 8.550% 5/15/19 410 537 Dow Chemical Co. 4.250% 11/15/20 2,010 2,098 Dow Chemical Co. 4.125% 11/15/21 185 189 Dow Chemical Co. 7.375% 11/1/29 100 129 Dow Chemical Co. 9.400% 5/15/39 760 1,168 Dow Chemical Co. 5.250% 11/15/41 125 129 Eastman Chemical Co. 3.000% 12/15/15 400 415 Ecolab Inc. 2.375% 12/8/14 150 155 Ecolab Inc. 3.000% 12/8/16 175 182 Ecolab Inc. 5.500% 12/8/41 625 677 EI du Pont de Nemours & Co. 1.750% 3/25/14 375 383 EI du Pont de Nemours & Co. 3.250% 1/15/15 295 315 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 396 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 123 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 339 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 343 EI du Pont de Nemours & Co. 3.625% 1/15/21 870 932 EI du Pont de Nemours & Co. 4.250% 4/1/21 250 281 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 621 EI du Pont de Nemours & Co. 4.900% 1/15/41 300 325 FMC Corp. 3.950% 2/1/22 150 154 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 200 199 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 125 124 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 500 480 International Paper Co. 5.300% 4/1/15 525 577 International Paper Co. 7.950% 6/15/18 410 513 International Paper Co. 9.375% 5/15/19 700 927 International Paper Co. 7.500% 8/15/21 410 516 International Paper Co. 7.300% 11/15/39 805 982 Lubrizol Corp. 5.500% 10/1/14 525 582 Monsanto Co. 2.750% 4/15/16 75 79 Monsanto Co. 5.875% 4/15/38 375 464 Mosaic Co. 4.875% 11/15/41 130 129 Newmont Mining Corp. 3.500% 3/15/22 500 484 Newmont Mining Corp. 5.875% 4/1/35 325 340 Newmont Mining Corp. 6.250% 10/1/39 500 549 Newmont Mining Corp. 4.875% 3/15/42 800 746 Nucor Corp. 5.750% 12/1/17 385 460 Nucor Corp. 6.400% 12/1/37 250 317 Placer Dome Inc. 6.450% 10/15/35 375 432 Plum Creek Timberlands LP 5.875% 11/15/15 400 441 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 322 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 50 53 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,367 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 60 PPG Industries Inc. 1.900% 1/15/16 375 376 PPG Industries Inc. 6.650% 3/15/18 600 731 Praxair Inc. 4.375% 3/31/14 450 483 Praxair Inc. 5.250% 11/15/14 150 167 Praxair Inc. 4.625% 3/30/15 615 682 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 175 198 Praxair Inc. 3.000% 9/1/21 50 51 Praxair Inc. 2.450% 2/15/22 850 817 Rayonier Inc. 3.750% 4/1/22 125 122 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 130 Rio Tinto Alcan Inc. 5.000% 6/1/15 250 278 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 381 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 285 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 1,800 2,086 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 290 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 493 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,453 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 316 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 184 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,030 Rio Tinto Finance USA plc 3.500% 3/22/22 200 200 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 292 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 593 Rio Tinto Finance USA plc 4.750% 3/22/42 375 370 Rio Tinto Finance USA plc 1.125% 3/20/15 325 325 Rio Tinto Finance USA plc 2.000% 3/22/17 375 376 RPM International Inc. 6.125% 10/15/19 75 82 Sherwin-Williams Co. 3.125% 12/15/14 175 185 Sigma-Aldrich Corp. 3.375% 11/1/20 75 77 Southern Copper Corp. 5.375% 4/16/20 200 221 Southern Copper Corp. 7.500% 7/27/35 975 1,146 Southern Copper Corp. 6.750% 4/16/40 250 273 Syngenta Finance NV 3.125% 3/28/22 250 251 Syngenta Finance NV 4.375% 3/28/42 150 150 Teck Resources Ltd. 10.250% 5/15/16 500 573 Teck Resources Ltd. 3.150% 1/15/17 500 514 Teck Resources Ltd. 10.750% 5/15/19 250 311 Teck Resources Ltd. 4.500% 1/15/21 250 261 Teck Resources Ltd. 4.750% 1/15/22 75 79 Teck Resources Ltd. 6.250% 7/15/41 795 861 Teck Resources Ltd. 5.200% 3/1/42 325 308 Vale Canada Ltd. 5.700% 10/15/15 450 497 Vale Canada Ltd. 7.200% 9/15/32 100 110 Vale Overseas Ltd. 6.250% 1/11/16 510 581 Vale Overseas Ltd. 6.250% 1/23/17 200 231 Vale Overseas Ltd. 5.625% 9/15/19 500 561 Vale Overseas Ltd. 4.625% 9/15/20 1,090 1,145 Vale Overseas Ltd. 4.375% 1/11/22 1,385 1,402 Vale Overseas Ltd. 8.250% 1/17/34 375 490 Vale Overseas Ltd. 6.875% 11/21/36 580 669 Vale Overseas Ltd. 6.875% 11/10/39 760 884 Valspar Corp. 7.250% 6/15/19 50 59 Valspar Corp. 4.200% 1/15/22 25 26 WMC Finance USA Ltd. 5.125% 5/15/13 400 420 Xstrata Canada Corp. 5.500% 6/15/17 250 277 Capital Goods (0.4%) 3M Co. 1.375% 9/29/16 295 297 3M Co. 6.375% 2/15/28 350 446 3M Co. 5.700% 3/15/37 105 133 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 109 Black & Decker Corp. 5.750% 11/15/16 75 87 Boeing Capital Corp. 2.125% 8/15/16 115 118 Boeing Capital Corp. 4.700% 10/27/19 125 144 Boeing Co. 5.000% 3/15/14 115 125 Boeing Co. 3.500% 2/15/15 565 608 Boeing Co. 6.000% 3/15/19 150 184 Boeing Co. 4.875% 2/15/20 275 322 Boeing Co. 6.875% 3/15/39 100 140 Boeing Co. 5.875% 2/15/40 295 368 Caterpillar Financial Services Corp. 2.000% 4/5/13 400 406 Caterpillar Financial Services Corp. 1.550% 12/20/13 605 615 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 357 Caterpillar Financial Services Corp. 1.375% 5/20/14 370 375 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 194 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,273 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 792 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,586 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 3.900% 5/27/21 220 240 Caterpillar Inc. 6.050% 8/15/36 895 1,127 Caterpillar Inc. 5.200% 5/27/41 340 390 Caterpillar Inc. 7.375% 3/1/97 400 537 Cooper US Inc. 2.375% 1/15/16 1,000 1,022 CRH America Inc. 5.300% 10/15/13 100 105 CRH America Inc. 4.125% 1/15/16 500 507 CRH America Inc. 6.000% 9/30/16 750 815 CRH America Inc. 5.750% 1/15/21 885 918 Danaher Corp. 2.300% 6/23/16 200 207 Danaher Corp. 3.900% 6/23/21 150 164 Deere & Co. 6.950% 4/25/14 825 932 Deere & Co. 5.375% 10/16/29 455 547 Deere & Co. 7.125% 3/3/31 400 533 Dover Corp. 4.300% 3/1/21 145 162 Dover Corp. 5.375% 3/1/41 480 561 Eaton Corp. 5.600% 5/15/18 550 649 Embraer Overseas Ltd. 6.375% 1/24/17 100 112 Embraer Overseas Ltd. 6.375% 1/15/20 675 743 Emerson Electric Co. 4.875% 10/15/19 125 144 Emerson Electric Co. 4.250% 11/15/20 25 28 Emerson Electric Co. 5.250% 11/15/39 135 155 General Dynamics Corp. 4.250% 5/15/13 650 676 General Dynamics Corp. 1.375% 1/15/15 550 560 General Dynamics Corp. 3.875% 7/15/21 550 592 General Electric Co. 5.250% 12/6/17 1,940 2,243 Goodrich Corp. 6.125% 3/1/19 525 624 Goodrich Corp. 4.875% 3/1/20 625 706 Goodrich Corp. 3.600% 2/1/21 410 427 Harsco Corp. 2.700% 10/15/15 300 307 Harsco Corp. 5.750% 5/15/18 1,100 1,227 Honeywell International Inc. 4.250% 3/1/13 175 181 Honeywell International Inc. 3.875% 2/15/14 125 133 Honeywell International Inc. 5.400% 3/15/16 245 282 Honeywell International Inc. 5.300% 3/15/17 275 323 Honeywell International Inc. 5.300% 3/1/18 150 178 Honeywell International Inc. 5.000% 2/15/19 105 123 Honeywell International Inc. 4.250% 3/1/21 305 345 Honeywell International Inc. 5.700% 3/15/37 105 127 Honeywell International Inc. 5.375% 3/1/41 855 1,008 Illinois Tool Works Inc. 5.150% 4/1/14 430 466 Illinois Tool Works Inc. 6.250% 4/1/19 450 549 7 Illinois Tool Works Inc. 3.375% 9/15/21 105 108 7 Illinois Tool Works Inc. 4.875% 9/15/41 105 112 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 225 240 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 748 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 274 John Deere Capital Corp. 1.875% 6/17/13 235 239 John Deere Capital Corp. 4.900% 9/9/13 525 557 John Deere Capital Corp. 1.250% 12/2/14 350 354 John Deere Capital Corp. 2.950% 3/9/15 125 133 John Deere Capital Corp. 1.850% 9/15/16 185 188 John Deere Capital Corp. 2.000% 1/13/17 375 382 John Deere Capital Corp. 2.800% 9/18/17 550 581 John Deere Capital Corp. 5.750% 9/10/18 205 249 John Deere Capital Corp. 3.900% 7/12/21 125 135 John Deere Capital Corp. 3.150% 10/15/21 105 107 John Deere Capital Corp. 2.750% 3/15/22 75 73 Joy Global Inc. 6.000% 11/15/16 250 283 Kennametal Inc. 3.875% 2/15/22 125 126 L-3 Communications Corp. 5.200% 10/15/19 325 347 L-3 Communications Corp. 4.750% 7/15/20 425 439 L-3 Communications Corp. 4.950% 2/15/21 575 600 Lockheed Martin Corp. 7.650% 5/1/16 250 304 Lockheed Martin Corp. 2.125% 9/15/16 245 248 Lockheed Martin Corp. 4.250% 11/15/19 530 574 Lockheed Martin Corp. 3.350% 9/15/21 80 80 Lockheed Martin Corp. 6.150% 9/1/36 965 1,154 Lockheed Martin Corp. 5.500% 11/15/39 180 197 Lockheed Martin Corp. 5.720% 6/1/40 316 362 Martin Marietta Materials Inc. 6.600% 4/15/18 400 436 Northrop Grumman Corp. 1.850% 11/15/15 475 480 Northrop Grumman Corp. 3.500% 3/15/21 125 128 Northrop Grumman Corp. 5.050% 11/15/40 475 493 Owens Corning 6.500% 12/1/16 1,930 2,148 Parker Hannifin Corp. 5.500% 5/15/18 125 146 Parker Hannifin Corp. 3.500% 9/15/22 75 77 Parker Hannifin Corp. 6.250% 5/15/38 75 93 Raytheon Co. 1.400% 12/15/14 200 203 Raytheon Co. 1.625% 10/15/15 105 107 Raytheon Co. 3.125% 10/15/20 425 433 Raytheon Co. 7.200% 8/15/27 75 98 Raytheon Co. 4.875% 10/15/40 225 237 Raytheon Co. 4.700% 12/15/41 625 641 Republic Services Inc. 3.800% 5/15/18 1,135 1,218 Republic Services Inc. 5.000% 3/1/20 125 140 Republic Services Inc. 5.250% 11/15/21 550 626 Republic Services Inc. 6.200% 3/1/40 475 566 Republic Services Inc. 5.700% 5/15/41 500 567 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 200 246 Rockwell Automation Inc. 6.250% 12/1/37 325 392 Rockwell Collins Inc. 5.250% 7/15/19 50 58 Rockwell Collins Inc. 3.100% 11/15/21 125 127 Roper Industries Inc. 6.250% 9/1/19 1,275 1,496 Sonoco Products Co. 4.375% 11/1/21 65 66 Sonoco Products Co. 5.750% 11/1/40 265 282 Stanley Black & Decker Inc. 3.400% 12/1/21 450 454 Stanley Black & Decker Inc. 5.200% 9/1/40 150 158 Textron Inc. 5.600% 12/1/17 125 136 Textron Inc. 7.250% 10/1/19 650 746 Tyco International Finance SA 4.125% 10/15/14 1,000 1,069 Tyco International Finance SA 3.375% 10/15/15 145 154 Tyco International Finance SA 3.750% 1/15/18 100 107 Tyco International Finance SA 8.500% 1/15/19 300 386 Tyco International Finance SA 4.625% 1/15/23 125 132 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 400 492 United Technologies Corp. 4.875% 5/1/15 115 128 United Technologies Corp. 6.125% 2/1/19 1,183 1,455 United Technologies Corp. 4.500% 4/15/20 445 508 United Technologies Corp. 7.500% 9/15/29 100 139 United Technologies Corp. 5.400% 5/1/35 400 461 United Technologies Corp. 6.050% 6/1/36 185 230 United Technologies Corp. 6.125% 7/15/38 500 621 United Technologies Corp. 5.700% 4/15/40 525 631 Waste Management Inc. 5.000% 3/15/14 780 838 Waste Management Inc. 2.600% 9/1/16 205 210 Waste Management Inc. 6.100% 3/15/18 125 148 Waste Management Inc. 7.375% 3/11/19 80 100 Waste Management Inc. 4.600% 3/1/21 275 303 Waste Management Inc. 7.100% 8/1/26 325 403 Waste Management Inc. 7.750% 5/15/32 185 251 Waste Management Inc. 6.125% 11/30/39 400 485 Communication (0.9%) America Movil SAB de CV 5.500% 3/1/14 335 362 America Movil SAB de CV 5.750% 1/15/15 833 926 America Movil SAB de CV 2.375% 9/8/16 125 127 America Movil SAB de CV 5.000% 10/16/19 850 945 America Movil SAB de CV 5.000% 3/30/20 710 791 America Movil SAB de CV 6.375% 3/1/35 200 236 America Movil SAB de CV 6.125% 11/15/37 300 345 America Movil SAB de CV 6.125% 3/30/40 1,210 1,395 American Tower Corp. 4.625% 4/1/15 75 80 American Tower Corp. 4.500% 1/15/18 1,400 1,467 American Tower Corp. 5.050% 9/1/20 205 211 AT&T Corp. 8.000% 11/15/31 1,251 1,754 AT&T Inc. 6.700% 11/15/13 300 328 AT&T Inc. 4.850% 2/15/14 450 483 AT&T Inc. 5.100% 9/15/14 1,575 1,732 AT&T Inc. 2.500% 8/15/15 2,285 2,379 AT&T Inc. 2.950% 5/15/16 410 433 AT&T Inc. 5.625% 6/15/16 600 698 AT&T Inc. 2.400% 8/15/16 2,445 2,527 AT&T Inc. 5.500% 2/1/18 710 835 AT&T Inc. 5.800% 2/15/19 75 89 AT&T Inc. 4.450% 5/15/21 485 534 AT&T Inc. 3.875% 8/15/21 615 649 AT&T Inc. 3.000% 2/15/22 325 318 AT&T Inc. 6.450% 6/15/34 1,000 1,177 AT&T Inc. 6.500% 9/1/37 425 509 AT&T Inc. 6.300% 1/15/38 1,785 2,088 AT&T Inc. 6.400% 5/15/38 675 801 AT&T Inc. 6.550% 2/15/39 410 501 AT&T Inc. 5.350% 9/1/40 1,755 1,866 AT&T Inc. 5.550% 8/15/41 435 482 AT&T Mobility LLC 7.125% 12/15/31 500 637 Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 192 BellSouth Corp. 5.200% 12/15/16 250 286 BellSouth Corp. 6.875% 10/15/31 325 388 BellSouth Corp. 6.550% 6/15/34 700 795 BellSouth Corp. 6.000% 11/15/34 290 312 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,772 British Telecommunications plc 5.950% 1/15/18 615 713 British Telecommunications plc 9.625% 12/15/30 1,125 1,670 CBS Corp. 5.750% 4/15/20 360 414 CBS Corp. 4.300% 2/15/21 550 575 CBS Corp. 3.375% 3/1/22 725 699 CBS Corp. 7.875% 7/30/30 400 514 CBS Corp. 5.500% 5/15/33 200 207 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,580 1,740 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 835 903 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,492 2,049 CenturyLink Inc. 5.000% 2/15/15 150 158 CenturyLink Inc. 6.450% 6/15/21 785 806 CenturyLink Inc. 5.800% 3/15/22 875 853 CenturyLink Inc. 6.875% 1/15/28 150 141 CenturyLink Inc. 7.600% 9/15/39 850 798 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,608 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,105 Comcast Corp. 6.500% 1/15/15 700 800 Comcast Corp. 5.900% 3/15/16 1,265 1,462 Comcast Corp. 5.700% 7/1/19 1,730 2,032 Comcast Corp. 5.150% 3/1/20 870 1,002 Comcast Corp. 7.050% 3/15/33 1,000 1,218 Comcast Corp. 6.500% 11/15/35 1,075 1,282 Comcast Corp. 6.450% 3/15/37 50 60 Comcast Corp. 6.950% 8/15/37 1,220 1,537 Comcast Corp. 6.400% 5/15/38 600 711 COX Communications Inc. 4.625% 6/1/13 200 209 COX Communications Inc. 5.450% 12/15/14 150 167 COX Communications Inc. 5.500% 10/1/15 600 679 7 COX Communications Inc. 8.375% 3/1/39 500 700 Deutsche Telekom International Finance BV 5.250% 7/22/13 310 326 Deutsche Telekom International Finance BV 5.875% 8/20/13 490 522 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 27 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 482 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,200 Deutsche Telekom International Finance BV 8.750% 6/15/30 975 1,339 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 353 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 375 396 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 100 104 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,450 1,667 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 2,725 2,948 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 306 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 225 253 7 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 800 777 Discovery Communications LLC 5.050% 6/1/20 500 565 Discovery Communications LLC 4.375% 6/15/21 205 220 Embarq Corp. 7.082% 6/1/16 875 985 Embarq Corp. 7.995% 6/1/36 405 409 France Telecom SA 4.375% 7/8/14 525 561 France Telecom SA 2.750% 9/14/16 820 845 France Telecom SA 5.375% 7/8/19 1,025 1,156 France Telecom SA 4.125% 9/14/21 205 214 France Telecom SA 8.500% 3/1/31 785 1,109 France Telecom SA 5.375% 1/13/42 525 554 Grupo Televisa SAB 6.625% 3/18/25 450 536 GTE Corp. 6.940% 4/15/28 325 394 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 372 NBCUniversal Media LLC 2.100% 4/1/14 550 561 NBCUniversal Media LLC 3.650% 4/30/15 425 454 NBCUniversal Media LLC 2.875% 4/1/16 2,120 2,202 NBCUniversal Media LLC 5.150% 4/30/20 175 197 NBCUniversal Media LLC 4.375% 4/1/21 205 219 NBCUniversal Media LLC 6.400% 4/30/40 350 416 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,234 New Cingular Wireless Services Inc. 8.750% 3/1/31 205 298 News America Inc. 5.300% 12/15/14 205 227 News America Inc. 6.900% 3/1/19 1,160 1,410 News America Inc. 5.650% 8/15/20 500 567 News America Inc. 4.500% 2/15/21 960 1,023 News America Inc. 6.550% 3/15/33 892 982 News America Inc. 6.200% 12/15/34 725 804 News America Inc. 6.400% 12/15/35 450 506 News America Inc. 8.150% 10/17/36 385 472 News America Inc. 6.900% 8/15/39 50 59 News America Inc. 6.150% 2/15/41 970 1,101 Omnicom Group Inc. 5.900% 4/15/16 50 58 Omnicom Group Inc. 4.450% 8/15/20 500 534 Pacific Bell Telephone Co. 7.125% 3/15/26 200 258 Qwest Corp. 8.375% 5/1/16 325 384 Qwest Corp. 6.500% 6/1/17 275 310 Qwest Corp. 6.750% 12/1/21 410 453 Qwest Corp. 7.500% 6/15/23 350 354 Qwest Corp. 7.250% 9/15/25 175 187 Qwest Corp. 6.875% 9/15/33 375 371 Qwest Corp. 7.125% 11/15/43 550 553 Reed Elsevier Capital Inc. 7.750% 1/15/14 175 194 Reed Elsevier Capital Inc. 8.625% 1/15/19 405 509 Rogers Communications Inc. 6.375% 3/1/14 50 55 Rogers Communications Inc. 5.500% 3/15/14 845 914 Rogers Communications Inc. 6.800% 8/15/18 950 1,183 Telecom Italia Capital SA 5.250% 11/15/13 325 336 Telecom Italia Capital SA 6.175% 6/18/14 410 431 Telecom Italia Capital SA 4.950% 9/30/14 1,000 1,031 Telecom Italia Capital SA 5.250% 10/1/15 1,505 1,555 Telecom Italia Capital SA 7.175% 6/18/19 550 585 Telecom Italia Capital SA 6.375% 11/15/33 205 186 Telecom Italia Capital SA 7.721% 6/4/38 410 399 Telefonica Emisiones SAU 2.582% 4/26/13 275 276 Telefonica Emisiones SAU 4.949% 1/15/15 625 640 Telefonica Emisiones SAU 3.729% 4/27/15 300 301 Telefonica Emisiones SAU 3.992% 2/16/16 710 711 Telefonica Emisiones SAU 6.421% 6/20/16 475 506 Telefonica Emisiones SAU 5.877% 7/15/19 1,050 1,066 Telefonica Emisiones SAU 5.134% 4/27/20 705 683 Telefonica Emisiones SAU 5.462% 2/16/21 1,410 1,385 Telefonica Emisiones SAU 7.045% 6/20/36 690 681 Telefonica Europe BV 8.250% 9/15/30 750 837 Thomson Reuters Corp. 5.950% 7/15/13 75 79 Thomson Reuters Corp. 5.700% 10/1/14 850 937 Thomson Reuters Corp. 6.500% 7/15/18 50 61 Thomson Reuters Corp. 4.700% 10/15/19 125 137 Thomson Reuters Corp. 5.500% 8/15/35 50 52 Thomson Reuters Corp. 5.850% 4/15/40 675 745 Time Warner Cable Inc. 6.200% 7/1/13 300 320 Time Warner Cable Inc. 7.500% 4/1/14 1,470 1,654 Time Warner Cable Inc. 3.500% 2/1/15 300 317 Time Warner Cable Inc. 5.850% 5/1/17 825 962 Time Warner Cable Inc. 8.250% 4/1/19 700 897 Time Warner Cable Inc. 5.000% 2/1/20 2,495 2,752 Time Warner Cable Inc. 6.550% 5/1/37 550 635 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,901 Time Warner Cable Inc. 5.875% 11/15/40 1,100 1,188 Time Warner Cable Inc. 5.500% 9/1/41 250 261 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,068 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 134 United States Cellular Corp. 6.700% 12/15/33 350 339 Verizon Communications Inc. 5.250% 4/15/13 650 681 Verizon Communications Inc. 1.950% 3/28/14 2,610 2,674 Verizon Communications Inc. 5.550% 2/15/16 500 574 Verizon Communications Inc. 3.000% 4/1/16 380 402 Verizon Communications Inc. 2.000% 11/1/16 875 887 Verizon Communications Inc. 5.500% 4/1/17 50 58 Verizon Communications Inc. 5.500% 2/15/18 450 527 Verizon Communications Inc. 6.100% 4/15/18 305 367 Verizon Communications Inc. 8.750% 11/1/18 685 929 Verizon Communications Inc. 4.600% 4/1/21 790 876 Verizon Communications Inc. 3.500% 11/1/21 640 653 Verizon Communications Inc. 5.850% 9/15/35 500 573 Verizon Communications Inc. 6.250% 4/1/37 150 179 Verizon Communications Inc. 6.400% 2/15/38 410 496 Verizon Communications Inc. 6.900% 4/15/38 350 449 Verizon Communications Inc. 8.950% 3/1/39 1,250 1,928 Verizon Communications Inc. 7.350% 4/1/39 550 729 Verizon Communications Inc. 6.000% 4/1/41 445 527 Verizon Communications Inc. 4.750% 11/1/41 225 228 Verizon Global Funding Corp. 7.750% 12/1/30 1,135 1,534 Verizon New England Inc. 7.875% 11/15/29 250 305 Vodafone Group plc 5.000% 12/16/13 600 640 Vodafone Group plc 4.150% 6/10/14 412 440 Vodafone Group plc 5.750% 3/15/16 300 347 Vodafone Group plc 5.625% 2/27/17 2,060 2,404 Vodafone Group plc 1.625% 3/20/17 625 615 Vodafone Group plc 4.625% 7/15/18 125 142 Vodafone Group plc 5.450% 6/10/19 275 325 Vodafone Group plc 7.875% 2/15/30 425 584 Vodafone Group plc 6.250% 11/30/32 350 420 Vodafone Group plc 6.150% 2/27/37 280 338 Washington Post Co. 7.250% 2/1/19 150 173 7 WPP Finance 2010 4.750% 11/21/21 1,321 1,370 Consumer Cyclical (0.5%) AutoZone Inc. 6.500% 1/15/14 300 328 AutoZone Inc. 5.750% 1/15/15 325 360 Best Buy Co. Inc. 6.750% 7/15/13 125 131 BorgWarner Inc. 4.625% 9/15/20 50 53 Costco Wholesale Corp. 5.500% 3/15/17 475 565 CVS Caremark Corp. 4.875% 9/15/14 175 192 CVS Caremark Corp. 3.250% 5/18/15 705 748 CVS Caremark Corp. 5.750% 6/1/17 585 687 CVS Caremark Corp. 6.600% 3/15/19 575 707 CVS Caremark Corp. 6.250% 6/1/27 125 149 CVS Caremark Corp. 6.125% 9/15/39 125 145 CVS Caremark Corp. 5.750% 5/15/41 1,255 1,403 Daimler Finance North America LLC 6.500% 11/15/13 375 407 7 Daimler Finance North America LLC 2.625% 9/15/16 225 230 Daimler Finance North America LLC 8.500% 1/18/31 655 953 Darden Restaurants Inc. 6.200% 10/15/17 150 171 Darden Restaurants Inc. 4.500% 10/15/21 670 683 Darden Restaurants Inc. 6.800% 10/15/37 480 543 eBay Inc. 0.875% 10/15/13 125 126 eBay Inc. 1.625% 10/15/15 125 127 eBay Inc. 3.250% 10/15/20 125 127 Expedia Inc. 5.950% 8/15/20 1,150 1,181 Family Dollar Stores Inc. 5.000% 2/1/21 125 130 Gap Inc. 5.950% 4/12/21 600 606 Historic TW Inc. 9.150% 2/1/23 975 1,328 Historic TW Inc. 6.625% 5/15/29 200 238 Home Depot Inc. 5.250% 12/16/13 275 297 Home Depot Inc. 5.400% 3/1/16 1,305 1,507 Home Depot Inc. 4.400% 4/1/21 1,610 1,804 Home Depot Inc. 5.875% 12/16/36 745 887 Home Depot Inc. 5.950% 4/1/41 375 456 International Game Technology 7.500% 6/15/19 125 146 International Game Technology 5.500% 6/15/20 125 132 Johnson Controls Inc. 2.600% 12/1/16 150 154 Johnson Controls Inc. 5.000% 3/30/20 200 223 Johnson Controls Inc. 4.250% 3/1/21 745 786 Johnson Controls Inc. 3.750% 12/1/21 175 178 Johnson Controls Inc. 6.000% 1/15/36 125 141 Johnson Controls Inc. 5.700% 3/1/41 205 230 Johnson Controls Inc. 5.250% 12/1/41 100 105 Kohl's Corp. 6.250% 12/15/17 200 238 Kohl's Corp. 4.000% 11/1/21 845 870 Kohl's Corp. 6.000% 1/15/33 225 241 Kohl's Corp. 6.875% 12/15/37 100 121 Lowe's Cos. Inc. 5.000% 10/15/15 75 85 Lowe's Cos. Inc. 6.100% 9/15/17 200 239 Lowe's Cos. Inc. 4.625% 4/15/20 445 494 Lowe's Cos. Inc. 3.750% 4/15/21 205 216 Lowe's Cos. Inc. 3.800% 11/15/21 250 265 Lowe's Cos. Inc. 6.875% 2/15/28 367 467 Lowe's Cos. Inc. 5.800% 4/15/40 180 209 Lowe's Cos. Inc. 5.125% 11/15/41 100 107 Macy's Retail Holdings Inc. 7.875% 7/15/15 1,660 1,954 Macy's Retail Holdings Inc. 5.900% 12/1/16 325 373 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 151 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 553 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 311 Macy's Retail Holdings Inc. 5.125% 1/15/42 25 24 Marriott International Inc. 6.200% 6/15/16 150 173 Marriott International Inc. 6.375% 6/15/17 50 58 Marriott International Inc. 3.000% 3/1/19 125 123 McDonald's Corp. 5.300% 3/15/17 400 468 McDonald's Corp. 5.800% 10/15/17 300 362 McDonald's Corp. 5.350% 3/1/18 555 664 McDonald's Corp. 2.625% 1/15/22 410 404 McDonald's Corp. 6.300% 3/1/38 300 397 McDonald's Corp. 5.700% 2/1/39 25 31 McDonald's Corp. 3.700% 2/15/42 475 433 Nordstrom Inc. 4.750% 5/1/20 600 673 Nordstrom Inc. 4.000% 10/15/21 585 625 Nordstrom Inc. 6.950% 3/15/28 200 250 Nordstrom Inc. 7.000% 1/15/38 150 200 O'Reilly Automotive Inc. 4.875% 1/14/21 50 53 PACCAR Financial Corp. 1.600% 3/15/17 400 398 PACCAR Inc. 6.875% 2/15/14 200 222 Staples Inc. 9.750% 1/15/14 1,025 1,166 Target Corp. 4.000% 6/15/13 525 547 Target Corp. 5.375% 5/1/17 200 236 Target Corp. 6.000% 1/15/18 495 605 Target Corp. 3.875% 7/15/20 145 158 Target Corp. 7.000% 7/15/31 175 225 Target Corp. 6.350% 11/1/32 450 553 Target Corp. 7.000% 1/15/38 1,430 1,929 Time Warner Inc. 3.150% 7/15/15 860 909 Time Warner Inc. 4.875% 3/15/20 1,240 1,375 Time Warner Inc. 4.700% 1/15/21 700 765 Time Warner Inc. 4.750% 3/29/21 600 660 Time Warner Inc. 4.000% 1/15/22 205 213 Time Warner Inc. 7.625% 4/15/31 835 1,071 Time Warner Inc. 7.700% 5/1/32 590 770 Time Warner Inc. 6.200% 3/15/40 150 170 Time Warner Inc. 6.100% 7/15/40 825 917 Time Warner Inc. 6.250% 3/29/41 325 370 Time Warner Inc. 5.375% 10/15/41 205 214 TJX Cos. Inc. 6.950% 4/15/19 175 216 Toyota Motor Credit Corp. 1.000% 2/17/15 625 625 Toyota Motor Credit Corp. 3.200% 6/17/15 700 744 Toyota Motor Credit Corp. 2.800% 1/11/16 535 559 Toyota Motor Credit Corp. 2.000% 9/15/16 325 331 Toyota Motor Credit Corp. 2.050% 1/12/17 950 965 Toyota Motor Credit Corp. 4.250% 1/11/21 300 328 Toyota Motor Credit Corp. 3.400% 9/15/21 305 313 Toyota Motor Credit Corp. 3.300% 1/12/22 650 660 VF Corp. 5.950% 11/1/17 250 294 VF Corp. 3.500% 9/1/21 380 390 VF Corp. 6.450% 11/1/37 150 185 Viacom Inc. 4.375% 9/15/14 350 377 Viacom Inc. 1.250% 2/27/15 400 399 Viacom Inc. 2.500% 12/15/16 250 256 Viacom Inc. 3.500% 4/1/17 540 578 Viacom Inc. 5.625% 9/15/19 650 751 Viacom Inc. 4.500% 3/1/21 245 264 Viacom Inc. 3.875% 12/15/21 75 77 Viacom Inc. 6.875% 4/30/36 565 711 Wal-Mart Stores Inc. 4.550% 5/1/13 2,685 2,804 Wal-Mart Stores Inc. 7.250% 6/1/13 150 162 Wal-Mart Stores Inc. 1.625% 4/15/14 265 271 Wal-Mart Stores Inc. 3.200% 5/15/14 550 580 Wal-Mart Stores Inc. 4.500% 7/1/15 450 501 Wal-Mart Stores Inc. 1.500% 10/25/15 615 628 Wal-Mart Stores Inc. 5.375% 4/5/17 200 235 Wal-Mart Stores Inc. 5.800% 2/15/18 405 492 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,188 Wal-Mart Stores Inc. 4.250% 4/15/21 915 1,022 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,879 Wal-Mart Stores Inc. 5.250% 9/1/35 265 300 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,257 Wal-Mart Stores Inc. 5.000% 10/25/40 465 509 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,448 Walgreen Co. 4.875% 8/1/13 80 85 Walgreen Co. 5.250% 1/15/19 830 957 Walt Disney Co. 4.500% 12/15/13 330 352 Walt Disney Co. 0.875% 12/1/14 1,125 1,131 Walt Disney Co. 1.350% 8/16/16 165 165 Walt Disney Co. 5.625% 9/15/16 500 587 Walt Disney Co. 4.375% 8/16/41 225 227 Walt Disney Co. 4.125% 12/1/41 1,350 1,315 Western Union Co. 6.500% 2/26/14 300 328 Western Union Co. 5.930% 10/1/16 400 463 Western Union Co. 6.200% 11/17/36 325 339 Wyndham Worldwide Corp. 2.950% 3/1/17 425 421 Wyndham Worldwide Corp. 4.250% 3/1/22 500 489 Yum! Brands Inc. 5.300% 9/15/19 479 539 Yum! Brands Inc. 6.875% 11/15/37 750 953 Consumer Noncyclical (1.1%) Abbott Laboratories 4.350% 3/15/14 250 268 Abbott Laboratories 5.875% 5/15/16 1,965 2,317 Abbott Laboratories 5.600% 11/30/17 475 575 Abbott Laboratories 5.125% 4/1/19 310 365 Abbott Laboratories 6.150% 11/30/37 925 1,173 Abbott Laboratories 6.000% 4/1/39 325 405 Abbott Laboratories 5.300% 5/27/40 245 280 Allergan Inc. 5.750% 4/1/16 125 145 Altria Group Inc. 8.500% 11/10/13 1,530 1,712 Altria Group Inc. 9.700% 11/10/18 1,610 2,187 Altria Group Inc. 9.250% 8/6/19 1,010 1,360 Altria Group Inc. 9.950% 11/10/38 685 1,047 Altria Group Inc. 10.200% 2/6/39 1,175 1,829 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,348 AmerisourceBergen Corp. 3.500% 11/15/21 150 153 Amgen Inc. 1.875% 11/15/14 390 398 Amgen Inc. 4.850% 11/18/14 500 547 Amgen Inc. 2.300% 6/15/16 505 515 Amgen Inc. 2.500% 11/15/16 390 400 Amgen Inc. 5.850% 6/1/17 125 147 Amgen Inc. 5.700% 2/1/19 780 899 Amgen Inc. 3.450% 10/1/20 275 276 Amgen Inc. 4.100% 6/15/21 610 639 Amgen Inc. 3.875% 11/15/21 390 400 Amgen Inc. 6.375% 6/1/37 400 460 Amgen Inc. 6.400% 2/1/39 700 807 Amgen Inc. 4.950% 10/1/41 100 97 Amgen Inc. 5.150% 11/15/41 320 319 Amgen Inc. 5.650% 6/15/42 750 794 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 294 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,169 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 650 659 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 810 899 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 935 1,014 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 316 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 885 1,154 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 477 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,162 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 779 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 167 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,111 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 330 Archer-Daniels-Midland Co. 4.479% 3/1/21 755 849 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 413 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 252 Archer-Daniels-Midland Co. 5.765% 3/1/41 830 990 7 Express Scripts Holding Co. 2.100% 2/12/15 2,275 2,297 7 Express Scripts Holding Co. 2.650% 2/15/17 225 227 7 Express Scripts Holding Co. 4.750% 11/15/21 650 693 7 Express Scripts Holding Co. 3.900% 2/15/22 225 228 7 Express Scripts Holding Co. 6.125% 11/15/41 550 612 AstraZeneca plc 5.400% 6/1/14 875 964 AstraZeneca plc 5.900% 9/15/17 285 343 AstraZeneca plc 6.450% 9/15/37 2,205 2,869 Baptist Health South Florida Obligated Group 4.590% 8/15/21 50 53 Baxter International Inc. 4.625% 3/15/15 250 276 Baxter International Inc. 5.900% 9/1/16 150 178 Baxter International Inc. 1.850% 1/15/17 150 151 Baxter International Inc. 6.250% 12/1/37 100 130 Beam Inc. 6.375% 6/15/14 153 168 Beam Inc. 5.375% 1/15/16 4 4 Beam Inc. 5.875% 1/15/36 250 247 Becton Dickinson and Co. 1.750% 11/8/16 60 61 Becton Dickinson and Co. 5.000% 5/15/19 50 58 Becton Dickinson and Co. 3.250% 11/12/20 875 903 Becton Dickinson and Co. 3.125% 11/8/21 440 444 Boston Scientific Corp. 4.500% 1/15/15 505 542 Boston Scientific Corp. 6.250% 11/15/15 600 670 Boston Scientific Corp. 6.000% 1/15/20 450 515 Boston Scientific Corp. 7.000% 11/15/35 75 89 Boston Scientific Corp. 7.375% 1/15/40 150 190 Bottling Group LLC 5.000% 11/15/13 100 107 Bottling Group LLC 6.950% 3/15/14 500 560 Bottling Group LLC 5.500% 4/1/16 1,275 1,476 Bottling Group LLC 5.125% 1/15/19 525 611 Bristol-Myers Squibb Co. 5.450% 5/1/18 610 728 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 795 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 211 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 372 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 313 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 944 Campbell Soup Co. 3.050% 7/15/17 50 54 Campbell Soup Co. 4.250% 4/15/21 250 274 Cardinal Health Inc. 4.000% 6/15/15 100 107 Cardinal Health Inc. 4.625% 12/15/20 515 566 CareFusion Corp. 5.125% 8/1/14 1,100 1,189 CareFusion Corp. 6.375% 8/1/19 240 279 Celgene Corp. 2.450% 10/15/15 75 77 Celgene Corp. 3.950% 10/15/20 50 51 Celgene Corp. 5.700% 10/15/40 75 79 Church & Dwight Co. Inc. 3.350% 12/15/15 100 105 Clorox Co. 5.000% 3/1/13 375 389 Clorox Co. 3.550% 11/1/15 325 344 Clorox Co. 3.800% 11/15/21 175 178 Coca-Cola Co. 0.750% 11/15/13 1,050 1,054 Coca-Cola Co. 0.750% 3/13/15 525 524 Coca-Cola Co. 1.500% 11/15/15 920 936 Coca-Cola Co. 5.350% 11/15/17 175 208 Coca-Cola Co. 4.875% 3/15/19 725 833 Coca-Cola Co. 3.150% 11/15/20 525 547 Coca-Cola Co. 3.300% 9/1/21 810 838 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 209 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 610 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 108 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 663 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 600 674 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 300 328 Colgate-Palmolive Co. 0.600% 11/15/14 130 130 Colgate-Palmolive Co. 1.300% 1/15/17 525 525 Colgate-Palmolive Co. 2.450% 11/15/21 165 163 ConAgra Foods Inc. 5.875% 4/15/14 275 300 ConAgra Foods Inc. 7.125% 10/1/26 50 60 ConAgra Foods Inc. 7.000% 10/1/28 100 119 Corn Products International Inc. 3.200% 11/1/15 25 26 Corn Products International Inc. 4.625% 11/1/20 50 53 Corn Products International Inc. 6.625% 4/15/37 75 85 Covidien International Finance SA 1.875% 6/15/13 525 530 Covidien International Finance SA 6.000% 10/15/17 330 396 Covidien International Finance SA 6.550% 10/15/37 630 812 CR Bard Inc. 4.400% 1/15/21 165 183 CR Bard Inc. 6.700% 12/1/26 450 554 Delhaize Group SA 5.875% 2/1/14 250 269 Delhaize Group SA 6.500% 6/15/17 165 191 Delhaize Group SA 5.700% 10/1/40 300 279 Diageo Capital plc 5.750% 10/23/17 690 832 Diageo Finance BV 5.300% 10/28/15 625 713 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 375 396 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,205 1,252 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 40 Eli Lilly & Co. 5.500% 3/15/27 625 750 Eli Lilly & Co. 5.950% 11/15/37 165 205 Energizer Holdings Inc. 4.700% 5/19/21 150 155 Express Scripts Inc. 6.250% 6/15/14 250 274 Flowers Foods Inc. 4.375% 4/1/22 175 174 Genentech Inc. 4.750% 7/15/15 150 167 General Mills Inc. 5.200% 3/17/15 875 977 General Mills Inc. 5.700% 2/15/17 575 678 General Mills Inc. 5.650% 2/15/19 875 1,037 General Mills Inc. 3.150% 12/15/21 425 423 General Mills Inc. 5.400% 6/15/40 245 272 Gilead Sciences Inc. 2.400% 12/1/14 300 310 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 4.500% 4/1/21 300 317 Gilead Sciences Inc. 4.400% 12/1/21 800 840 Gilead Sciences Inc. 5.650% 12/1/41 250 265 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,905 1,997 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 495 595 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 343 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,807 Hasbro Inc. 6.300% 9/15/17 550 628 Hasbro Inc. 6.350% 3/15/40 1,000 1,071 Hershey Co. 5.450% 9/1/16 150 174 Hershey Co. 1.500% 11/1/16 200 201 Hershey Co. 4.125% 12/1/20 190 209 HJ Heinz Co. 2.000% 9/12/16 350 356 HJ Heinz Co. 1.500% 3/1/17 250 249 HJ Heinz Co. 2.850% 3/1/22 200 194 Hormel Foods Corp. 4.125% 4/15/21 75 81 Hospira Inc. 5.900% 6/15/14 200 216 JM Smucker Co. 3.500% 10/15/21 130 132 Johnson & Johnson 1.200% 5/15/14 165 168 Johnson & Johnson 5.150% 7/15/18 125 150 Johnson & Johnson 6.730% 11/15/23 245 342 Johnson & Johnson 6.950% 9/1/29 100 136 Johnson & Johnson 4.950% 5/15/33 550 627 Johnson & Johnson 5.950% 8/15/37 245 319 Johnson & Johnson 5.850% 7/15/38 325 417 Kellogg Co. 1.875% 11/17/16 475 480 Kellogg Co. 4.150% 11/15/19 250 270 Kellogg Co. 4.000% 12/15/20 370 391 Kellogg Co. 7.450% 4/1/31 150 197 Kimberly-Clark Corp. 4.875% 8/15/15 650 725 Kimberly-Clark Corp. 6.125% 8/1/17 200 244 Kimberly-Clark Corp. 3.625% 8/1/20 250 267 Kimberly-Clark Corp. 3.875% 3/1/21 560 603 Kimberly-Clark Corp. 5.300% 3/1/41 375 443 Koninklijke Philips Electronics NV 5.750% 3/11/18 750 873 Koninklijke Philips Electronics NV 6.875% 3/11/38 405 490 Koninklijke Philips Electronics NV 5.000% 3/15/42 100 100 Kraft Foods Inc. 2.625% 5/8/13 800 816 Kraft Foods Inc. 6.750% 2/19/14 125 138 Kraft Foods Inc. 4.125% 2/9/16 1,835 1,992 Kraft Foods Inc. 6.500% 8/11/17 525 633 Kraft Foods Inc. 6.125% 2/1/18 410 493 Kraft Foods Inc. 6.125% 8/23/18 1,160 1,398 Kraft Foods Inc. 5.375% 2/10/20 560 646 Kraft Foods Inc. 6.500% 11/1/31 875 1,052 Kraft Foods Inc. 7.000% 8/11/37 725 916 Kraft Foods Inc. 6.875% 2/1/38 700 876 Kraft Foods Inc. 6.875% 1/26/39 250 313 Kraft Foods Inc. 6.500% 2/9/40 1,130 1,379 Kroger Co. 4.950% 1/15/15 500 549 Kroger Co. 3.900% 10/1/15 350 380 Kroger Co. 2.200% 1/15/17 525 533 Kroger Co. 6.400% 8/15/17 165 199 Kroger Co. 6.150% 1/15/20 410 497 Kroger Co. 8.000% 9/15/29 750 988 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 365 Laboratory Corp. of America Holdings 4.625% 11/15/20 765 813 Life Technologies Corp. 4.400% 3/1/15 225 241 Life Technologies Corp. 3.500% 1/15/16 50 51 Life Technologies Corp. 6.000% 3/1/20 610 699 Life Technologies Corp. 5.000% 1/15/21 1,100 1,186 Lorillard Tobacco Co. 3.500% 8/4/16 75 78 Lorillard Tobacco Co. 8.125% 6/23/19 450 558 Lorillard Tobacco Co. 7.000% 8/4/41 75 80 Mattel Inc. 5.450% 11/1/41 130 133 McCormick & Co. Inc. 3.900% 7/15/21 100 107 McKesson Corp. 3.250% 3/1/16 1,175 1,255 McKesson Corp. 4.750% 3/1/21 485 546 McKesson Corp. 6.000% 3/1/41 125 154 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 78 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 700 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 451 Medco Health Solutions Inc. 7.250% 8/15/13 675 727 Medco Health Solutions Inc. 7.125% 3/15/18 805 964 Medco Health Solutions Inc. 4.125% 9/15/20 410 419 Medtronic Inc. 3.000% 3/15/15 630 669 Medtronic Inc. 4.750% 9/15/15 550 618 Medtronic Inc. 4.450% 3/15/20 175 196 Medtronic Inc. 4.125% 3/15/21 410 449 Medtronic Inc. 5.550% 3/15/40 75 88 Medtronic Inc. 4.500% 3/15/42 75 76 Memorial Sloan-Kettering Cancer Center 5.000% 7/1/42 100 102 Merck & Co. Inc. 5.300% 12/1/13 205 221 Merck & Co. Inc. 4.750% 3/1/15 275 306 Merck & Co. Inc. 4.000% 6/30/15 760 835 Merck & Co. Inc. 6.000% 9/15/17 500 616 Merck & Co. Inc. 5.000% 6/30/19 580 683 Merck & Co. Inc. 3.875% 1/15/21 350 384 Merck & Co. Inc. 6.400% 3/1/28 225 286 Merck & Co. Inc. 5.950% 12/1/28 250 314 Merck & Co. Inc. 6.550% 9/15/37 1,260 1,713 Merck & Co. Inc. 5.850% 6/30/39 100 128 Novant Health Inc. 5.850% 11/1/19 300 337 Novartis Capital Corp. 1.900% 4/24/13 660 670 Novartis Capital Corp. 4.125% 2/10/14 1,000 1,064 Novartis Capital Corp. 2.900% 4/24/15 655 697 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,676 PepsiAmericas Inc. 5.000% 5/15/17 450 525 PepsiCo Inc. 0.875% 10/25/13 615 618 PepsiCo Inc. 3.750% 3/1/14 175 185 PepsiCo Inc. 2.500% 5/10/16 410 429 PepsiCo Inc. 5.000% 6/1/18 775 906 PepsiCo Inc. 7.900% 11/1/18 1,725 2,318 PepsiCo Inc. 3.000% 8/25/21 1,070 1,082 PepsiCo Inc. 4.875% 11/1/40 165 178 PerkinElmer Inc. 5.000% 11/15/21 165 172 Pfizer Inc. 5.350% 3/15/15 3,235 3,662 Pfizer Inc. 6.200% 3/15/19 1,535 1,915 Pfizer Inc. 7.200% 3/15/39 710 1,021 Philip Morris International Inc. 4.875% 5/16/13 625 655 Philip Morris International Inc. 6.875% 3/17/14 785 879 Philip Morris International Inc. 1.625% 3/20/17 200 199 Philip Morris International Inc. 5.650% 5/16/18 685 817 Philip Morris International Inc. 4.125% 5/17/21 370 400 Philip Morris International Inc. 6.375% 5/16/38 825 1,023 Philip Morris International Inc. 4.375% 11/15/41 1,595 1,540 Philip Morris International Inc. 4.500% 3/20/42 175 172 4 Procter & Gamble - Esop 9.360% 1/1/21 871 1,153 Procter & Gamble Co. 0.700% 8/15/14 410 411 Procter & Gamble Co. 4.950% 8/15/14 100 110 Procter & Gamble Co. 3.500% 2/15/15 525 564 Procter & Gamble Co. 4.700% 2/15/19 485 565 Procter & Gamble Co. 6.450% 1/15/26 600 784 Procter & Gamble Co. 5.550% 3/5/37 805 998 Quest Diagnostics Inc. 5.450% 11/1/15 250 280 Quest Diagnostics Inc. 4.700% 4/1/21 465 502 Ralcorp Holdings Inc. 6.625% 8/15/39 600 609 Reynolds American Inc. 6.750% 6/15/17 100 119 Safeway Inc. 6.250% 3/15/14 300 330 Safeway Inc. 3.400% 12/1/16 50 52 Safeway Inc. 3.950% 8/15/20 1,255 1,244 Safeway Inc. 4.750% 12/1/21 25 26 Safeway Inc. 7.250% 2/1/31 50 59 Sanofi 1.625% 3/28/14 125 127 Sanofi 2.625% 3/29/16 1,400 1,465 Sanofi 4.000% 3/29/21 1,110 1,210 St. Jude Medical Inc. 2.200% 9/15/13 300 306 St. Jude Medical Inc. 3.750% 7/15/14 425 451 St. Jude Medical Inc. 4.875% 7/15/19 75 84 Stryker Corp. 3.000% 1/15/15 100 105 Stryker Corp. 2.000% 9/30/16 315 322 Stryker Corp. 4.375% 1/15/20 100 110 Sysco Corp. 5.250% 2/12/18 300 354 Sysco Corp. 5.375% 9/21/35 500 583 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 399 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 185 187 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 237 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 340 342 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 270 274 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 106 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 426 Thermo Fisher Scientific Inc. 2.250% 8/15/16 205 212 Unilever Capital Corp. 3.650% 2/15/14 275 291 Unilever Capital Corp. 2.750% 2/10/16 500 528 Unilever Capital Corp. 4.800% 2/15/19 150 173 Unilever Capital Corp. 4.250% 2/10/21 805 915 UST LLC 5.750% 3/1/18 250 274 Whirlpool Corp. 5.500% 3/1/13 250 260 Wyeth LLC 5.500% 2/15/16 410 473 Wyeth LLC 6.450% 2/1/24 800 1,040 Wyeth LLC 6.500% 2/1/34 200 260 Wyeth LLC 6.000% 2/15/36 1,225 1,532 Wyeth LLC 5.950% 4/1/37 460 581 Zimmer Holdings Inc. 1.400% 11/30/14 25 25 Zimmer Holdings Inc. 4.625% 11/30/19 205 226 Zimmer Holdings Inc. 3.375% 11/30/21 25 25 Zimmer Holdings Inc. 5.750% 11/30/39 400 457 Energy (0.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 873 Anadarko Petroleum Corp. 7.625% 3/15/14 300 334 Anadarko Petroleum Corp. 5.750% 6/15/14 125 136 Anadarko Petroleum Corp. 5.950% 9/15/16 1,495 1,722 Anadarko Petroleum Corp. 6.950% 6/15/19 50 61 Anadarko Petroleum Corp. 6.450% 9/15/36 650 751 Anadarko Petroleum Corp. 7.950% 6/15/39 125 166 Anadarko Petroleum Corp. 6.200% 3/15/40 410 462 Apache Corp. 6.000% 9/15/13 300 323 Apache Corp. 5.625% 1/15/17 75 88 Apache Corp. 6.900% 9/15/18 500 631 Apache Corp. 3.625% 2/1/21 965 1,017 Apache Corp. 5.100% 9/1/40 100 108 Apache Finance Canada Corp. 7.750% 12/15/29 225 316 7 Baker Hughes Inc. 3.200% 8/15/21 205 207 Baker Hughes Inc. 6.875% 1/15/29 400 524 Baker Hughes Inc. 5.125% 9/15/40 295 334 BJ Services Co. 6.000% 6/1/18 100 118 BP Capital Markets plc 5.250% 11/7/13 750 802 BP Capital Markets plc 3.625% 5/8/14 300 316 BP Capital Markets plc 3.875% 3/10/15 250 268 BP Capital Markets plc 3.125% 10/1/15 800 845 BP Capital Markets plc 3.200% 3/11/16 1,830 1,936 BP Capital Markets plc 4.750% 3/10/19 750 843 BP Capital Markets plc 4.500% 10/1/20 950 1,043 BP Capital Markets plc 4.742% 3/11/21 1,260 1,411 BP Capital Markets plc 3.561% 11/1/21 1,050 1,082 Burlington Resources Finance Co. 7.400% 12/1/31 600 810 Canadian Natural Resources Ltd. 1.450% 11/14/14 400 405 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 193 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 729 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 126 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 648 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 481 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 525 Cenovus Energy Inc. 4.500% 9/15/14 410 442 Cenovus Energy Inc. 5.700% 10/15/19 475 566 Cenovus Energy Inc. 6.750% 11/15/39 750 966 Chevron Corp. 3.950% 3/3/14 500 532 Chevron Corp. 4.950% 3/3/19 475 561 ConocoPhillips 4.750% 2/1/14 250 268 ConocoPhillips 4.600% 1/15/15 1,610 1,773 ConocoPhillips 5.750% 2/1/19 1,985 2,408 ConocoPhillips 6.000% 1/15/20 330 409 ConocoPhillips 5.900% 10/15/32 150 182 ConocoPhillips 5.900% 5/15/38 455 564 ConocoPhillips 6.500% 2/1/39 410 540 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 250 301 ConocoPhillips Holding Co. 6.950% 4/15/29 275 368 Devon Energy Corp. 5.625% 1/15/14 525 570 Devon Energy Corp. 2.400% 7/15/16 100 103 Devon Energy Corp. 4.000% 7/15/21 200 213 Devon Energy Corp. 7.950% 4/15/32 25 35 Devon Energy Corp. 5.600% 7/15/41 1,310 1,467 Devon Financing Corp. ULC 7.875% 9/30/31 425 592 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 110 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 87 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 248 Encana Corp. 4.750% 10/15/13 25 26 Encana Corp. 6.500% 5/15/19 615 725 Encana Corp. 3.900% 11/15/21 275 268 Encana Corp. 7.200% 11/1/31 625 707 Encana Corp. 5.150% 11/15/41 50 46 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 55 Ensco plc 3.250% 3/15/16 865 902 Ensco plc 4.700% 3/15/21 750 808 EOG Resources Inc. 6.125% 10/1/13 575 619 EOG Resources Inc. 2.500% 2/1/16 1,495 1,549 EOG Resources Inc. 5.625% 6/1/19 275 324 EOG Resources Inc. 4.100% 2/1/21 150 162 EQT Corp. 8.125% 6/1/19 400 474 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 6.700% 9/15/38 80 103 Halliburton Co. 7.450% 9/15/39 450 626 Halliburton Co. 4.500% 11/15/41 355 357 Hess Corp. 8.125% 2/15/19 1,395 1,793 Hess Corp. 7.875% 10/1/29 150 198 Hess Corp. 7.125% 3/15/33 375 471 Hess Corp. 5.600% 2/15/41 400 433 Husky Energy Inc. 7.250% 12/15/19 505 623 Husky Energy Inc. 6.800% 9/15/37 100 122 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,206 Kerr-McGee Corp. 7.875% 9/15/31 150 193 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,307 Marathon Petroleum Corp. 3.500% 3/1/16 400 415 Marathon Petroleum Corp. 5.125% 3/1/21 750 816 Nabors Industries Inc. 6.150% 2/15/18 370 429 Nabors Industries Inc. 9.250% 1/15/19 600 772 Nabors Industries Inc. 5.000% 9/15/20 100 107 Nexen Inc. 7.875% 3/15/32 100 125 Nexen Inc. 5.875% 3/10/35 410 424 Nexen Inc. 6.400% 5/15/37 1,000 1,101 Nexen Inc. 7.500% 7/30/39 625 769 Noble Energy Inc. 8.250% 3/1/19 965 1,212 Noble Energy Inc. 4.150% 12/15/21 375 383 Noble Energy Inc. 6.000% 3/1/41 75 83 Noble Holding International Ltd. 3.450% 8/1/15 75 79 Noble Holding International Ltd. 3.050% 3/1/16 310 321 Noble Holding International Ltd. 2.500% 3/15/17 225 226 Noble Holding International Ltd. 4.900% 8/1/20 100 107 Noble Holding International Ltd. 4.625% 3/1/21 100 106 Noble Holding International Ltd. 3.950% 3/15/22 100 100 Noble Holding International Ltd. 6.200% 8/1/40 200 219 Noble Holding International Ltd. 6.050% 3/1/41 300 323 Noble Holding International Ltd. 5.250% 3/15/42 225 223 Occidental Petroleum Corp. 2.500% 2/1/16 1,220 1,276 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,658 Occidental Petroleum Corp. 4.100% 2/1/21 200 217 Occidental Petroleum Corp. 3.125% 2/15/22 750 757 PC Financial Partnership 5.000% 11/15/14 25 27 Petro-Canada 4.000% 7/15/13 75 78 Petro-Canada 7.875% 6/15/26 100 136 Petro-Canada 5.350% 7/15/33 450 472 Petro-Canada 5.950% 5/15/35 500 576 Petrohawk Energy Corp. 7.250% 8/15/18 1,000 1,143 7 Phillips 66 1.950% 3/5/15 325 327 7 Phillips 66 2.950% 5/1/17 875 888 7 Phillips 66 4.300% 4/1/22 675 688 7 Phillips 66 5.875% 5/1/42 425 435 Pride International Inc. 6.875% 8/15/20 1,400 1,708 Rowan Cos. Inc. 7.875% 8/1/19 125 149 Shell International Finance BV 4.000% 3/21/14 600 639 Shell International Finance BV 3.100% 6/28/15 1,075 1,150 Shell International Finance BV 3.250% 9/22/15 200 216 Shell International Finance BV 5.200% 3/22/17 300 352 Shell International Finance BV 4.300% 9/22/19 1,000 1,133 Shell International Finance BV 4.375% 3/25/20 275 315 Shell International Finance BV 6.375% 12/15/38 820 1,082 Shell International Finance BV 5.500% 3/25/40 750 911 7 Southwestern Energy Co. 4.100% 3/15/22 200 198 Suncor Energy Inc. 6.100% 6/1/18 100 120 Suncor Energy Inc. 6.500% 6/15/38 2,070 2,559 Suncor Energy Inc. 6.850% 6/1/39 610 783 Talisman Energy Inc. 5.125% 5/15/15 100 109 Talisman Energy Inc. 7.750% 6/1/19 615 753 Talisman Energy Inc. 3.750% 2/1/21 350 344 Tosco Corp. 8.125% 2/15/30 1,150 1,630 Total Capital Canada Ltd. 1.625% 1/28/14 575 577 Total Capital SA 3.000% 6/24/15 575 597 Total Capital SA 2.300% 3/15/16 1,060 1,075 Total Capital SA 4.450% 6/24/20 325 347 Total Capital SA 4.125% 1/28/21 512 543 Transocean Inc. 4.950% 11/15/15 1,025 1,095 Transocean Inc. 6.000% 3/15/18 925 1,026 Transocean Inc. 6.500% 11/15/20 200 223 Transocean Inc. 7.500% 4/15/31 300 345 Valero Energy Corp. 4.500% 2/1/15 75 81 Valero Energy Corp. 6.125% 6/15/17 1,488 1,727 Valero Energy Corp. 6.125% 2/1/20 150 172 Valero Energy Corp. 7.500% 4/15/32 750 874 Valero Energy Corp. 6.625% 6/15/37 630 680 Weatherford International Inc. 6.800% 6/15/37 400 446 Weatherford International Ltd. 6.000% 3/15/18 400 454 Weatherford International Ltd. 9.625% 3/1/19 775 1,028 Weatherford International Ltd. 6.500% 8/1/36 800 880 Williams Cos. Inc. 7.500% 1/15/31 321 385 Williams Cos. Inc. 7.750% 6/15/31 407 487 XTO Energy Inc. 5.750% 12/15/13 900 976 XTO Energy Inc. 6.250% 8/1/17 400 492 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/2111 700 689 Cintas Corp. No 2 6.125% 12/1/17 225 264 Fluor Corp. 3.375% 9/15/21 150 150 Massachusetts Institute of Technology GO 5.600% 7/1/2111 400 496 Technology (0.4%) Adobe Systems Inc. 3.250% 2/1/15 200 211 Adobe Systems Inc. 4.750% 2/1/20 325 353 Agilent Technologies Inc. 2.500% 7/15/13 200 203 Agilent Technologies Inc. 5.500% 9/14/15 550 618 Agilent Technologies Inc. 6.500% 11/1/17 350 422 Amphenol Corp. 4.750% 11/15/14 200 217 Amphenol Corp. 4.000% 2/1/22 75 76 Analog Devices Inc. 5.000% 7/1/14 175 191 Analog Devices Inc. 3.000% 4/15/16 50 53 Applied Materials Inc. 2.650% 6/15/16 75 78 Applied Materials Inc. 4.300% 6/15/21 685 746 Applied Materials Inc. 5.850% 6/15/41 125 143 Arrow Electronics Inc. 3.375% 11/1/15 600 617 BMC Software Inc. 7.250% 6/1/18 175 207 Broadcom Corp. 1.500% 11/1/13 100 101 Broadcom Corp. 2.700% 11/1/18 1,115 1,130 CA Inc. 6.125% 12/1/14 500 551 CA Inc. 5.375% 12/1/19 205 224 Cisco Systems Inc. 1.625% 3/14/14 2,360 2,408 Cisco Systems Inc. 5.500% 2/22/16 500 579 Cisco Systems Inc. 4.950% 2/15/19 125 144 Cisco Systems Inc. 4.450% 1/15/20 2,275 2,571 Cisco Systems Inc. 5.900% 2/15/39 425 512 Cisco Systems Inc. 5.500% 1/15/40 905 1,053 Computer Sciences Corp. 6.500% 3/15/18 125 136 Corning Inc. 6.625% 5/15/19 50 60 Corning Inc. 4.700% 3/15/37 350 335 Corning Inc. 5.750% 8/15/40 340 374 Dell Inc. 4.700% 4/15/13 410 427 Dell Inc. 1.400% 9/10/13 200 202 Dell Inc. 2.100% 4/1/14 400 410 Dell Inc. 2.300% 9/10/15 75 78 Dell Inc. 3.100% 4/1/16 900 955 Dell Inc. 5.875% 6/15/19 175 208 Dun & Bradstreet Corp. 2.875% 11/15/15 150 155 Equifax Inc. 6.300% 7/1/17 125 142 Fiserv Inc. 3.125% 10/1/15 150 155 Fiserv Inc. 3.125% 6/15/16 585 599 Fiserv Inc. 6.800% 11/20/17 475 560 Google Inc. 1.250% 5/19/14 330 335 Google Inc. 2.125% 5/19/16 50 52 Google Inc. 3.625% 5/19/21 350 379 Harris Corp. 5.000% 10/1/15 425 463 Harris Corp. 6.150% 12/15/40 25 28 Hewlett-Packard Co. 1.250% 9/13/13 660 661 Hewlett-Packard Co. 6.125% 3/1/14 3,050 3,320 Hewlett-Packard Co. 2.125% 9/13/15 575 579 Hewlett-Packard Co. 2.200% 12/1/15 75 76 Hewlett-Packard Co. 3.000% 9/15/16 325 334 Hewlett-Packard Co. 5.400% 3/1/17 225 252 Hewlett-Packard Co. 2.600% 9/15/17 75 75 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,172 Hewlett-Packard Co. 3.750% 12/1/20 700 697 Hewlett-Packard Co. 4.050% 9/15/22 250 248 Hewlett-Packard Co. 6.000% 9/15/41 1,110 1,206 HP Enterprise Services LLC 6.000% 8/1/13 225 239 Intel Corp. 1.950% 10/1/16 225 231 Intel Corp. 3.300% 10/1/21 200 206 Intel Corp. 4.800% 10/1/41 955 1,008 International Business Machines Corp. 7.500% 6/15/13 550 595 International Business Machines Corp. 1.000% 8/5/13 2,550 2,568 International Business Machines Corp. 0.875% 10/31/14 325 326 International Business Machines Corp. 0.550% 2/6/15 800 793 International Business Machines Corp. 2.000% 1/5/16 275 283 International Business Machines Corp. 1.950% 7/22/16 300 307 International Business Machines Corp. 1.250% 2/6/17 1,150 1,138 International Business Machines Corp. 5.700% 9/14/17 1,000 1,197 International Business Machines Corp. 2.900% 11/1/21 200 202 International Business Machines Corp. 5.600% 11/30/39 2,130 2,591 Juniper Networks Inc. 3.100% 3/15/16 75 77 Juniper Networks Inc. 4.600% 3/15/21 360 382 Juniper Networks Inc. 5.950% 3/15/41 150 169 Lexmark International Inc. 5.900% 6/1/13 150 156 Lexmark International Inc. 6.650% 6/1/18 375 427 Maxim Integrated Products Inc. 3.450% 6/14/13 100 103 Microsoft Corp. 0.875% 9/27/13 150 151 Microsoft Corp. 2.950% 6/1/14 985 1,035 Microsoft Corp. 1.625% 9/25/15 200 206 Microsoft Corp. 4.200% 6/1/19 460 523 Microsoft Corp. 3.000% 10/1/20 250 263 Microsoft Corp. 5.200% 6/1/39 629 742 Microsoft Corp. 4.500% 10/1/40 125 133 Microsoft Corp. 5.300% 2/8/41 600 718 Motorola Solutions Inc. 7.500% 5/15/25 75 89 Nokia Oyj 5.375% 5/15/19 1,625 1,597 Nokia Oyj 6.625% 5/15/39 510 488 Oracle Corp. 4.950% 4/15/13 410 429 Oracle Corp. 5.250% 1/15/16 1,900 2,178 Oracle Corp. 5.750% 4/15/18 1,415 1,716 Oracle Corp. 5.000% 7/8/19 1,175 1,371 Oracle Corp. 6.125% 7/8/39 645 797 Oracle Corp. 5.375% 7/15/40 1,125 1,290 Pitney Bowes Inc. 3.875% 6/15/13 225 232 Pitney Bowes Inc. 4.875% 8/15/14 435 462 Pitney Bowes Inc. 4.750% 1/15/16 1,300 1,367 SAIC Inc. 4.450% 12/1/20 485 510 SAIC Inc. 5.950% 12/1/40 75 79 Science Applications International Corp. 5.500% 7/1/33 100 102 Symantec Corp. 2.750% 9/15/15 50 52 Symantec Corp. 4.200% 9/15/20 75 76 Texas Instruments Inc. 1.375% 5/15/14 310 315 Texas Instruments Inc. 2.375% 5/16/16 175 183 Tyco Electronics Group SA 6.550% 10/1/17 205 243 Tyco Electronics Group SA 7.125% 10/1/37 600 761 Xerox Corp. 8.250% 5/15/14 300 339 Xerox Corp. 4.250% 2/15/15 495 526 Xerox Corp. 6.400% 3/15/16 375 428 Xerox Corp. 6.750% 2/1/17 350 405 Xerox Corp. 2.950% 3/15/17 325 329 Xerox Corp. 6.350% 5/15/18 555 644 Xerox Corp. 5.625% 12/15/19 550 612 Xerox Corp. 4.500% 5/15/21 585 601 Transportation (0.2%) 4 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 175 184 4 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 112 122 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 87 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 284 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 438 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 416 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 394 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 905 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 149 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 388 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 458 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 542 Canadian National Railway Co. 1.450% 12/15/16 125 124 Canadian National Railway Co. 5.550% 3/1/19 265 317 Canadian National Railway Co. 2.850% 12/15/21 50 50 Canadian National Railway Co. 6.250% 8/1/34 350 444 Canadian National Railway Co. 6.200% 6/1/36 350 443 Canadian Pacific Railway Co. 7.125% 10/15/31 450 527 Canadian Pacific Railway Co. 5.950% 5/15/37 250 260 Canadian Pacific Railway Ltd. 5.750% 1/15/42 25 25 Con-way Inc. 6.700% 5/1/34 350 330 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 398 418 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 139 155 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,250 1,231 CSX Corp. 5.600% 5/1/17 25 29 CSX Corp. 7.900% 5/1/17 126 158 CSX Corp. 6.250% 3/15/18 725 869 CSX Corp. 7.375% 2/1/19 1,050 1,317 CSX Corp. 3.700% 10/30/20 205 211 CSX Corp. 4.250% 6/1/21 885 942 CSX Corp. 6.220% 4/30/40 174 206 CSX Corp. 5.500% 4/15/41 425 457 CSX Corp. 4.750% 5/30/42 1,785 1,716 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 220 240 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 636 725 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 95 101 FedEx Corp. 8.000% 1/15/19 125 162 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 465 Norfolk Southern Corp. 5.750% 1/15/16 175 202 Norfolk Southern Corp. 7.700% 5/15/17 400 505 Norfolk Southern Corp. 5.750% 4/1/18 100 118 Norfolk Southern Corp. 5.900% 6/15/19 835 992 Norfolk Southern Corp. 3.250% 12/1/21 25 25 Norfolk Southern Corp. 5.590% 5/17/25 72 83 Norfolk Southern Corp. 7.800% 5/15/27 100 137 Norfolk Southern Corp. 5.640% 5/17/29 100 115 7 Norfolk Southern Corp. 4.837% 10/1/41 665 687 Norfolk Southern Corp. 6.000% 5/23/2111 650 722 Norfolk Southern Railway Co. 9.750% 6/15/20 116 164 4 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 284 299 Ryder System Inc. 5.850% 3/1/14 250 269 Ryder System Inc. 3.150% 3/2/15 685 710 Ryder System Inc. 3.600% 3/1/16 400 417 Ryder System Inc. 5.850% 11/1/16 75 85 Southwest Airlines Co. 5.250% 10/1/14 115 123 Southwest Airlines Co. 5.750% 12/15/16 200 220 Southwest Airlines Co. 5.125% 3/1/17 400 437 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 124 141 Union Pacific Corp. 7.125% 2/1/28 910 1,171 Union Pacific Corp. 6.625% 2/1/29 200 251 Union Pacific Corp. 5.780% 7/15/40 175 207 United Parcel Service Inc. 3.875% 4/1/14 50 53 United Parcel Service Inc. 5.125% 4/1/19 175 209 United Parcel Service Inc. 3.125% 1/15/21 965 1,006 United Parcel Service Inc. 6.200% 1/15/38 760 985 Utilities (0.9%) Electric (0.6%) AEP Texas Central Co. 6.650% 2/15/33 400 496 Alabama Power Co. 5.500% 10/15/17 550 653 Alabama Power Co. 4.100% 1/15/42 1,000 957 Ameren Illinois Co. 6.125% 11/15/17 25 29 Appalachian Power Co. 7.000% 4/1/38 360 464 Arizona Public Service Co. 5.800% 6/30/14 50 55 Arizona Public Service Co. 4.650% 5/15/15 275 301 Arizona Public Service Co. 5.500% 9/1/35 550 611 Arizona Public Service Co. 4.500% 4/1/42 25 24 Carolina Power & Light Co. 5.125% 9/15/13 325 346 Carolina Power & Light Co. 5.300% 1/15/19 675 793 Carolina Power & Light Co. 3.000% 9/15/21 750 755 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 175 195 Cleco Power LLC 6.000% 12/1/40 175 195 Cleveland Electric Illuminating Co. 5.650% 12/15/13 325 347 Cleveland Electric Illuminating Co. 5.700% 4/1/17 500 563 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 249 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 853 Commonwealth Edison Co. 1.625% 1/15/14 125 127 Commonwealth Edison Co. 5.950% 8/15/16 900 1,060 Commonwealth Edison Co. 1.950% 9/1/16 615 624 Commonwealth Edison Co. 6.150% 9/15/17 600 721 Commonwealth Edison Co. 5.800% 3/15/18 150 179 Commonwealth Edison Co. 5.900% 3/15/36 100 121 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,327 Connecticut Light & Power Co. 6.350% 6/1/36 250 315 Consolidated Edison Co. of New York Inc. 5.550% 4/1/14 232 254 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 717 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 225 280 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 338 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,045 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 508 Constellation Energy Group Inc. 4.550% 6/15/15 175 189 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,641 Constellation Energy Group Inc. 7.600% 4/1/32 100 129 Consumers Energy Co. 5.375% 4/15/13 175 183 Consumers Energy Co. 6.700% 9/15/19 495 622 Detroit Edison Co. 3.450% 10/1/20 410 427 Detroit Edison Co. 3.900% 6/1/21 100 107 Detroit Edison Co. 5.700% 10/1/37 125 148 Dominion Resources Inc. 1.800% 3/15/14 100 102 Dominion Resources Inc. 2.250% 9/1/15 750 777 Dominion Resources Inc. 1.950% 8/15/16 910 921 Dominion Resources Inc. 5.600% 11/15/16 470 548 Dominion Resources Inc. 6.000% 11/30/17 550 659 Dominion Resources Inc. 4.450% 3/15/21 125 138 Dominion Resources Inc. 5.250% 8/1/33 200 221 Dominion Resources Inc. 7.000% 6/15/38 420 568 Dominion Resources Inc. 4.900% 8/1/41 550 574 4 Dominion Resources Inc. 7.500% 6/30/66 175 184 Duke Energy Carolinas LLC 4.300% 6/15/20 500 559 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,106 Duke Energy Carolinas LLC 6.000% 12/1/28 300 354 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,352 Duke Energy Carolinas LLC 6.050% 4/15/38 50 63 Duke Energy Carolinas LLC 5.300% 2/15/40 710 826 Duke Energy Corp. 5.650% 6/15/13 575 607 Duke Energy Corp. 3.350% 4/1/15 375 397 Duke Energy Corp. 5.050% 9/15/19 175 199 Duke Energy Indiana Inc. 5.000% 9/15/13 250 264 Duke Energy Indiana Inc. 3.750% 7/15/20 185 196 Duke Energy Indiana Inc. 4.200% 3/15/42 475 464 Duke Energy Ohio Inc. 2.100% 6/15/13 325 331 El Paso Electric Co. 6.000% 5/15/35 175 194 Entergy Arkansas Inc. 3.750% 2/15/21 650 667 Entergy Louisiana LLC 1.875% 12/15/14 200 205 Exelon Corp. 4.900% 6/15/15 500 546 Exelon Generation Co. LLC 6.200% 10/1/17 205 241 Exelon Generation Co. LLC 4.000% 10/1/20 575 590 FirstEnergy Corp. 7.375% 11/15/31 615 755 Florida Power & Light Co. 5.950% 10/1/33 100 124 Florida Power & Light Co. 5.625% 4/1/34 225 269 Florida Power & Light Co. 4.950% 6/1/35 50 55 Florida Power & Light Co. 6.200% 6/1/36 50 64 Florida Power & Light Co. 5.850% 5/1/37 560 696 Florida Power & Light Co. 5.950% 2/1/38 175 221 Florida Power & Light Co. 5.960% 4/1/39 1,175 1,494 Florida Power & Light Co. 4.125% 2/1/42 75 74 Florida Power Corp. 5.100% 12/1/15 410 465 Florida Power Corp. 5.650% 6/15/18 50 60 Florida Power Corp. 4.550% 4/1/20 1,375 1,534 Georgia Power Co. 5.950% 2/1/39 275 333 Great Plains Energy Inc. 2.750% 8/15/13 100 102 Iberdrola International BV 6.750% 7/15/36 175 189 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 300 Interstate Power & Light Co. 6.250% 7/15/39 100 126 Jersey Central Power & Light Co. 5.625% 5/1/16 350 391 Jersey Central Power & Light Co. 5.650% 6/1/17 350 402 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 175 181 Kansas City Power & Light Co. 6.050% 11/15/35 200 227 Kansas City Power & Light Co. 5.300% 10/1/41 830 878 Kentucky Utilities Co. 1.625% 11/1/15 530 539 Kentucky Utilities Co. 3.250% 11/1/20 200 206 LG&E and KU Energy LLC 2.125% 11/15/15 125 125 LG&E and KU Energy LLC 3.750% 11/15/20 150 150 Louisville Gas & Electric Co. 1.625% 11/15/15 300 306 Louisville Gas & Electric Co. 5.125% 11/15/40 100 113 MidAmerican Energy Co. 5.950% 7/15/17 560 665 MidAmerican Energy Co. 6.750% 12/30/31 725 935 MidAmerican Energy Holdings Co. 5.000% 2/15/14 300 323 MidAmerican Energy Holdings Co. 5.950% 5/15/37 1,225 1,435 MidAmerican Energy Holdings Co. 6.500% 9/15/37 370 463 Mississippi Power Co. 4.250% 3/15/42 125 123 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 890 943 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 700 752 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 225 226 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 132 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 150 175 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 625 620 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 600 829 Nevada Power Co. 6.650% 4/1/36 410 524 Nevada Power Co. 5.450% 5/15/41 500 565 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 1,025 1,043 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 652 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 229 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 282 Northern States Power Co. 6.200% 7/1/37 250 325 Northern States Power Co. 5.350% 11/1/39 175 206 NSTAR 4.500% 11/15/19 1,245 1,374 NSTAR Electric Co. 4.875% 4/15/14 225 243 NSTAR Electric Co. 5.625% 11/15/17 325 386 Oglethorpe Power Corp. 5.950% 11/1/39 100 122 Oglethorpe Power Corp. 5.375% 11/1/40 380 425 Ohio Edison Co. 6.400% 7/15/16 550 630 Ohio Power Co. 5.750% 9/1/13 475 506 Ohio Power Co. 6.000% 6/1/16 480 551 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 180 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 325 346 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 198 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 399 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 246 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 752 Pacific Gas & Electric Co. 4.800% 3/1/14 1,265 1,361 Pacific Gas & Electric Co. 5.625% 11/30/17 250 298 Pacific Gas & Electric Co. 8.250% 10/15/18 275 367 Pacific Gas & Electric Co. 3.500% 10/1/20 410 425 Pacific Gas & Electric Co. 4.250% 5/15/21 225 244 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,496 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,217 Pacific Gas & Electric Co. 5.400% 1/15/40 500 568 PacifiCorp 5.250% 6/15/35 475 533 PacifiCorp 5.750% 4/1/37 410 487 PacifiCorp 6.250% 10/15/37 600 763 PacifiCorp 4.100% 2/1/42 350 337 Peco Energy Co. 5.350% 3/1/18 125 148 Pennsylvania Electric Co. 6.050% 9/1/17 75 87 Pennsylvania Electric Co. 5.200% 4/1/20 205 221 Pepco Holdings Inc. 2.700% 10/1/15 680 692 PPL Electric Utilities Corp. 3.000% 9/15/21 410 412 PPL Electric Utilities Corp. 6.250% 5/15/39 100 130 PPL Electric Utilities Corp. 5.200% 7/15/41 700 802 PPL Energy Supply LLC 6.200% 5/15/16 68 77 Progress Energy Inc. 6.050% 3/15/14 100 110 Progress Energy Inc. 5.625% 1/15/16 205 234 Progress Energy Inc. 7.750% 3/1/31 625 856 Progress Energy Inc. 6.000% 12/1/39 410 488 PSEG Power LLC 2.500% 4/15/13 250 254 PSEG Power LLC 5.000% 4/1/14 650 694 PSEG Power LLC 5.500% 12/1/15 450 505 PSEG Power LLC 5.320% 9/15/16 615 685 PSEG Power LLC 5.125% 4/15/20 200 219 Public Service Co. of Colorado 5.800% 8/1/18 100 120 Public Service Co. of Colorado 5.125% 6/1/19 175 203 Public Service Co. of Colorado 3.200% 11/15/20 500 517 Public Service Co. of Colorado 6.250% 9/1/37 300 390 Public Service Co. of Oklahoma 5.150% 12/1/19 600 676 Public Service Co. of Oklahoma 4.400% 2/1/21 500 540 Public Service Co. of Oklahoma 6.625% 11/15/37 275 341 Public Service Electric & Gas Co. 2.700% 5/1/15 225 236 Public Service Electric & Gas Co. 5.500% 3/1/40 300 360 Puget Sound Energy Inc. 5.483% 6/1/35 100 113 Puget Sound Energy Inc. 6.274% 3/15/37 500 627 Puget Sound Energy Inc. 4.434% 11/15/41 275 277 San Diego Gas & Electric Co. 5.300% 11/15/15 100 115 San Diego Gas & Electric Co. 5.350% 5/15/35 100 117 San Diego Gas & Electric Co. 5.350% 5/15/40 500 590 San Diego Gas & Electric Co. 4.500% 8/15/40 255 268 SCANA Corp. 4.750% 5/15/21 205 215 SCANA Corp. 4.125% 2/1/22 1,125 1,121 Sierra Pacific Power Co. 6.000% 5/15/16 525 608 Sierra Pacific Power Co. 6.750% 7/1/37 400 519 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 567 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 184 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 114 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 195 Southern California Edison Co. 4.650% 4/1/15 775 853 Southern California Edison Co. 5.000% 1/15/16 275 311 Southern California Edison Co. 3.875% 6/1/21 350 379 Southern California Edison Co. 6.650% 4/1/29 225 286 Southern California Edison Co. 5.750% 4/1/35 508 618 Southern California Edison Co. 5.350% 7/15/35 800 928 Southern California Edison Co. 4.500% 9/1/40 205 212 Southern California Edison Co. 4.050% 3/15/42 425 408 Southern Co. 1.950% 9/1/16 410 417 Southern Power Co. 4.875% 7/15/15 1,325 1,458 Southern Power Co. 5.150% 9/15/41 1,210 1,275 Southwestern Electric Power Co. 6.450% 1/15/19 250 297 Southwestern Electric Power Co. 6.200% 3/15/40 75 89 Tampa Electric Co. 6.550% 5/15/36 375 492 TECO Finance Inc. 4.000% 3/15/16 100 107 TECO Finance Inc. 6.572% 11/1/17 330 392 TECO Finance Inc. 5.150% 3/15/20 125 138 TransAlta Corp. 6.650% 5/15/18 100 116 Tucson Electric Power Co. 5.150% 11/15/21 130 137 UIL Holdings Corp. 4.625% 10/1/20 100 101 Union Electric Co. 6.700% 2/1/19 310 380 Union Electric Co. 5.100% 10/1/19 1,200 1,355 Virginia Electric and Power Co. 5.400% 1/15/16 700 802 Virginia Electric and Power Co. 6.000% 5/15/37 550 686 Virginia Electric and Power Co. 8.875% 11/15/38 100 159 Westar Energy Inc. 4.125% 3/1/42 300 288 Wisconsin Electric Power Co. 6.000% 4/1/14 550 607 Wisconsin Electric Power Co. 4.250% 12/15/19 175 194 Wisconsin Electric Power Co. 2.950% 9/15/21 635 638 Wisconsin Electric Power Co. 5.625% 5/15/33 200 238 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 541 Wisconsin Power & Light Co. 5.000% 7/15/19 25 29 Wisconsin Power & Light Co. 6.375% 8/15/37 300 389 Xcel Energy Inc. 5.613% 4/1/17 631 726 Xcel Energy Inc. 4.700% 5/15/20 305 340 Xcel Energy Inc. 6.500% 7/1/36 635 789 Natural Gas (0.3%) AGL Capital Corp. 3.500% 9/15/21 250 250 AGL Capital Corp. 5.875% 3/15/41 125 146 Atmos Energy Corp. 8.500% 3/15/19 250 327 Atmos Energy Corp. 5.500% 6/15/41 300 342 Boardwalk Pipelines LP 5.500% 2/1/17 200 220 British Transco Finance Inc. 6.625% 6/1/18 430 516 Buckeye Partners LP 4.875% 2/1/21 650 673 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 586 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 282 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 85 DCP Midstream Operating LP 3.250% 10/1/15 175 177 DCP Midstream Operating LP 4.950% 4/1/22 75 75 El Paso Natural Gas Co. 5.950% 4/15/17 710 783 Enbridge Energy Partners LP 9.875% 3/1/19 1,045 1,390 Energy Transfer Partners LP 6.000% 7/1/13 700 736 Energy Transfer Partners LP 5.950% 2/1/15 630 692 Energy Transfer Partners LP 6.125% 2/15/17 300 337 Energy Transfer Partners LP 9.000% 4/15/19 254 316 Energy Transfer Partners LP 4.650% 6/1/21 495 504 Energy Transfer Partners LP 5.200% 2/1/22 125 131 Energy Transfer Partners LP 6.625% 10/15/36 150 156 Energy Transfer Partners LP 7.500% 7/1/38 500 566 Energy Transfer Partners LP 6.500% 2/1/42 875 923 8 Enron Corp. 9.125% 4/1/03 700 — 8 Enron Corp. 7.125% 5/15/07 300 — 8 Enron Corp. 6.875% 10/15/07 1,000 — Enterprise Products Operating LLC 5.600% 10/15/14 1,185 1,308 Enterprise Products Operating LLC 6.300% 9/15/17 225 265 Enterprise Products Operating LLC 6.500% 1/31/19 50 59 Enterprise Products Operating LLC 5.200% 9/1/20 410 458 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,681 Enterprise Products Operating LLC 7.550% 4/15/38 450 577 Enterprise Products Operating LLC 5.950% 2/1/41 495 545 Enterprise Products Operating LLC 4.850% 8/15/42 850 806 KeySpan Corp. 8.000% 11/15/30 200 267 KeySpan Corp. 5.803% 4/1/35 250 277 Kinder Morgan Energy Partners LP 5.000% 12/15/13 350 372 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 520 Kinder Morgan Energy Partners LP 3.500% 3/1/16 990 1,041 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 874 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 854 Kinder Morgan Energy Partners LP 3.950% 9/1/22 625 618 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 202 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 310 Kinder Morgan Energy Partners LP 6.950% 1/15/38 535 608 Kinder Morgan Energy Partners LP 6.500% 9/1/39 375 414 Magellan Midstream Partners LP 5.650% 10/15/16 560 638 Magellan Midstream Partners LP 6.550% 7/15/19 625 738 National Grid plc 6.300% 8/1/16 275 318 Nisource Finance Corp. 5.400% 7/15/14 300 326 Nisource Finance Corp. 6.400% 3/15/18 615 720 Nisource Finance Corp. 6.800% 1/15/19 750 887 Nisource Finance Corp. 6.125% 3/1/22 450 523 Nisource Finance Corp. 6.250% 12/15/40 400 442 NuStar Logistics LP 7.650% 4/15/18 350 414 ONEOK Inc. 5.200% 6/15/15 300 329 ONEOK Inc. 4.250% 2/1/22 750 759 ONEOK Inc. 6.000% 6/15/35 440 469 ONEOK Partners LP 3.250% 2/1/16 50 52 ONEOK Partners LP 6.150% 10/1/16 410 472 ONEOK Partners LP 8.625% 3/1/19 400 507 ONEOK Partners LP 6.650% 10/1/36 525 606 ONEOK Partners LP 6.125% 2/1/41 570 629 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 800 903 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 60 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 163 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,232 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 239 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 2.000% 3/15/14 475 485 Sempra Energy 6.500% 6/1/16 615 725 Sempra Energy 6.150% 6/15/18 750 896 Sempra Energy 6.000% 10/15/39 705 841 Southern California Gas Co. 5.750% 11/15/35 25 31 7 Southern Natural Gas Co. 5.900% 4/1/17 150 170 Southern Natural Gas Co. / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,285 Spectra Energy Capital LLC 5.668% 8/15/14 400 433 Spectra Energy Capital LLC 8.000% 10/1/19 165 208 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 300 347 Texas Gas Transmission LLC 4.600% 6/1/15 250 266 TransCanada PipeLines Ltd. 4.000% 6/15/13 750 780 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 375 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,910 2,056 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 909 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 147 TransCanada PipeLines Ltd. 6.200% 10/15/37 100 124 TransCanada PipeLines Ltd. 7.625% 1/15/39 410 579 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 414 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 205 238 Williams Partners LP 3.800% 2/15/15 125 133 Williams Partners LP 5.250% 3/15/20 1,895 2,093 Williams Partners LP 6.300% 4/15/40 675 781 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 500 602 Other Utility (0.0%) American Water Capital Corp. 6.593% 10/15/37 500 578 United Utilities plc 5.375% 2/1/19 325 344 Veolia Environnement SA 6.000% 6/1/18 600 673 Total Corporate Bonds (Cost $1,240,687) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) African Development Bank 3.000% 5/27/14 1,490 1,559 African Development Bank 1.125% 3/15/17 1,550 1,534 Asian Development Bank 1.625% 7/15/13 750 762 Asian Development Bank 3.625% 9/5/13 900 937 Asian Development Bank 2.750% 5/21/14 1,175 1,230 Asian Development Bank 0.875% 6/10/14 300 302 Asian Development Bank 4.250% 10/20/14 300 326 Asian Development Bank 2.625% 2/9/15 2,745 2,897 Asian Development Bank 2.500% 3/15/16 775 818 Asian Development Bank 5.500% 6/27/16 100 118 Asian Development Bank 1.125% 3/15/17 1,325 1,324 Asian Development Bank 5.593% 7/16/18 500 604 Asian Development Bank 1.875% 10/23/18 530 539 Asian Development Bank 1.750% 3/21/19 475 476 Banco do Brasil SA 3.875% 1/23/17 200 205 China Development Bank Corp. 4.750% 10/8/14 450 476 China Development Bank Corp. 5.000% 10/15/15 175 193 Corp. Andina de Fomento 5.200% 5/21/13 225 234 Corp. Andina de Fomento 5.125% 5/5/15 450 483 Corp. Andina de Fomento 3.750% 1/15/16 1,765 1,841 Corp. Andina de Fomento 5.750% 1/12/17 375 419 Council Of Europe Development Bank 2.750% 2/10/15 275 288 Council Of Europe Development Bank 2.625% 2/16/16 735 771 Council Of Europe Development Bank 1.250% 9/22/16 1,000 988 9 Development Bank of Japan 4.250% 6/9/15 910 997 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,054 European Bank for Reconstruction & Development 1.625% 9/3/15 100 102 European Bank for Reconstruction & Development 2.500% 3/15/16 500 527 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,528 European Investment Bank 1.875% 6/17/13 700 710 European Investment Bank 4.250% 7/15/13 2,400 2,508 European Investment Bank 1.250% 9/17/13 875 883 European Investment Bank 1.250% 2/14/14 2,960 2,995 European Investment Bank 2.375% 3/14/14 375 387 European Investment Bank 3.000% 4/8/14 1,000 1,045 European Investment Bank 1.500% 5/15/14 475 482 European Investment Bank 4.625% 5/15/14 2,000 2,162 European Investment Bank 3.125% 6/4/14 3,180 3,342 European Investment Bank 1.125% 8/15/14 500 504 European Investment Bank 0.875% 12/15/14 430 430 European Investment Bank 2.875% 1/15/15 450 474 European Investment Bank 2.750% 3/23/15 900 947 European Investment Bank 1.125% 4/15/15 3,150 3,166 European Investment Bank 1.625% 9/1/15 6,955 7,086 European Investment Bank 1.375% 10/20/15 2,855 2,881 European Investment Bank 4.875% 2/16/16 550 622 European Investment Bank 2.250% 3/15/16 550 568 European Investment Bank 2.500% 5/16/16 525 548 European Investment Bank 2.125% 7/15/16 1,000 1,031 European Investment Bank 5.125% 9/13/16 1,500 1,741 European Investment Bank 1.250% 10/14/16 950 944 European Investment Bank 4.875% 1/17/17 1,225 1,417 European Investment Bank 1.750% 3/15/17 1,125 1,136 European Investment Bank 5.125% 5/30/17 800 944 European Investment Bank 1.625% 6/15/17 100 100 European Investment Bank 2.875% 9/15/20 1,650 1,657 European Investment Bank 4.000% 2/16/21 800 873 Export Development Canada 3.500% 5/16/13 475 492 Export Development Canada 2.250% 5/28/15 150 157 Export Development Canada 1.250% 10/26/16 1,970 1,988 Export-Import Bank of Korea 8.125% 1/21/14 875 964 Export-Import Bank of Korea 5.875% 1/14/15 800 872 Export-Import Bank of Korea 5.125% 3/16/15 150 161 Export-Import Bank of Korea 4.125% 9/9/15 1,025 1,074 Export-Import Bank of Korea 3.750% 10/20/16 300 311 Export-Import Bank of Korea 4.000% 1/11/17 725 758 Export-Import Bank of Korea 5.000% 4/11/22 575 610 Federative Republic of Brazil 10.250% 6/17/13 150 167 Federative Republic of Brazil 7.875% 3/7/15 475 566 Federative Republic of Brazil 6.000% 1/17/17 4,045 4,801 4 Federative Republic of Brazil 8.000% 1/15/18 67 80 Federative Republic of Brazil 5.875% 1/15/19 875 1,046 Federative Republic of Brazil 8.875% 10/14/19 175 246 Federative Republic of Brazil 4.875% 1/22/21 4,405 4,968 Federative Republic of Brazil 8.875% 4/15/24 325 496 Federative Republic of Brazil 8.750% 2/4/25 800 1,210 Federative Republic of Brazil 10.125% 5/15/27 875 1,456 Federative Republic of Brazil 8.250% 1/20/34 1,075 1,626 Federative Republic of Brazil 7.125% 1/20/37 650 883 Federative Republic of Brazil 11.000% 8/17/40 1,050 1,386 Federative Republic of Brazil 5.625% 1/7/41 750 865 Hydro Quebec 2.000% 6/30/16 1,125 1,156 Hydro Quebec 8.400% 1/15/22 1,235 1,747 Inter-American Development Bank 1.625% 7/15/13 50 51 Inter-American Development Bank 3.000% 4/22/14 1,825 1,918 Inter-American Development Bank 2.250% 7/15/15 3,975 4,167 Inter-American Development Bank 1.375% 10/18/16 390 395 Inter-American Development Bank 1.125% 3/15/17 100 100 Inter-American Development Bank 2.375% 8/15/17 250 262 Inter-American Development Bank 1.750% 8/24/18 4,055 4,078 Inter-American Development Bank 3.875% 9/17/19 100 114 Inter-American Development Bank 3.875% 2/14/20 500 565 Inter-American Development Bank 7.000% 6/15/25 250 346 International Bank for Reconstruction & Development 1.750% 7/15/13 1,100 1,118 International Bank for Reconstruction & Development 3.500% 10/8/13 450 470 International Bank for Reconstruction & Development 0.500% 11/26/13 375 376 International Bank for Reconstruction & Development 1.125% 8/25/14 1,725 1,751 International Bank for Reconstruction & Development 2.375% 5/26/15 5,230 5,492 International Bank for Reconstruction & Development 2.125% 3/15/16 2,600 2,712 International Bank for Reconstruction & Development 5.000% 4/1/16 200 229 International Bank for Reconstruction & Development 1.000% 9/15/16 405 404 International Bank for Reconstruction & Development 0.875% 4/17/17 3,500 3,451 International Finance Corp. 3.500% 5/15/13 375 387 International Finance Corp. 3.000% 4/22/14 875 920 International Finance Corp. 2.750% 4/20/15 900 952 International Finance Corp. 2.250% 4/11/16 525 549 International Finance Corp. 1.125% 11/23/16 2,150 2,154 International Finance Corp. 2.125% 11/17/17 700 722 9 Japan Bank for International Cooperation 4.250% 6/18/13 75 78 9 Japan Bank for International Cooperation 2.875% 2/2/15 625 659 9 Japan Bank for International Cooperation 1.875% 9/24/15 1,435 1,469 9 Japan Bank for International Cooperation 2.500% 1/21/16 700 732 9 Japan Bank for International Cooperation 2.500% 5/18/16 600 625 9 Japan Bank for International Cooperation 2.250% 7/13/16 575 596 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 552 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 577 10 KFW 3.500% 5/16/13 1,200 1,240 10 KFW 1.375% 7/15/13 225 228 10 KFW 4.000% 10/15/13 1,325 1,393 10 KFW 1.375% 1/13/14 1,850 1,872 10 KFW 1.500% 4/4/14 225 229 10 KFW 4.125% 10/15/14 25 27 10 KFW 2.750% 10/21/14 7,385 7,777 10 KFW 1.000% 1/12/15 1,800 1,809 10 KFW 2.625% 3/3/15 1,275 1,338 10 KFW 1.250% 10/26/15 550 554 10 KFW 5.125% 3/14/16 775 890 10 KFW 2.000% 6/1/16 1,250 1,293 10 KFW 1.250% 10/5/16 2,545 2,540 10 KFW 1.250% 2/15/17 3,425 3,404 10 KFW 4.375% 3/15/18 3,450 3,939 10 KFW 4.500% 7/16/18 350 404 10 KFW 4.875% 6/17/19 4,775 5,597 10 KFW 4.000% 1/27/20 150 168 10 KFW 2.750% 9/8/20 4,500 4,595 10 KFW 2.375% 8/25/21 410 402 10 KFW 0.000% 4/18/36 500 199 Korea Development Bank 8.000% 1/23/14 800 880 Korea Development Bank 4.375% 8/10/15 700 736 Korea Development Bank 3.250% 3/9/16 970 981 Korea Development Bank 4.000% 9/9/16 750 780 Korea Electric Power Corp. 7.750% 4/1/13 750 787 Korea Finance Corp. 4.625% 11/16/21 1,375 1,413 10 Landwirtschaftliche Rentenbank 4.125% 7/15/13 1,105 1,149 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 348 10 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,165 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,355 1,419 10 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 1,005 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 594 United Mexican States 3.625% 3/15/22 750 766 Nordic Investment Bank 2.625% 10/6/14 475 496 Nordic Investment Bank 2.500% 7/15/15 810 852 Nordic Investment Bank 2.250% 3/15/16 450 468 North American Development Bank 4.375% 2/11/20 125 137 11 Oesterreichische Kontrollbank AG 1.375% 1/21/14 1,150 1,161 11 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,008 11 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 633 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 344 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,125 Pemex Project Funding Master Trust 6.625% 6/15/38 375 426 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 300 339 Petrobras International Finance Co. - Pifco 2.875% 2/6/15 425 436 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 2,175 2,282 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 1,225 1,392 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 100 102 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 600 676 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 1,050 1,302 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 1,665 1,845 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 200 215 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 1,525 1,790 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 750 878 Petroleos Mexicanos 4.875% 3/15/15 1,025 1,112 Petroleos Mexicanos 8.000% 5/3/19 700 884 Petroleos Mexicanos 6.000% 3/5/20 425 485 Petroleos Mexicanos 5.500% 1/21/21 2,730 3,021 7 Petroleos Mexicanos 4.875% 1/24/22 950 995 Petroleos Mexicanos 6.500% 6/2/41 275 308 7 Petroleos Mexicanos 6.500% 6/2/41 25 28 Province of British Columbia 2.850% 6/15/15 750 798 Province of British Columbia 2.100% 5/18/16 2,020 2,117 Province of Manitoba 1.375% 4/28/14 400 407 Province of Manitoba 4.900% 12/6/16 1,235 1,419 Province of New Brunswick 2.750% 6/15/18 725 761 Province of Nova Scotia 2.375% 7/21/15 560 584 Province of Nova Scotia 5.125% 1/26/17 500 581 Province of Ontario 1.375% 1/27/14 1,450 1,472 Province of Ontario 4.100% 6/16/14 1,625 1,747 Province of Ontario 2.950% 2/5/15 250 264 Province of Ontario 2.700% 6/16/15 875 923 Province of Ontario 4.750% 1/19/16 75 85 Province of Ontario 2.300% 5/10/16 1,460 1,519 Province of Ontario 1.600% 9/21/16 5,850 5,931 Province of Ontario 3.150% 12/15/17 100 107 Province of Ontario 3.000% 7/16/18 400 425 Province of Ontario 4.000% 10/7/19 850 942 Province of Ontario 4.400% 4/14/20 475 542 Quebec 4.875% 5/5/14 250 272 Quebec 4.600% 5/26/15 350 390 Quebec 5.125% 11/14/16 525 611 Quebec 4.625% 5/14/18 450 522 Quebec 3.500% 7/29/20 1,530 1,636 Quebec 2.750% 8/25/21 875 878 Quebec 7.125% 2/9/24 400 543 Quebec 7.500% 9/15/29 475 693 Region of Lombardy Italy 5.804% 10/25/32 500 364 Republic of Canada 2.375% 9/10/14 615 644 Republic of Canada 0.875% 2/14/17 1,050 1,041 Republic of Chile 3.875% 8/5/20 300 321 Republic of China 4.750% 10/29/13 200 211 Republic of Columbia 8.250% 12/22/14 200 235 Republic of Columbia 7.375% 1/27/17 700 864 Republic of Columbia 7.375% 3/18/19 825 1,056 Republic of Columbia 4.375% 7/12/21 2,130 2,316 Republic of Columbia 8.125% 5/21/24 400 565 Republic of Columbia 7.375% 9/18/37 200 279 Republic of Columbia 6.125% 1/18/41 1,775 2,146 Republic of Italy 4.375% 6/15/13 525 541 Republic of Italy 4.500% 1/21/15 800 827 Republic of Italy 3.125% 1/26/15 1,160 1,154 Republic of Italy 4.750% 1/25/16 1,225 1,256 Republic of Italy 5.250% 9/20/16 3,445 3,557 Republic of Italy 5.375% 6/12/17 950 980 Republic of Italy 6.875% 9/27/23 125 130 Republic of Italy 5.375% 6/15/33 1,400 1,347 Republic of Korea 4.250% 6/1/13 625 645 Republic of Korea 5.750% 4/16/14 875 945 Republic of Korea 4.875% 9/22/14 615 661 Republic of Korea 7.125% 4/16/19 425 526 Republic of Panama 5.200% 1/30/20 2,045 2,333 Republic of Panama 7.125% 1/29/26 900 1,197 4 Republic of Panama 6.700% 1/26/36 584 755 Republic of Peru 7.125% 3/30/19 500 636 Republic of Peru 7.350% 7/21/25 900 1,228 Republic of Peru 8.750% 11/21/33 1,225 1,880 Republic of Peru 5.625% 11/18/50 1,475 1,651 Republic of Poland 3.875% 7/16/15 775 813 Republic of Poland 5.000% 10/19/15 375 409 Republic of Poland 6.375% 7/15/19 2,765 3,214 Republic of Poland 5.125% 4/21/21 900 958 Republic of Poland 5.000% 3/23/22 240 254 Republic of South Africa 6.875% 5/27/19 875 1,054 Republic of South Africa 5.500% 3/9/20 1,985 2,221 Republic of South Africa 4.665% 1/17/24 100 103 Republic of South Africa 6.250% 3/8/41 700 812 State of Israel 4.625% 6/15/13 200 207 State of Israel 5.500% 11/9/16 1,320 1,493 State of Israel 5.125% 3/26/19 300 331 State of Israel 4.000% 6/30/22 300 298 Statoil ASA 3.875% 4/15/14 300 319 Statoil ASA 2.900% 10/15/14 75 79 Statoil ASA 3.125% 8/17/17 1,085 1,162 Statoil ASA 5.250% 4/15/19 1,060 1,242 Statoil ASA 3.150% 1/23/22 125 126 Statoil ASA 7.150% 1/15/29 250 331 Statoil ASA 5.100% 8/17/40 300 335 Statoil ASA 4.250% 11/23/41 125 125 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,074 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,080 United Mexican States 5.875% 2/17/14 1,325 1,436 United Mexican States 6.625% 3/3/15 493 563 United Mexican States 11.375% 9/15/16 100 142 United Mexican States 5.625% 1/15/17 4,305 4,966 United Mexican States 5.950% 3/19/19 1,725 2,065 United Mexican States 5.125% 1/15/20 1,285 1,475 United Mexican States 6.750% 9/27/34 1,757 2,258 United Mexican States 6.050% 1/11/40 1,715 2,058 United Mexican States 5.750% 10/12/2110 1,750 1,771 Total Sovereign Bonds (Cost $289,546) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 133 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 55 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 183 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 616 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 96 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 243 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 122 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 229 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 418 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 167 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 710 933 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 119 Board of Regents of the University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 85 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 175 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 429 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 400 425 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 111 California GO 5.250% 4/1/14 150 162 California GO 5.750% 3/1/17 150 173 California GO 6.200% 10/1/19 1,600 1,871 California GO 5.700% 11/1/21 250 283 California GO 7.500% 4/1/34 2,270 2,876 California GO 5.650% 4/1/39 200 210 California GO 7.550% 4/1/39 205 263 California GO 7.300% 10/1/39 150 188 California GO 7.350% 11/1/39 825 1,039 California GO 7.625% 3/1/40 450 583 California GO 7.600% 11/1/40 350 453 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 121 Chicago IL Board of Education GO 6.319% 11/1/29 50 57 Chicago IL Board of Education GO 6.138% 12/1/39 100 111 Chicago IL GO 7.781% 1/1/35 100 127 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 150 180 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 55 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 92 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 226 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 883 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 91 Chicago IL Water Revenue 6.742% 11/1/40 75 94 Clark County NV Airport Revenue 6.881% 7/1/42 75 85 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 395 Connecticut GO 5.090% 10/1/30 75 83 Connecticut GO 5.850% 3/15/32 610 740 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 167 Cook County IL GO 6.229% 11/15/34 100 114 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 62 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 122 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 55 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 257 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 85 Dallas TX Independent School District GO 6.450% 2/15/35 150 181 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 91 Denver CO Public Schools Revenue (City & County of Denver School District No. 1) COP 7.017% 12/15/37 100 122 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 60 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 90 George Washington University District of Columbia GO 3.485% 9/15/22 500 507 Georgia GO 4.503% 11/1/25 325 370 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 810 909 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 335 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 156 Harvard University Massachusetts GO 4.875% 10/15/40 200 227 Howard Hughes Medical Institute Maryland GO 3.450% 9/1/14 200 213 Illinois GO 4.071% 1/1/14 1,120 1,161 Illinois GO 4.511% 3/1/15 375 394 Illinois GO 5.365% 3/1/17 375 407 Illinois GO 4.950% 6/1/23 1,450 1,472 Illinois GO 5.100% 6/1/33 2,520 2,386 Illinois GO 6.630% 2/1/35 100 109 Illinois GO 6.725% 4/1/35 275 304 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 87 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 590 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 50 52 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 98 Los Angeles CA Community College District GO 6.600% 8/1/42 250 323 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 118 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 392 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 112 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 543 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 663 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,218 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 128 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 148 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 250 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 63 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 375 442 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 124 Massachusetts GO 4.200% 12/1/21 225 251 Massachusetts GO 5.456% 12/1/39 535 642 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 155 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 63 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 435 499 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 118 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 143 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 83 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 75 89 Mississippi GO 5.245% 11/1/34 50 57 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 118 New Hampshire Health & Educational Facilities Authority Revenue (Dartmouth College) 4.750% 6/1/19 25 29 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 835 1,044 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.700% 3/1/39 300 382 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 910 1,027 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 168 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 350 451 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 15 16 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 270 284 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 535 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 300 412 New York City NY GO 6.246% 6/1/35 100 109 New York City NY GO 5.968% 3/1/36 560 686 New York City NY GO 5.985% 12/1/36 75 91 New York City NY GO 5.517% 10/1/37 50 58 New York City NY GO 6.271% 12/1/37 600 747 New York City NY GO 5.846% 6/1/40 100 122 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 124 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 544 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 97 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 118 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 710 897 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 322 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 118 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 175 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 736 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 733 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 60 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 115 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 718 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 613 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 111 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 113 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 352 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 90 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 258 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 195 Ohio State University General Receipts Revenue 4.800% 6/1/2111 165 167 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 108 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 99 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 75 91 Oregon GO 5.762% 6/1/23 250 305 Oregon GO 5.892% 6/1/27 375 454 13 Oregon School Boards Association GO 4.759% 6/30/28 300 326 14 Oregon School Boards Association GO 5.528% 6/30/28 125 138 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 196 Pennsylvania GO 4.650% 2/15/26 125 140 Pennsylvania GO 5.350% 5/1/30 400 439 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 112 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 75 83 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 83 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 152 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 450 525 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 570 Puerto Rico Government Development Bank GO 3.670% 5/1/14 200 204 Puerto Rico Government Development Bank GO 4.704% 5/1/16 200 207 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 187 Rutgers State University NJ Revenue 5.665% 5/1/40 75 88 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 84 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 284 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 121 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 375 384 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 127 San Francisco CA City & County Public Utility Commission Water Revenue 6.000% 11/1/40 75 89 San Francisco CA City & County Public Utility Commission Water Revenue 6.950% 11/1/50 500 673 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 759 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 545 South Carolina Public Service Authority Revenue 6.454% 1/1/50 75 100 Texas GO 5.517% 4/1/39 410 507 Texas Transportation Commission Revenue 5.028% 4/1/26 100 120 Texas Transportation Commission Revenue 5.178% 4/1/30 275 321 Texas Transportation Commission Revenue 4.631% 4/1/33 300 331 Texas Transportation Commission Revenue 4.681% 4/1/40 100 110 Tufts University Massachusetts GO 5.017% 4/15/2112 550 556 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 184 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 154 University of California Revenue 0.887% 7/1/13 75 75 University of California Revenue 6.270% 5/15/31 1,000 1,122 University of California Revenue 5.770% 5/15/43 410 482 University of California Revenue 5.946% 5/15/45 275 321 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 88 University of Pennsylvania 4.674% 9/1/2112 625 615 University of Southern California Revenue 5.250% 10/1/2111 200 226 Utah GO 4.554% 7/1/24 125 144 Utah GO 3.539% 7/1/25 50 53 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 586 Washington GO 5.481% 8/1/39 50 60 Washington GO 5.140% 8/1/40 480 556 14 Wisconsin GO 4.800% 5/1/13 275 288 14 Wisconsin GO 5.700% 5/1/26 325 368 Total Taxable Municipal Bonds (Cost $54,845) Shares Temporary Cash Investments (2.6%) 1 Money Market Fund (2.5%) 15,16 Vanguard Market Liquidity Fund 0.123% 404,644,717 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3 Fannie Mae Discount Notes 0.030% 4/2/12 100 100 3,17 Fannie Mae Discount Notes 0.040% 4/16/12 500 500 3 Freddie Mac Discount Notes 0.080% 4/30/12 5,000 4,999 17 United States Treasury Note/Bond 4.500% 4/30/12 7,200 7,224 Total Temporary Cash Investments (Cost $417,469) Total Investments (101.9%) (Cost $12,943,397) Other Assets and Liabilities-Net (-1.9%) 16 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,669,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.4% and 2.2%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2012. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, the aggregate value of these securities was $18,099,000, representing 0.1% of net assets. 8 Non-income-producing securitysecurity in default. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 13 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 14 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 16 Includes $7,070,000 of collateral received for securities on loan. 17 Securities with a value of $5,516,000 have been segregated as initial margin for open futures contracts. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. Balanced Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2012 133 46,656 1,013 E-mini Russell 2000 Index June 2012 55 4,552 3 E-mini S&P MidCap 400 Index June 2012 45 4,465 22 E-mini S&P 500 Index June 2012 25 1,754 (10) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. Balanced Index Fund D. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Schedule of Investments. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,681,565 — 35 U.S. Government and Agency Obligations — 4,490,869 — Asset-Backed/Commercial Mortgage-Backed Securities — 164,473 — Corporate Bonds — 1,319,934 — Sovereign Bonds — 304,067 — Taxable Municipal Bonds — 61,791 — Temporary Cash Investments 404,645 12,823 — Futures Contracts—Assets 1 173 — — Futures Contracts—Liabilities 1 (21) — — Total 10,086,362 6,353,957 35 1 Represents variation margin on the last day of the reporting period. Balanced Index Fund F. At March 31, 2012, the cost of investment securities for tax purposes was $12,943,397,000. Net unrealized appreciation of investment securities for tax purposes was $3,496,805,000, consisting of unrealized gains of $4,023,091,000 on securities that had risen in value since their purchase and $526,286,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth Focus Fund Consolidated Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Investment Companies (90.1%) U.S. Stock Funds (55.7%) Vanguard Total Stock Market Index Fund Investor Shares 865,173 30,446 Vanguard REIT Index Fund Investor Shares 319,949 6,767 International Stock Fund (19.4%) Vanguard Total International Stock Index Fund Investor Shares 887,927 12,982 Bond Fund (5.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 311,488 3,367 Market Neutral Fund (10.0%) * Vanguard Market Neutral Fund Investor Shares 639,286 6,661 Total Investment Companies (Cost $57,317) Temporary Cash Investment (9.9%) 2 Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.123% 37,378 37 Face Amount ($000) U.S. Government and Agency Obligations (9.9%) 3 United States Treasury Bill, 0.047%, 4/19/12 600 600 3 United States Treasury Bill, 0.065%, 4/26/12 1,500 1,500 3 United States Treasury Bill, 0.048%, 5/3/12 950 950 3,4 Federal Home Loan Bank Discount Notes, 0.084%, 5/9/12 950 950 3 United States Treasury Bill, 0.052%, 5/17/12 1,500 1,500 3,5 Fannie Mae Discount Note, 0.083%, 5/21/12 1,100 1,100 Total Temporary Cash Investments (Cost $6,637) Total Investments (100.0%) (Cost $63,954) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. Fund did not pay a dividend in the twelve months ending March 31, 2012. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio III, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 9.9% and 0.0%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio III, which is a wholly owned subsidiary of the Managed Payout Growth Focus Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury no backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. Managed Payout Growth Focus Fund A. Basis for Consolidation: Vanguard MPF Portfolio III (“the portfolio”), a sub-fund of Vanguard Investments Select Series I PLC, commenced operations on March 28, 2012. The portfolio is organized as a wholly owned subsidiary of the fund in order to effect certain investments on behalf of the fund, consistent with the investment objectives and policies in the fund’s prospectus and statement of additional information. The portfolio will achieve its investment objective through exposure to commodity-linked investments. The commodity-linked investments and other investments held by the portfolio are generally similar to those that are permitted to be held by the fund and are subject to the same risks that apply to similar investments if held directly by the fund. The Consolidated Schedule of Investments includes all assets and liabilities of the fund and the portfolio. As of March 31, 2012, the fund held $6,578,000 in the portfolio, representing 9.8% of the fund’s net assets. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the portfolio's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. At March 31, 2012, the portfolio had the following open total return swap contracts: Managed Payout Growth Focus Fund Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/12 CS 6,600 (0.42%) (22) 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's consolidated investments as of March 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 60,223 — — Temporary Cash Investments 37 6,600 — Swap Contracts—Liabilities — (22) — Total 60,260 6,578 — E. At March 31, 2012, the cost of investment securities for tax purposes was $63,954,000. Net unrealized appreciation of investment securities for tax purposes was $2,906,000, consisting of unrealized gains of $3,736,000 on securities that had risen in value since their purchase and $830,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth and Distribution Fund Consolidated Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Investment Companies (90.0%) U.S. Stock Funds (45.2%) Vanguard Total Stock Market Index Fund Investor Shares 3,253,014 114,473 Vanguard REIT Index Fund Investor Shares 1,581,483 33,448 International Stock Fund (15.0%) Vanguard Total International Stock Index Fund Investor Shares 3,359,341 49,114 Bond Fund (15.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 4,524,642 48,911 Market Neutral Fund (14.8%) * Vanguard Market Neutral Fund Investor Shares 4,647,872 48,431 Total Investment Companies (Cost $273,263) Temporary Cash Investment (10.0%) 2 Face Amount ($000) U.S. Government and Agency Obligations (10.0%) 3 United States Treasury Bill, 0.047%, 4/19/12 3,302 3,302 3 United States Treasury Bill, 0.065%, 4/26/12 7,500 7,500 3 United States Treasury Bill, 0.048%, 5/3/12 4,500 4,500 3,4 Federal Home Loan Bank Discount Notes, 0.084%, 5/9/12 4,700 4,700 3 United States Treasury Bill, 0.052%, 5/17/12 6,500 6,500 3,5 Fannie Mae Discount Note, 0.083%, 5/21/12 6,000 6,000 Total Temporary Cash Investments (Cost $32,502) Total Investments (100.0%) (Cost $305,765) Other Assets and Liabilities-Net (0.0%) 26 Net Assets (100%) * Non-income-producing security. Fund did not pay a dividend in the twelve months ending March 31, 2012. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio II, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 9.9% and 0.0%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio II, which is a wholly owned subsidiary of the Managed Payout Growth and Distribution Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury no backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. Managed Payout Growth and Distribution Fund A. Basis for Consolidation: Vanguard MPF Portfolio II (“the portfolio”), a sub-fund of Vanguard Investments Select Series I PLC, commenced operations on March 28, 2012. The portfolio is organized as a wholly owned subsidiary of the fund in order to effect certain investments on behalf of the fund, consistent with the investment objectives and policies in the fund’s prospectus and statement of additional information. The portfolio will achieve its investment objective through exposure to commodity-linked investments. The commodity-linked investments and other investments held by the portfolio are generally similar to those that are permitted to be held by the fund and are subject to the same risks that apply to similar investments if held directly by the fund. The Consolidated Schedule of Investments includes all assets and liabilities of the fund and the portfolio. As of March 31, 2012, the fund held $32,393,000 in the portfolio, representing 9.9% of the fund’s net assets. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the portfolio's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. At March 31, 2012, the portfolio had the following open total return swap contracts: Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/12 CS 32,500 (0.42%) (109) 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. Managed Payout Growth and Distribution Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's consolidated investments as of March 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 294,377 — — Temporary Cash Investments — 32,502 — Swap Contracts—Liabilities — (109) — Total 294,377 32,393 — E. At March 31, 2012, the cost of investment securities for tax purposes was $305,765,000. Net unrealized appreciation of investment securities for tax purposes was $21,114,000, consisting of unrealized gains of $22,815,000 on securities that had risen in value since their purchase and $1,701,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Distribution Focus Fund Consolidated Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Investment Companies (90.0%) U.S. Stock Funds (38.2%) Vanguard Total Stock Market Index Fund Investor Shares 4,143,569 145,812 Vanguard REIT Index Fund Investor Shares 2,515,542 53,204 International Stock Fund (12.0%) Vanguard Total International Stock Index Fund Investor Shares 4,289,128 62,707 Bond Fund (20.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 9,654,017 104,360 Market Neutral Fund (19.8%) * Vanguard Market Neutral Fund Investor Shares 9,889,242 103,046 Total Investment Companies (Cost $434,993) Temporary Cash Investment (10.0%) 2 Face Amount ($000) U.S. Government and Agency Obligations (10.0%) 3 United States Treasury Bill, 0.047%, 4/19/12 5,903 5,903 3 United States Treasury Bill, 0.065%, 4/26/12 12,000 12,000 3 United States Treasury Bill, 0.048%, 5/3/12 7,550 7,550 3,4 Federal Home Loan Bank Discount Notes, 0.084%, 5/9/12 7,550 7,550 3 United States Treasury Bill, 0.052%, 5/17/12 10,000 10,000 3,5 Fannie Mae Discount Note, 0.083%, 5/21/12 9,000 9,000 Total Temporary Cash Investments (Cost $52,003) Total Investments (100.0%) (Cost $486,996) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. Fund did not pay a dividend in the twelve months ending March 31, 2012. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio I, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.0% and 0.0%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio I, which is a wholly owned subsidiary of the Managed Payout Distribution Focus Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury no backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. A. Basis for Consolidation: Vanguard MPF Portfolio I (“the portfolio”), a sub-fund of Vanguard Investments Select Series I PLC, commenced operations on March 28, 2012. The portfolio is organized as a wholly owned subsidiary of the fund in order to effect certain investments on behalf of Managed Payout Distribution Focus Fund the fund, consistent with the investment objectives and policies in the fund’s prospectus and statement of additional information. The portfolio will achieve its investment objective through exposure to commodity-linked investments. The commodity-linked investments and other investments held by the portfolio are generally similar to those that are permitted to be held by the fund and are subject to the same risks that apply to similar investments if held directly by the fund. The Consolidated Schedule of Investments includes all assets and liabilities of the fund and the portfolio. As of March 31, 2012, the fund held $51,829,000 in the portfolio, representing 9.9% of the fund’s net assets. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the portfolio's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. At March 31, 2012, the portfolio had the following open total return swap contracts: Unrealized Notional Floating Interest Appreciation Termination Amount Rate Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/12 CS 52,000 (0.42%) (174) 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. Managed Payout Distribution Focus Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's consolidated investments as of March 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 469,129 — — Temporary Cash Investments — 52,003 — Swap Contracts—Liabilities — (174) — Total 469,129 51,829 — E. At March 31, 2012, the cost of investment securities for tax purposes was $486,996,000. Net unrealized appreciation of investment securities for tax purposes was $34,136,000, consisting of unrealized gains of $35,656,000 on securities that had risen in value since their purchase and $1,520,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 22, 2012 VANGUARD VALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 22, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
